


Exhibit 10.1




___________________________________________


CENTURY ALUMINUM COMPANY
BERKELEY ALUMINUM, INC.
CENTURY ALUMINUM OF WEST VIRGINIA, INC.
CENTURY ALUMINUM OF KENTUCKY GENERAL PARTNERSHIP
NSA GENERAL PARTNERSHIP
CENTURY ALUMINUM SEBREE LLC
__________________________________________________
__________________________________________________


AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
dated as of May 24, 2013
$125,000,000
__________________________________________________
__________________________________________________


WELLS FARGO CAPITAL FINANCE, LLC,
as Agent and as Lead Arranger




[wellsfargologo.jpg]


__________________________________________________







--------------------------------------------------------------------------------




TABLE OF CONTENTS
SECTION
1. CREDIT FACILITY
1
 
1.1.
Loans
1
 
1.2
Letters of Credit
3
 
1.3
Facility Increase
8
 
1.4
Effect of Amendment and Restatement: Release
10
 
 
 
 
SECTION
2. INTEREST, FEES AND CHARGES
11
 
2.1
Interest
11
 
2.2
Computation of Interest and Fees
11
 
2.3
Fee Letter
12
 
2.4
Letter of Credit Fees
12
 
2.5
Unused Line Fee
12
 
2.6
Audit and Appraisal Fees
13
 
2.7
Reimbursement of Expenses
13
 
2.8
Payment of Charges
14
 
2.9
No Deductions
14
 
 
 
 
SECTION
3. LOAN ADMINISTRATION
15
 
3.1
Manner of Borrowing Revolving Credit Loans/LIBOR Option
15
 
3.2
Payments
18
 
3.3
Mandatory and Optional Prepayments
19
 
3.4
Application of Payments and Collections; Business Day Convention
20
 
3.5
All Loans to Constitute One Obligation
21
 
3.6
Loan Account
22
 
3.7
Statements of Account
22
 
3.8
Increased Costs
22
 
3.9
Suspension of LIBOR Portions
23
 
3.1
Sharing of Payments, Etc.
24
 
3.11
Indemnity for Returned Payments
24
 
3.12
Nature and Extent of Each Borrower's Liability
24
 
3.13
Lender's Obligation to Mitigate; Replacement of Lenders
25
 
 
 
 
SECTION
4. TERM AND TERMINATION
26
 
4.1
Term of Agreement
26
 
4.2
Termination
26
 
 
 
 
SECTION
5. SECURITY INTERESTS
27
 
5.1
Security Interest in Collateral
27
 
5.2
Excluded Collateral
27
 
5.3
Lien Perfection; Further Assurances
27
 
 
 
 
SECTION
6. COLLATERAL ADMINISTRATION
27
 
6.1
General
28


-i-

--------------------------------------------------------------------------------




 
6.2
Administration of Accounts
28
 
6.3
Administration of Inventory
30
 
6.4
Payment of Charges
30
 
 
 
 
SECTION
7. REPRESENTATIONS AND WARRANTIES
30
 
7.1
General Representations and Warranties
30
 
7.2
Reaffirmation of Representations and Warranties
33
 
7.3
Survival of Representations and Warranties
33
 
 
 
 
SECTION
8. COVENANTS AND CONTINUING AGREEMENTS
34
 
8.1
Affirmative Covenants
34
 
8.2
Negative Covenants
37
 
 
 
 
SECTION
9. CONDITIONS PRECEDENT
42
 
9.1
Conditions Precedent to Effectiveness of this Agreement
42
 
9.2
Conditions Precedent to Each Loan and Letter of Credit
44
 
 
 
 
SECTION
10. EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT
44
 
10.1
Events of Default
44
 
10.2
Acceleration of the Obligations
46
 
10.3
Other Remedies
46
 
10.4
Setoff and Sharing of Payments
48
 
10.5
Remedies Cumulative; No Waiver
48
 
 
 
 
SECTION
11. AGENT
48
 
11.1
Authorization and Action
48
 
11.2
Agent's Reliance, Etc.
49
 
11.3
WFCF and its Affiliates
50
 
11.4
Lender Credit Decision
50
 
11.5
Indemnification
50
 
11.6
Rights and Remedies to Be Exercised by Agent Only
51
 
11.7
Agency Provisions Relating to Collateral
51
 
11.8
Agent's Right to Purchase Commitments
51
 
11.9
Resignation of Agent; Appointment of Successor
52
 
11.10
Audit and Examination Reports; Disclaimer by Lenders
52
 
11.11
USA Patriot Act
53
 
11.12
Bank Product Providers
53
 
 
 
 
SECTION
12. MISCELLANEOUS
53
 
12.1
Right of Sale, Assignment, Participations
53
 
12.2
Amendments, Etc.
57
 
12.3
Power of Attorney
58
 
12.4
Indemnity
59
 
12.5
Sale of Interest
59
 
12.6
Severability
59
 
12.7
Succssors and Assigns
60


-ii-

--------------------------------------------------------------------------------




 
12.8
Cumulative Effect; Conflict of Terms
60
 
12.9
Execution in Counterparts
60
 
12.10
Notice
60
 
12.11
Consent
61
 
12.12
Credit Inquiries
61
 
12.13
Time of Essence
61
 
12.14
Entire Agreement
62
 
12.15
Interpretation
62
 
12.16
Confidentiality
62
 
12.17
GOVERNING LAW; CONSENT TO JURISDICTION
62
 
12.18
WAIVERS BY BORROWERS
63
 
12.19
Advertisement
63
 
12.20
Reimbursement
63
 
12.21
Section Headings
64
 
 
 
 
 
 
 
 






-iii-

--------------------------------------------------------------------------------




AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT


THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is made as of this 24 day
of May, 2013, by and among WELLS FARGO CAPITAL FINANCE, LLC (together with its
successors and assigns, "WFCF"), a Delaware limited liability company,
individually as a Lender, as Issuing Lender (as hereinafter defined), and as
Agent (in such capacity, together with its successors and assigns, "Agent") for
itself and any other financial institution which is or becomes a party hereto
(each such financial institution, including WFCF, is referred to hereinafter
individually as a "Lender" and collectively as the "Lenders"), the LENDERS, and
Century Aluminum Company, a Delaware corporation ("Century"), Berkeley Aluminum,
Inc., a Delaware corporation ("Berkeley Aluminum"), Century Aluminum of West
Virginia, Inc., a Delaware corporation ("Century West Virginia"), CENTURY
ALUMINUM OF KENTUCKY GENERAL PARTNERSHIP, a Kentucky general partnership
("Century of Kentucky GP"), NSA general partnership, a Kentucky general
partnership ("NSA", and together with Century, Berkeley Aluminum, Century West
Virginia and Century of Kentucky GP, "Existing Borrowers"), CENTURY ALUMINUM
SEBREE LLC, a Delaware limited liability company ("Century Sebree", and together
with Existing Borrowers and each other Person that becomes a party hereto from
time to time as a borrower, "Borrowers"). Capitalized terms used in this
Agreement and not otherwise specifically defined herein have the meanings
assigned to them in Appendix A.
WHEREAS, Existing Borrowers, Agent and the Lenders party thereto entered into
that certain Loan and Security Agreement dated as of July 1, 2010 (as amended,
supplemented or otherwise modified prior to the date hereof, the "Original Loan
Agreement");
WHEREAS, the parties to the Original Loan Agreement desire to amend and restate
the Original Loan Agreement in its entirety pursuant to this Agreement;
WHEREAS, in connection with the foregoing amendment and restatement, Century
Sebree shall be added as and become a Borrower; and
WHEREAS, subject to the terms of Section 1.3.1 of the Agreement and its
applicable Commitment Facility Increase Commitment Letter, each Committed
Facility Increase Lender shall join this Agreement as a Lender.




SECTION 1. CREDIT FACILITY
Subject to the terms and conditions of, and in reliance upon the representations
and warranties made in, this Agreement and the other Loan Documents, Lenders
agree, severally and not jointly, to make a credit facility (the "Facility") of
up to the Revolving Credit Maximum Amount available upon Borrowers' request
therefor, as follows:


1.1     Loans.


1.1.1.    Revolving Credit Loans. Immediately prior to giving effect to this
Agreement, as of the Amended and Restated Effective Date, the outstanding
principal balance of Revolving Credit Loans made under the Original Loan
Agreement was $0 (the "Outstanding Original Revolving Loan Balance"). On the
Amended and Restated Effective Date and upon the effectiveness of this
Agreement, the Outstanding Original Revolving Loan Balance shall constitute
Revolving Credit Loans hereunder owing to the Lenders

1

--------------------------------------------------------------------------------




for all purposes of this Agreement and the other Loan Documents. Subject to the
terms and conditions of, and in reliance upon the representations and warranties
made in, this Agreement and the other Loan Documents, each Lender agrees,
severally and not jointly, for so long as no Default or Event of Default exists,
to make Revolving Credit Loans to Borrowers from time to time during the period
from the Closing Date to but not including the last day of the Term, as
requested by Borrower Representative in the manner set forth in subsection 3.1.1
hereof, up to a maximum principal amount at any time outstanding equal to the
lesser of (i) such Lender's Revolving Loan Commitment minus the product of such
Lender's Revolving Loan Percentage and the LC Exposure, and (ii) the product of
such Lender's Revolving Loan Percentage and an amount equal to (A) the Borrowing
Base at such time minus (B) the LC Exposure (other than the Cash Collateralized
LC Exposure) at such time minus (C) Reserves, if any. Agent shall have the right
to establish reserves in such amounts, and with respect to such matters, as
Agent may deem necessary from time to time in its Reasonable Credit Judgment
based on facts or circumstances not existing on the Amended and Restated
Effective Date or existing on the Amended and Restated Effective Date but not
known to Agent on the Amended and Restated Effective Date (such reserves,
"Reserves"), including (it being understood that the following list may justify
reserves but does not necessarily require them), with respect to (i) price
adjustments, lower of cost or market adjustments based on LME Prices, damages,
unearned discounts, returned products or other matters for which credit
memoranda are issued in the ordinary course of any Borrower's business;
(ii) sums properly chargeable against Borrowers' Loan Account as Revolving
Credit Loans under any section of this Agreement; (iii) amounts owing by any
Borrower to any Person (other than a Lender pursuant to the Loan Documents) to
the extent secured by a Lien on any of the Collateral; (iv) amounts owing by any
Borrower in connection with Product Obligations (not to exceed the Aggregate
Bank Product Reserve); (v) dividends declared by a Borrower or Guarantor but not
yet paid (but only to the extent the amount of such dividends exceeds the amount
of Borrowers' immediately available funds held in Dominion Accounts); and
(vi) the Dilution Reserve. Without limiting the foregoing, Agent may institute a
Reserve up to the Mt. Holly Reserve Amount in respect of potential Liens that
may be asserted by Mt. Holly Aluminum Company and Alumax of South Carolina,
Inc. (it being understood that Agent may establish such Reserve without
providing 5 Business Days' notice as otherwise required pursuant to the second
to last sentence of this Section 1.1.1.). Notwithstanding anything herein to the
contrary, reserves will not duplicate (i) eligibility criteria contained in the
definitions of "Eligible Accounts" and "Eligible Inventory", and vice versa and
(ii) reserves or criteria deducted in computing book value or the net amount of
Eligible Accounts or Eligible Inventory. Any changes in Availability after the
Closing Date by way of establishing new reserve categories, increasing the
amount or calculation methodology of any existing reserve or changing the
concentration percentages set forth in clause (xv) of the definition of Eligible
Accounts will require five Business Days' prior written notice to Borrower
Representative if, and only if, such change would reasonably be expected to
cause Liquidity, as of the date of such change, to fall below the Covenant
Trigger Amount and Agent shall consult with Borrower Representative prior to
making any such change (but Borrower Representative's consent shall not be
required). The Revolving Credit Loans shall be repayable as set forth in
Section 3.
1.1.2.    Overadvances. Insofar as Borrower Representative may request (such
request to be made in the manner set forth in subsection 3.1.1 hereof), and
Agent may be willing in its sole and absolute discretion to approve, or as Agent
shall otherwise elect to make in its sole and absolute discretion, each Lender
agrees, severally and not jointly, to make Revolving Credit Loans to Borrowers
at a time when the unpaid balance of Revolving Credit Loans plus the LC Exposure
(other than the Cash Collateralized LC Exposure) plus Reserves exceeds, or would
exceed with the making of any such Revolving Credit Loan, the Borrowing Base
(such Loan or Loans being herein referred to individually as an "Overadvance"
and collectively, as "Overadvances"). Agent shall enter such Overadvances as
debits in the Loan Account. Any Overadvance made pursuant to the terms hereof
shall be made by all Lenders ratably in accordance with their respective
Revolving Loan Percentages. Overadvances in the aggregate amount of $15,000,000
or less may be made in the sole and absolute discretion of Agent. Overadvances
in an aggregate amount of

2

--------------------------------------------------------------------------------




$15,000,000 or more shall require the consent of Majority Lenders. All
Overadvances shall be repaid on demand and shall bear interest as provided in
this Agreement for Revolving Credit Loans generally. The foregoing
notwithstanding, in no event, unless otherwise consented to by all Lenders,
(x) shall any Overadvances be outstanding for more than 60 consecutive days,
(y) after all outstanding Overadvances have been repaid, shall Agent or Lenders
make any additional Overadvances unless 5 days or more have expired since the
last date on which any Overadvances were outstanding, or (z) shall Agent make
Revolving Credit Loans on behalf of Lenders under this subsection 1.1.2 to the
extent such Revolving Credit Loans would cause a Lender's share of the Revolving
Credit Loans to exceed such Lender's Revolving Loan Commitment minus such
Lender's Revolving Loan Percentage of the LC Exposure, unless such Lender
consents thereto.


1.1.3.    Swingline Loans. In order to reduce the frequency of transfers of
funds from Lenders to Agent for making Revolving Credit Loans and for so long as
no Default or Event of Default has occurred and is continuing, Agent shall be
permitted (but not required) to make Revolving Credit Loans to Borrowers upon
request by Borrower Representative (such Revolving Credit Loans to be designated
as "Swingline Loans"); provided that the aggregate amount of Swingline Loans
outstanding at any time will not (i) exceed $22,500,000; (ii) when added to the
principal amount of Agent's other Revolving Credit Loans then outstanding plus
Agent's Revolving Loan Percentage of the LC Exposure, exceed Agent's Revolving
Credit Commitment; or (iii) when added to the principal amount of all other
Revolving Credit Loans then outstanding plus the LC Exposure (other than the
Cash Collateralized LC Exposure), exceed the Borrowing Base. Within the
foregoing limits, Borrowers may borrow, repay and reborrow Swingline Loans. All
Swingline Loans shall be treated as Revolving Credit Loans for purposes of this
Agreement, except that (a) all Swingline Loans shall be Base Rate Portions and
(b) notwithstanding anything herein to the contrary (other than as set forth in
the next succeeding sentence), all principal and interest paid with respect to
Swingline Loans shall be for the sole account of Agent in its capacity as the
lender of Swingline Loans. Notwithstanding the foregoing, not more than two
Business Days after (1) Lenders receive notice from Agent that a Swingline Loan
has been advanced in respect of a drawing under a Letter of Credit or (2) in any
other circumstance, demand is made by Agent after the occurrence and during the
continuance of an Event of Default, each Lender shall irrevocably and
unconditionally purchase and receive from Agent, without recourse or warranty
from Agent, an undivided interest and participation in each Swingline Loan to
the extent of such Lender's Revolving Loan Percentage thereof, by paying to
Agent, in same day funds, an amount equal to such Lender's Revolving Loan
Percentage of such Swingline Loan.


1.1.4.    Agent Loans. After the occurrence and during the continuance of an
Event of Default, Agent may, in its sole and absolute discretion, make Revolving
Credit Loans on behalf of Lenders, in an aggregate amount not to exceed
$15,000,000 (unless Majority Lenders otherwise agree to a higher amount), if
Agent, in its Reasonable Credit Judgment, deems that such Revolving Credit Loans
are necessary or desirable (i) to protect all or any portion of the Collateral
or (ii) to enhance the likelihood, or maximize the amount of, repayment of the
Loans and the other Obligations or (iii) to pay any other amount chargeable to
Borrowers pursuant to this Agreement, including costs, fees and expenses as
described in Section 2 (hereinafter, "Agent Loans"); provided, that, unless
Lenders otherwise consent, in no event shall the outstanding principal amount of
the Revolving Credit Loans exceed the aggregate Revolving Loan Commitments. Each
Lender shall be obligated to advance its Revolving Loan Percentage of each Agent
Loan. If Agent Loans are made pursuant to the preceding sentence, then all
Lenders that have committed to make Revolving Credit Loans shall be bound to
make, or permit to remain outstanding, such Agent Loans based upon their
Revolving Loan Percentages in accordance with the terms of this Agreement.



3

--------------------------------------------------------------------------------




1.2.     Letters of Credit.


1.2.1.    Agreement to Issue or Cause To Issue. Subject to the terms and
conditions of this Agreement, the Issuing Lender agrees to issue, or cause an
Underlying Issuer to issue, for the account of Borrowers one or more
commercial/documentary or standby letters of credit ("Letter of Credit"). If
Issuing Lender, at its option, elects to cause an Underlying Issuer to issue a
requested Letter of Credit, then Issuing Lender agrees that it will enter into
arrangements relative to the reimbursement of such Underlying Issuer (which may
include, among, other means, becoming an applicant with respect to such Letter
of Credit or entering into undertakings which provide for reimbursements of such
Underlying Issuer with respect to such Letter of Credit; each such obligation or
undertaking, irrespective of whether in writing, a "Reimbursement Undertaking")
with respect to Letters of Credit issued by such Underlying Issuer. Any "Letters
of Credit" under and as defined in the Original Loan Agreement that are
outstanding on the Amended and Restated Effective Date shall be considered
Letters of Credit outstanding under this Agreement for all purposes of this
Agreement and the other Loan Documents.


1.2.2.        Amounts; Outside Expiration Date. The Issuing Lender shall have no
obligation to issue a Letter of Credit or a Reimbursement Undertaking in respect
of a Letter of Credit, or cause Underlying Issuer to issue a Letter of Credit,
in any case, at any time if: (i) the Letter of Credit is greater than the Unused
Letter of Credit Subfacility at such time; (ii) the issuance of a requested
Letter of Credit would cause the principal amount of the Obligations to exceed
Availability at such time; or (iii) such Letter of Credit has an expiration date
less than 14 days prior to the Stated Termination Date or more than 12 months
from the date of issuance for standby letters of credit and 180 days for
commercial/documentary letters of credit. Unless otherwise consented to by
Agent, all Letters of Credits must call for sight drafts to be drawn and must be
issued in US Dollars.


1.2.3.        Other Conditions. In addition to conditions precedent contained in
Section 9, the obligation of Issuing Lender to issue any Letter of Credit or a
Reimbursement Undertaking with respect to a Letter of Credit, or cause an
Underlying Issuer to issue a Letter of Credit, is subject to the following
conditions precedent having been satisfied in a manner reasonably satisfactory
to Issuing Lender:


(a)Borrower Representative shall have delivered to Issuing Lender at least three
Business Days prior to the proposed date of issuance, an application in
customary form and substance and reasonably satisfactory to Issuing Lender and
Underlying Issuer for the issuance of the Letter of Credit, and such other
documents as may be required pursuant to the terms thereof; and the form and
terms of the proposed Letter of Credit shall be reasonably satisfactory to
Issuing Lender and Underlying Issuer, it being understood that if any provision
of any letter of credit application is inconsistent with any provision of this
Agreement, then the provisions of this Agreement shall govern to the extent of
any such inconsistency; and


(b)as of the date of issuance, no order of any court, arbitrator or Governmental
Authority shall purport by its terms to enjoin or restrain Issuing Lender or
Undertaking Issuer from issuing letters of credit of the type and in the amount
of the proposed Letter of Credit; and no law, rule or regulation applicable to
Issuing Lender or Undertaking Issuer and no request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
Issuing Lender or Undertaking Issuer shall prohibit, or request that Issuing
Lender or Undertaking Issuer refrain from the issuance of letters of credit
generally or the issuance of such Letters of Credit.


1.2.4.        Disbursement Procedures. Issuing Lender shall, or shall cause
Underlying Issuer to, promptly after its receipt thereof, examine all documents
purporting to represent a demand for

4

--------------------------------------------------------------------------------




payment under a Letter of Credit. Issuing Lender shall promptly notify Agent and
Borrower Representative by telephone, facsimile, or e-mail of such demand for
payment and whether Issuing Lender or Underlying Issuer has made or will make a
disbursement pursuant thereto; provided that any failure to give or delay in
giving such notice will not relieve Borrowers of their obligation to reimburse
Issuing Lender, Underlying Issuer and Lenders with respect to any such
disbursement.


1.2.5.        Payments Pursuant to Letters of Credit. Any draw under a Letter of
Credit shall immediately constitute an Obligation hereunder payable on demand,
and shall be deemed to constitute a request by Borrower Representative to Agent
for a Borrowing of a Revolving Credit Loan that consists entirely of a Base Rate
Portion in the amount of such drawing. The funding date of each such Borrowing
shall be the date of the applicable drawing. Borrowers shall pay Issuing Lender
and Underlying Issuer the amount of all other charges and fees payable to
Issuing Lender or Underlying Issuer, as applicable, in connection with any
Letter of Credit immediately when due, irrespective of any claim, setoff,
defense or other right which Borrowers may have at any time against Issuing
Lender, Underlying Issuer or any other Person.


1.2.6.    Indemnification; Assumption of Risk by Borrowers; Certain
Authorizations.


(a)Indemnification. In addition to amounts payable as elsewhere provided in this
Section 1.2, Borrowers agree to protect, indemnify, pay and save Lenders, Agent
and Issuing Lender and Underlying Issuer harmless from and against any and all
claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable attorneys' fees) which such Person may incur or be subject
to as a consequence, direct or indirect, of the issuance of any Letter of
Credit. Borrowers' obligations under this subsection 1.2.6 shall survive payment
of all other Obligations.


(b)Assumption of Risk by Borrowers. As among Borrowers, Lenders, Agent, Issuing
Lender and Underlying Issuer, Borrowers assume all risks of the acts and
omissions of, or misuse of any of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, Lenders, Agent, Issuing Lender and Underlying Issuer shall not be
responsible for: (1) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any Person in connection with the
application for and issuance of and presentation of drafts with respect to any
of the Letters of Credit, even if it should prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (2) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (3) the failure of the beneficiary of any Letter of
Credit to comply duly with conditions required in order to draw upon such Letter
of Credit; (4) errors, omissions, interruptions, or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (5) errors in interpretation of technical terms;
(6) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any Letter of Credit or of the proceeds
thereof; (7) the misapplication by the beneficiary of any Letter of Credit of
the proceeds of any drawing under such Letter of Credit; (8) any consequences
arising from causes beyond the reasonable control of such Person, including any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto Governmental Authority; or (9) Issuing Lender's or Underlying
Issuer's honor of a draw for which the draw or any certificate fails to comply
in any respect with the terms of the Letter of Credit. None of the foregoing
shall affect, impair or prevent the vesting of any rights or powers of Agent or
any Lender under this subsection 1.2.6. Without limiting the generality of the
foregoing, it is expressly understood and agreed that the absolute and
unconditional obligation of Borrowers hereunder to reimburse drawings

5

--------------------------------------------------------------------------------




under Letters of Credit will not be excused by any action, omission, or failure
to act by any Person or any other circumstance and that, except as provided in
the following proviso, no action or omission by Agent, any Lender, Issuing
Lender or Underlying Issuer in respect of Letters of Credit shall result in any
liability of any such Person to Borrowers; provided, however, that, the
foregoing shall not be construed to excuse Issuing Lender or Underlying Issuer
from liability to any Borrower to the extent of any direct damages (as opposed
to special, indirect, consequential or punitive damages claims in respect of
which are hereby waived by Borrowers to the extent permitted by applicable law)
suffered by such Borrower that are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from Issuing
Lender's or Underlying Issuer's, as applicable, gross negligence or willful
misconduct in determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof.


(c)Certain Authorizations. Borrowers hereby authorize and direct Issuing Lender
and Underlying Issuer to name any one or more of the Borrowers as the "Account
Party" with respect to any Letter of Credit. Borrowers also authorize Issuing
Lender and Underlying Issuer to deliver to Agent all instruments, documents and
other writings and Property received by Issuing Lender or Underlying Issuer
pursuant to such Letter of Credit, and to accept and rely upon Agent's
instructions and agreements with respect to all matters arising in connection
with the Letter of Credit or the application therefor.


1.2.7.        Participations in Letters of Credit.


(a)    Purchase of Participations. Immediately upon issuance of any Letter of
Credit in accordance with subsection 1.2.1, each Lender shall be deemed to have
irrevocably and unconditionally purchased and received without recourse or
warranty, an undivided interest and participation equal to such Lender's
Revolving Loan Percentage of the greater of the maximum face or the maximum
available amount of such Letter of Credit or, if applicable, the Reimbursement
Undertaking pertaining to such Letter of Credit.


(b)    Sharing of Reimbursement Obligation Payments. Whenever Agent receives a
payment from Borrowers on account of reimbursement obligations in respect of a
Letter of Credit as to which Agent has previously received payment from a
Lender, Agent shall promptly pay to such Lender such Lender's Revolving Loan
Percentage of such payment from Borrowers.


(c)    Documentation. Upon the request of any Lender, Agent shall furnish to
such Lender copies of any Letter of Credit, reimbursement agreements executed in
connection therewith, applications for any Letter of Credit, and such other
documentation as may reasonably be requested by such Lender.


(d)    Obligations Irrevocable. The obligations of each Lender to fund its
ratable portion of Revolving Credit Loans to be made as a result of a drawing
under a Letter of Credit shall be irrevocable and shall not be subject to any
qualification or exception whatsoever, including any of the following
circumstances:


(i)any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;


(ii)the existence of any claim, setoff, defense or other right which any
Borrower may have at any time against a beneficiary named in a Letter of Credit
or any transferee of any Letter

6

--------------------------------------------------------------------------------




of Credit (or any Person for whom any such transferee may be acting), any
Lender, Agent, Issuing Lender, Underlying Issuer, or any other Person, whether
in connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transactions between any Borrower or any other Person and the beneficiary named
in any Letter of Credit);


(iii)any draft, certificate or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;


(iv)the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;


(v)the occurrence of any Default or Event of Default; or


(vi)the failure of a Borrower to satisfy the applicable conditions precedent to
the issuance thereof.


1.2.8.        Recovery or Avoidance of Payments; Refund of Payments In Error. If
any payment by or on behalf of any Borrower received by Agent or Underlying
Issuer with respect to any Letter of Credit and distributed by Agent to Lenders
on account of their respective participations therein is thereafter set aside,
avoided or recovered from Agent or Underlying Issuer in connection with any
receivership, liquidation or bankruptcy proceeding, Lenders shall, upon demand
by Agent, pay to Agent their respective Revolving Loan Percentages of such
amount set aside, avoided or recovered, together with interest at the rate
required to be paid by Agent upon the amount required to be repaid by it. Unless
Agent receives notice from Borrower Representative prior to the date on which
any payment is due to Lenders that Borrowers will not make such payment in full
as and when required, Agent may assume that Borrowers have made such payment in
full to Agent on such date in immediately available funds and Agent may (but
shall not be so required), in reliance upon such assumption, distribute to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent Borrowers have not made such payment in full to Agent, each
Lender shall repay to Agent on demand such amount distributed to such Lender,
together with interest thereon at the Federal Funds Rate for each day from the
date such amount is distributed to such Lender until the date repaid.


1.2.9.        Indemnification by Lenders. To the extent not reimbursed by
Borrowers and without limiting the obligations of Borrowers hereunder, Lenders
agree to indemnify Issuing Lender and Underlying Issuer ratably in accordance
with their respective Revolving Loan Percentages, for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including attorneys' fees) or disbursements of any kind and nature
whatsoever that may be imposed on, incurred by or asserted against Issuing
Lender or Underlying Issuer, as applicable, in any way relating to or arising
out of any Letter of Credit or the transactions contemplated thereby or any
action taken or omitted by Issuing Lender or Underlying Issuer, as applicable,
under any Letter of Credit or any Loan Document in connection therewith;
provided that no Lender shall be liable for any of the foregoing to the extent
it arises from the gross negligence or willful misconduct of the Person to be
indemnified. Without limitation of the foregoing, each Lender agrees to
reimburse Issuing Lender and Underlying Issuer promptly upon demand for its
Revolving Loan Percentage of any costs or expenses payable by Borrowers to
Issuing Lender or Underlying Issuer, to the extent that such Person is not
promptly reimbursed for such costs and expenses by Borrowers. The agreement
contained in this Section shall survive payment in full of all other
Obligations.



7

--------------------------------------------------------------------------------




1.2.10.        Supporting Letter of Credit; Cash Collateral. If, notwithstanding
the provisions of subsection 1.2.2 and Section 4, any Letter of Credit is
outstanding upon the termination of this Agreement, then upon such termination,
Borrowers shall deposit with Agent, for the ratable benefit of Agent and
Lenders, with respect to each Letter of Credit then outstanding, either (i) a
standby letter of credit in form and substance reasonably satisfactory to Agent,
issued by an issuer reasonably satisfactory to Agent (a "Supporting Letter of
Credit") or (ii) cash collateral, in either case in an amount equal to 105% of
the greatest amount for which such Letter of Credit may be drawn plus any fees
and expenses associated with such Letter of Credit, under which Supporting
Letter of Credit or cash collateral Agent shall be entitled to draw amounts
necessary to reimburse Agent and Lenders for payments to be made by Agent and
Lenders under such Letter of Credit and any fees and expenses associated with
such Letter of Credit. Such Supporting Letter of Credit or cash collateral shall
be held by Agent, for the ratable benefit of Agent and Lenders, as security for,
and to provide for the payment of, the aggregate undrawn amount of such Letters
of Credit remaining outstanding.


1.2.11.        Optional Cash Collateral for Letters of Credit. At Borrowers'
written election to Agent which election may be made at any time, Borrowers may
deposit with Agent, for the ratable benefit of Agent and Lenders, with respect
to any Letter of Credit then outstanding, cash collateral in an amount equal to
105% of the greatest amount for which such Letter of Credit may be drawn plus
any fees and expenses associated with such Letter of Credit, which cash
collateral shall be security for the Obligations. Agent shall be entitled to
apply amounts necessary to reimburse Agent and Lenders for payments to be made
by Agent and Lenders under such Letter of Credit and any fees and expenses
associated with such Letter of Credit. The LC Exposure with respect to any such
Letter of Credit cash collateralized as provided in this subsection 1.2.11 shall
be referred to as "Cash Collateralized LC Exposure." At Borrowers' written
election to Agent, Agent shall release the cash collateral held with respect to
such Letter of Credit; provided, that Agent shall not release such cash
collateral to Borrowers if an Event of Default exists or would be caused thereby
or after giving effect to such release, an Overadvance exists or would exist.




1.3.     Facility Increase.


1.3.1    Committed Facility Increase.


(a)Borrower Representative may at any time on or prior to August 31, 2013
request an increase in the Revolving Credit Maximum Amount and the aggregate
Revolving Loan Commitments by an aggregate amount equal to $12,500,000 (such
increase, the "Committed Facility Increase"). The Committed Facility Increase
shall be requested on notice given by Borrower Representative to Agent no later
than 12:00 noon (New York City time) 5 days prior to the date of the proposed
Committed Facility Increase. Such notice (a "Notice of Committed Facility
Increase") shall (i) specify the date of such proposed Committed Facility
Increase (the "Committed Facility Increase Effective Date"), and (ii) certify
that, at such time, no Default or Event of Default shall have occurred and be
continuing (provided that by accepting a requested Committed Facility Increase,
Borrowers shall be deemed to have represented to Lenders that no Default or
Event of Default shall have occurred and be continuing at the time the Committed
Facility Increase becomes effective).


(b)Subject to receipt of such request pursuant to clause (a) of this Section
1.31 and to the satisfaction of the terms and conditions set forth in clauses
(c) and (d) of this Section 1.3.1 below, the Committed Facility Increase Lender
shall be obligated to acquire a Revolving Loan Commitment in connection with the
Committed Facility Increase in an amount equal to $12,500,000 and each existing
Lender party hereto consents to such Committed Facility Increase. It is
understood that no Lender shall be responsible for any failure by the Committed
Facility Increase Lender to satisfy its

8

--------------------------------------------------------------------------------




obligations under its Committed Facility Increase Commitment Letter or to join
this Agreement as a Lender, nor shall any Revolving Loan Commitment of any
Lender be increased as a result of any failure by the Committed Facility
Increase Lender to satisfy its obligations under its Committed Facility Increase
Commitment Letter or to join this Agreement as a Lender.


(c)The Committed Facility Increase of the Revolving Loan Commitments shall be
subject to the satisfaction of the following conditions precedent in a manner
satisfactory to Agent and the Committed Facility Increase Lender:


(i)each of the conditions precedent set forth in Section 9.2 shall have been
satisfied; and


(ii)each of the conditions precedent set forth in the Committed Facility
Increase Commitment Letter shall have been satisfied or waived by the Committed
Facility Increase Lender.


(d) On the Committed Facility Increase Effective Date, (A) subject to the terms
of its applicable Committed Facility Increase Commitment Letter, the Committed
Facility Increase Lender shall execute an assumption agreement reasonably
satisfactory to Agent pursuant to which the Committed Facility Increase Lender
agrees to be bound by the terms of this Agreement as a Lender, (B) the Revolving
Credit Maximum Amount and the Revolving Loan Commitments will be increased by
the Revolving Loan Commitment of the Committed Facility Increase Lender, and (C)
each Lender, after giving effect to the Committed Facility Increase, shall
purchase or sell the Loans held by it from or to the other Lenders, as directed
by Agent, such that after giving effect to such purchases and sales each Lender
holds its ratable portion of the outstanding Loans.


1.3.2.        Uncommitted Facility Increase.


(a)    Borrower Representative may from time to time request an increase in the
Revolving Credit Maximum Amount and the aggregate Revolving Loan Commitments by
an aggregate amount of up to $37,500,000 (each such increase, a "Uncommitted
Facility Increase"). Each Uncommitted Facility Increase shall be made on notice
given by Borrower Representative to Agent no later than 12:00 noon (New York
City time) 30 days (or such shorter time as Agent may agree) prior to the date
of the proposed Uncommitted Facility Increase. Each such notice (a "Notice of
Uncommitted Facility Increase") shall (i) specify the date of such proposed
Uncommitted Facility Increase (the "Uncommitted Facility Increase Effective
Date"), (ii) specify the aggregate amount of such proposed Uncommitted Facility
Increase, which shall be in an amount not less than $10,000,000 (the
"Uncommitted Facility Increase Amount"), and (iii) certify that, at such time,
no Default or Event of Default shall have occurred and be continuing (provided
that by accepting a requested Uncommitted Facility Increase, Borrowers shall be
deemed to have represented to Lenders that no Default or Event of Default shall
have occurred and be continuing at the time the Uncommitted Facility Increase
becomes effective).


(b)    Agent shall give each Lender prompt notice of Agent's receipt of a Notice
of Uncommitted Facility Increase. Agent may approach the existing Lenders to
provide the Uncommitted Facility Increase, or, at Borrowers' request, Agent
shall invite such other financial institutions selected by Borrowers and
reasonably acceptable to Agent to provide the Uncommitted Facility Increase and
become Lenders (such existing Lenders and other financial institutions, the
"Uncommitted Facility Increase Offerees"). Each Uncommitted Facility Increase
Offeree shall have until 3:00 p.m. (New York City time) on the fifth Business
Day preceding the Uncommitted Facility

9

--------------------------------------------------------------------------------




Increase Effective Date to commit in writing to all or a portion of the
Uncommitted Facility Increase. If the Uncommitted Facility Increase Offerees
deliver commitments with respect to such Uncommitted Facility Increase in an
amount in excess of the Uncommitted Facility Increase Amount, then Agent shall
allocate the Uncommitted Facility Increase to the Uncommitted Facility Increase
Offerees committing to the Uncommitted Facility Increase on any basis Agent
determines appropriate in consultation with Borrower Representative. On the
Uncommitted Facility Increase Effective Date, (A) each Uncommitted Facility
Increase Offeree committing to a portion of such Uncommitted Facility Increase
shall execute an assumption agreement reasonably satisfactory to Agent pursuant
to which such Uncommitted Facility Increase Offeree agrees to be bound by the
terms of this Agreement as a Lender, (B) the Revolving Credit Maximum Amount and
the Revolving Loan Commitments will be increased by the Uncommitted Facility
Increase Amount in accordance with the allocations determined by Agent, and (C)
each Lender, after giving effect to such Uncommitted Facility Increase, shall
purchase or sell the Loans held by it from or to the other Lenders, as directed
by Agent, such that after giving effect to such purchases and sales each Lender
holds its ratable portion of the outstanding Loans. If the commitments of the
Uncommitted Facility Increase Offerees in respect of such Uncommitted Facility
Increase are less than the Uncommitted Facility Increase Amount, none of the
Lenders shall have any obligation to commit to the uncommitted portion of such
Uncommitted Facility Increase, and Borrower Representative may elect either to
reduce the Uncommitted Facility Increase Amount accordingly (but if less than
$10,000,000, Agent shall have consented to such lesser amount) or to terminate
the request for a Uncommitted Facility Increase. Notwithstanding the foregoing,
no Uncommitted Facility Increase shall be effected unless the conditions set
forth in Section 9.2 are satisfied on the Uncommitted Facility Increase
Effective Date. No Lender shall be obligated to commit to any portion of the
Uncommitted Facility Increase Amount.


1.4.     Effect of Amendment and Restatement; Release.


1.4.1.    Upon the execution and delivery of this Agreement, the Indebtedness,
liabilities and other obligations (including, without limitation, interest and
fees accrued to the date hereof) governed by the Original Loan Agreement
(collectively, the "Original Obligations") shall continue to be in full force
and effect, but shall be governed by the terms and conditions set forth in this
Agreement. The Original Obligations, together with any and all additional
Obligations incurred by any Borrower hereunder or under any of the other Loan
Documents, shall continue to be secured by all of the pledges and grants of
security interests provided in connection with the Original Loan Agreement (and,
from and after the date hereof, shall be secured by all of the pledges and
grants of security interests provided in connection with this Agreement), all as
more specifically set forth in this Agreement and the other Loan Documents. Each
Borrower hereby reaffirms its obligations under each Loan Document (as defined
in the Original Loan Agreement, collectively, the "Original Loan Documents") to
which it is party, as amended, supplemented or otherwise modified by this
Agreement and by the other Loan Documents delivered on the Amended and Restated
Effective Date. Each Borrower further agrees that each Original Loan Document
(as amended, restated, supplemented or otherwise modified on or prior to the
Amended and Restated Effective Date) shall remain in full force and effect
following the execution and delivery of this Agreement and that all references
to the "Loan Agreement" in any such Original Loan Document shall be deemed to
refer to this Agreement. The execution and delivery of this Agreement shall
constitute an amendment and restatement, but not a novation or repayment, of the
Original Obligations.


1.4.2.        In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, on behalf of
itself and its successors and assigns hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges (the "Release") Agent and
Lenders, and their successors

10

--------------------------------------------------------------------------------




and assigns, and their present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (Agent, each Lender and all such
other Persons being hereinafter referred to collectively as the "Releasees" and
individually as a "Releasee"), of and from all actions, causes of action, suits
and any and all other claims and rights of set‑off whatsoever (individually, a
"Claim" and collectively, "Claims") of every name and nature, known or unknown,
suspected or unsuspected, both at law and in equity, which such Loan Party or
any of its respective successors or assigns may now or hereafter own, hold, have
or claim to have against the Releasees or any of them for or on account of or in
relation to any of the Original Loan Agreement, this Agreement or any of the
other Loan Documents or transactions thereunder which arises at any time on or
prior to the day and date of this Agreement; provided, that the foregoing
Release shall not apply, and shall have no effect with respect to any Claim,
whether arising on, prior to or after the date of this Agreement, for or on
account of, or in relation to, any Bank Product. Each Loan Party understands,
acknowledges and agrees that the release set forth above may be pleaded as a
full and complete defense and may be used as a basis for an injunction against
any action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release. Each Loan Party agrees
that no fact, event, circumstance, evidence or transaction which could now be
asserted or which may hereafter be discovered shall affect in any manner the
final, absolute and unconditional nature of the release set forth above.


SECTION 2. INTEREST, FEES AND CHARGES



2.1.     Interest.


2.1.1.        Rates of Interest. Interest shall accrue on the principal amount
of the Base Rate Portions outstanding at the end of each day at a fluctuating
rate per annum equal to the Applicable Margin then in effect plus the Base Rate.
Said rate of interest shall increase or decrease by an amount equal to any
increase or decrease in the Base Rate, effective as of the opening of business
on the day that any such change in the Base Rate occurs. If Borrower
Representative exercises the LIBOR Option as provided in Section 3.1, interest
shall accrue on the principal amount of the LIBOR Portions outstanding at the
end of each day at a rate per annum equal to the Applicable Margin then in
effect plus the LIBOR Rate applicable to each LIBOR Portion for the
corresponding Interest Period.


2.1.2.        Default Rate of Interest and Default Letter of Credit Fee. At the
option of the Majority Lenders, after the occurrence and during the continuance
of an Event of Default, (a) all of the Obligations shall bear interest at a rate
per annum equal to 2.0% plus the interest rate otherwise applicable thereto (the
"Default Rate") and (b) the Letter of Credit fee set forth in subsection 2.4(a)
shall be increased by 200 basis points.


2.1.3.        Maximum Interest. In no event whatsoever shall the aggregate of
all amounts deemed interest hereunder and charged or collected pursuant to the
terms of this Agreement exceed the highest rate permissible under any law which
a court of competent jurisdiction shall, in a final determination, deem
applicable hereto (the "Maximum Rate"). If any provisions of this Agreement are
in contravention of any such law, such provisions shall be deemed amended to
conform thereto. If at any time the amount of interest paid hereunder is limited
by the Maximum Rate, and the rate at which interest accrues hereunder is
subsequently below the Maximum Rate, the rate at which interest accrues
hereunder shall remain at the Maximum Rate, until such time as the aggregate
interest paid hereunder equals the amount of interest that would have been paid
had the Maximum Rate not applied.



11

--------------------------------------------------------------------------------




2.2.     Computation of Interest and Fees.
Interest on LIBOR Portions and Letter of Credit fees shall be calculated daily
and shall be computed on the actual number of days elapsed over a year of 360
days, and interest on Base Rate Portions and all other Obligations shall be
calculated daily and computed on the actual number of days elapsed over a year
of 365 days (or 366 days, as the case may be). For the purpose of computing
interest hereunder, all items of payment received by Agent shall be deemed
applied by Agent on account of the Obligations (subject to final payment of such
items) on the Business Day that such funds become immediately available to Agent
in an account in Agent's name.


2.3.     Fee Letter.


Borrowers shall pay to Agent certain fees and other amounts in accordance with
the terms of the Amended and Restated Fee Letter between Borrowers and Agent
dated as of the Amended and Restated Effective Date, as amended, restated,
supplemented or modified from time to time (the "Fee Letter").


2.4.     Letter of Credit Fees.


Borrowers shall pay to Agent:
(a)(i) for all Letters of Credit (other than Letters of Credit with respect to
which the LC Exposure constitutes Cash Collateralized LC Exposure), for the
ratable benefit of Lenders a per annum fee equal to 1.25% multiplied by the
aggregate undrawn face amount of such Letters of Credit outstanding from time to
time during the term of this Agreement, which fee shall be due and payable
quarterly in arrears on January 1, April 1, July 1, and October 1 of each year,
and (ii) for all Letters of Credit with respect to which the LC Exposure
constitutes Cash Collateralized LC Exposure, for the ratable benefit of Lenders
a per annum fee equal to 0.75% multiplied by the aggregate undrawn face amount
of such Letters of Credit outstanding from time to time during the term of this
Agreement, which fee shall be due and payable quarterly in arrears on January 1,
April 1, July 1, and October 1 of each year.


(b)with respect to all Letters of Credit, for the account of Underlying Issuer
only, a per annum usage fee equal to 0.125% multiplied by the aggregate undrawn
face amount of such Letters of Credit outstanding from time to time during the
term of this Agreement, which usage fee shall be due and payable quarterly in
arrears on January 1, April 1, July 1, and October 1 of each year; and


(c)with respect to all Letters of Credit, for the account of Underlying Issuer,
(A) such normal and customary issuance, processing and administration charges
associated therewith and (B) such presentation, amendment, renewal and other
costs and charges of the Underlying Issuer as are charged to customers similarly
situated to Borrowers from time to time (it being understood that Agent has
previously delivered to Borrowers a list of the amount of such fees, costs and
charges in effect as of the Closing Date). All such fees, costs and charges
shall be due and payable when incurred. The issuance charges shall be deemed
fully earned by Underlying Issuer upon issuance of the applicable Letter of
Credit.


2.5.     Unused Line Fee.


Borrowers shall pay to Agent, for the ratable benefit of Lenders, a fee (the
"Unused Line Fee") equal to the Unused Line Fee Applicable Margin multiplied by
the average daily amount by which (a) the Revolving Credit Maximum Amount
exceeds (b) the sum of (i) the outstanding principal balance of the Revolving

12

--------------------------------------------------------------------------------




Credit Loans and (ii) the LC Exposure (the excess of (a) over (b), the "Unused
Line"); provided, that for purposes of allocating the Unused Line Fee among
Lenders, outstanding Swingline Loans shall not be included as part of the
outstanding balance of the Loans for purposes of calculating such fees owed to
Lenders other than Agent. The Unused Line Fee shall be payable quarterly in
arrears on January 1, April 1, July 1, and October 1 of each year.


2.6.     Audit and Appraisal Fees.


Borrowers shall pay to Agent (a) audit fees and expenses in connection with
audits (including visits to the facilities of the Borrowers) of the books and
records and the amount, value, location, and types of Collateral, which audit
fees and expenses shall consist of an $1,000 per day per field examiner charge
for employees of Agent plus all reasonable and documented out-of-pocket expenses
incurred by Agent in connection with such audits, whether such audits are
conducted by employees of Agent or by third parties hired by Agent, and (b) the
actual charges paid or incurred by Agent if it elects to employ the services of
one or more third persons to appraise the Collateral, or any portion thereof.
Notwithstanding the foregoing, so long as no Default or Event of Default has
occurred and is continuing, Borrowers' obligation to pay for (a) audits in any
12-month period shall be limited as follows (it being understood that Agent
shall not be prohibited from conducting additional audits at its own expense):
(i) so long as Availability remains greater than or equal to an amount equal to
$37,500,000 (such amount to be increased by an amount equal to 30% of any
Committed Facility Increase or Uncommitted Facility Increase upon the
effectiveness thereof) during such 12-month period, one audit, and
(ii) otherwise, two audits; and (b) appraisals in any 12-month period shall be
limited as follows (it being understood that Agent shall not be prohibited from
conducting additional appraisals at its own expense): (i) so long as
Availability remains greater than or equal to an amount equal to $37,500,000
(such amount to be increased by an amount equal to 30% of any Committed Facility
Increase or Uncommitted Facility Increase upon the effectiveness thereof) during
such 12-month period, one appraisal, and (ii) otherwise, two appraisals.


2.7.     Reimbursement of Expenses.
Borrowers agree to reimburse (i) Agent for all reasonable and documented
out-of-pocket costs and expenses (including legal fees and expenses of Agent's
external counsel) of Agent associated with this Agreement or any of the other
Loan Documents and the transactions contemplated hereby and thereby, including
(A) the negotiation and preparation of this Agreement or any of the other Loan
Documents, any amendment of or modification of this Agreement or any of the
other Loan Documents, or any syndication or attempted syndication of the
Obligations and (B) the administration of this Agreement or any of the other
Loan Documents and the transactions contemplated hereby and thereby; and
(ii) Agent or any Lender for reasonable and documented legal or accounting
expenses or any other reasonable and documented costs or out-of-pocket expenses
in connection with (A) any litigation, contest, dispute, suit, proceeding or
action (whether instituted by Agent, any Lender, any Borrower or any other
Person) relating to the Collateral, this Agreement or any of the other Loan
Documents, (B) any attempt to enforce any rights of Agent or any Lender against
any Borrower or any other Person which may be obligated to Agent or any Lender
by virtue of this Agreement or any of the other Loan Documents, including the
Account Debtors, or (C) after the occurrence and during the continuance of an
Event of Default, any attempt to inspect, verify, protect, preserve, restore,
collect, sell, liquidate or otherwise dispose of or realize upon the Collateral;
provided that Borrowers shall not be responsible to Agent or any Lender for such
costs and out-of-pocket expenses to the extent determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Person or to the extent such
costs and expenses result from a claim brought by Borrowers against Agent or any

13

--------------------------------------------------------------------------------




Lender for breach in bad faith of such Person's obligations hereunder if
Borrowers have obtained a final and nonappealable judgment from a court of
competent judgment in Borrowers' favor on such claim.


2.8.     Payment of Charges.
All amounts properly chargeable to Borrowers under any Loan Document shall be
Obligations, shall be, unless specifically otherwise provided, payable on
demand, and shall bear interest from the date demand was made or such amount is
due, as applicable, until paid in full at the rate applicable to the Base Rate
Portion from time to time; provided, that amounts chargeable to Borrowers under
Sections 2.6 and 2.7 shall be due and payable within 2 Business Days following
the date of issuance by Agent of a reasonably detailed invoice and request for
payment thereof to Borrower Representative. Borrowers hereby authorize Agent,
from time to time without prior notice to Borrowers, to charge all interest,
Letter of Credit fees, and all other fees payable hereunder or under any of the
other Loan Documents, any Product Obligations of the type described in clause
(i) of the definition of Bank Products owing to WFCF or any of its Affiliates,
all costs and expenses payable hereunder or under any of the other Loan
Documents, all charges, commissions, fees, and costs provided for in the Loan
Documents, and all other payments under any Loan Document, to the Loan Account
if such interest, Product Obligation, charge, commission, fee, cost or expense
is not paid by the Borrowers on the date such payment is due and payable
(without giving effect to any grace periods prior to which such nonpayment would
constitute an Event of Default), which amounts thereafter shall constitute
Revolving Credit Loans hereunder and shall accrue interest at the rate then
applicable to Revolving Credit Loans that are Base Rate Loans. Any interest,
fees, costs, expenses, or other amounts payable hereunder or under any other
Loan Document charged to the Loan Account shall thereafter constitute Revolving
Credit Loans hereunder and shall accrue interest at the rate then applicable to
Revolving Credit Loans that are Base Rate Loans (unless and until converted into
LIBOR Rate Loans in accordance with the terms of this Agreement).


2.9.    No Deductions.


(a)Any and all payments or reimbursements made hereunder shall be made free and
clear of and without deduction for any and all Taxes, and all liabilities with
respect thereto; excluding, however, Excluded Taxes (all such non-Excluded
Taxes, levies, imposts, deductions, charges or withholdings and all liabilities
with respect thereto, "Tax Liabilities"). If any Borrower shall be required by
law to deduct any such Tax Liabilities from or in respect of any sum payable
hereunder to Agent or any Lender, then the sum payable hereunder shall be
increased as may be necessary so that, after all required deductions are made,
Agent or such Lender receives an amount equal to the sum it would have received
had no such deductions been made. Any Borrower that is required to deduct and
withhold for any such Tax Liabilities from any payment to Agent or a Lender
shall furnish to Agent and such Lender as promptly as possible after the date
the payment of any such Tax Liability is due pursuant to applicable law,
certified copies of tax receipts evidencing such payment by such Borrower.


(b)A Lender or transferee of Lender shall not be entitled to any additional
payments under subsection 2.9(a) before it has satisfied the requirements of
subsection 12.1.3. If any Lender becomes subject to any Tax Liability and is not
entitled to any additional payments under subsection 2.9(a) Borrowers shall take
such steps (at such Foreign Lender's expense) as such Foreign Lender shall
reasonably request to assist such Foreign Lender to recover such Tax Liability.


(c)Borrowers agree to pay any present or future stamp, value added or
documentary taxes or any other excise or property taxes, charges, or similar
levies (collectively, "Other Taxes") that arise

14

--------------------------------------------------------------------------------




from any payment made hereunder or from the execution, delivery, performance,
recordation, or filing of, or otherwise with respect to this Agreement or any
other Loan Document.


(d)Borrowers on a joint and several basis shall indemnify the Agent and each
Lender within 10 days after demand therefor, for the full amount of any Tax
Liabilities and/or Other Taxes (including any taxes imposed on or attributable
to amounts payable under this Section) paid by Agent or such Lender, as the case
may be, and any penalties, interest, and costs and expenses arising therefrom or
with respect thereto (but excluding penalties, interest or expenses to the
extent attributable to the gross negligence or willful misconduct of the Person
claiming such indemnity) whether or not such Tax Liabilities or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability to delivered to
Borrower by a Lender (with a copy to the Agent) or by the Agent on its own
behalf or on behalf of a Lender, shall be conclusive, absent manifest error.


SECTION 3. LOAN ADMINISTRATION



3.1.     Manner of Borrowing Revolving Credit Loans/LIBOR Option.


Borrowings under the credit facility established pursuant to Section 1 hereof
shall be as follows:
3.1.1.        Loan Requests. A request for a Revolving Credit Loan shall be
made, or shall be deemed to be made, in the following manner: (a) Borrower
Representative shall give Agent notice of its intention to borrow, which notice
shall be irrevocable and shall specify (i) the amount of the proposed borrowing
of a Revolving Credit Loan (which shall be no less than $500,000 or an integral
multiple of $100,000 in excess thereof in the case of LIBOR Portions (it being
understood that there shall be no minimum borrowing amount with respect to Base
Rate Portions)) and (ii) the proposed borrowing date, which shall be a Business
Day, no later than 1:00 pm (New York City time) on the proposed borrowing date
(or in accordance with subsection 3.1.6, 3.1.7 or 3.1.8, as applicable, in the
case of a request for a LIBOR Portion); provided, however, that no such request
may be made after the occurrence and during the continuance of a Default or an
Event of Default; and (b) any amount charged to the Loan Account pursuant to
Section 2.8, shall be deemed irrevocably to be a request for a Revolving Credit
Loan on the date so charged.


3.1.2.        Disbursement. Borrowers hereby irrevocably authorize Agent to
disburse the proceeds of each Revolving Credit Loan requested or deemed to be
requested pursuant to subsection 3.1.1 as follows: (i) the proceeds of each
Revolving Credit Loan requested pursuant to clause (a) of subsection 3.1.1 shall
be disbursed by Agent in lawful money of the United States of America in
immediately available funds, (A) in the case of any Borrowing on the Amended and
Restated Effective Date, if any, in accordance with the terms of the written
disbursement letter from Borrower Representative, and (B) in the case of each
subsequent Borrowing, by wire transfer to such bank account as may be specified
by Borrower Representative to Agent from time to time pursuant to a written
direction, and (ii) the proceeds of each Revolving Credit Loan deemed requested
pursuant to clause (b) of subsection 3.1.1 shall be disbursed by way of direct
payment of the relevant Obligation. If at any time any Loan is funded by Agent
or Lenders in excess of the amount requested or deemed requested by Borrower
Representative, Borrowers agree to repay the excess to Agent (without interest)
promptly after the earlier to occur of (a) any Borrower's discovery of the error
and (b) notice thereof to Borrower Representative from Agent or any Lender, and
the failure of Borrowers to so return any such excess shall be deemed to be an
irrevocable request for a Revolving Credit Loan on the date such excess was
received by Borrowers in the amount of such excess.



15

--------------------------------------------------------------------------------




3.1.3.        Payment by Lenders.


(a)Agent shall give to each Lender prompt written notice by facsimile, telex or
cable of the receipt by Agent from Borrower Representative of any request for a
Revolving Credit Loan. Each such notice shall specify the requested date and
amount of such Revolving Credit Loan, whether such Revolving Credit Loan shall
be subject to the LIBOR Option, and the amount of each Lender's advance
thereunder (in accordance with its applicable Revolving Loan Percentage). Each
Lender shall, not later than 2:00 p.m. (New York, New York time) on such
requested date, wire to a bank designated by Agent the amount of that Lender's
Revolving Loan Percentage of the requested Revolving Credit Loan. The failure of
any Lender to make the Revolving Credit Loans to be made by it shall not release
any other Lender of its obligations hereunder to make its Revolving Credit Loan.
Neither Agent nor any Lender shall be responsible for the failure of any other
Lender to make the Revolving Credit Loan to be made by such other Lender. The
foregoing notwithstanding, Agent, in its sole discretion, may from its own funds
make a Revolving Credit Loan on behalf of any Lender. In such event, the Lender
on behalf of whom Agent made the Revolving Credit Loan shall reimburse Agent for
the amount of such Revolving Credit Loan made on its behalf, on a weekly (or
more frequent, as determined by Agent in its sole discretion) basis. On each
such settlement date, Agent will pay to each Lender the net amount owing to such
Lender in connection with such settlement, including amounts relating to Loans,
fees, interest and other amounts payable hereunder. The entire amount of
interest attributable to such Revolving Credit Loan for the period from the date
on which such Revolving Credit Loan was made by Agent on such Lender's behalf
until Agent is reimbursed by such Lender, shall be paid to Agent for its own
account.


(b)If Agent makes Revolving Credit Loans available to Borrowers and any Lender
fails to either make available to Agent its Revolving Loan Percentage of such
Revolving Credit Loan or reimburse Agent as provided in paragraph (a) above
(such Lender, a "Defaulting Lender"), Agent will notify Borrower Representative
of such failure to fund and, upon demand by Agent, Borrowers shall pay such
amount to Agent for Agent's account, together with interest thereon for each day
elapsed since the date of such borrowing, at a rate per annum equal to the
interest rate applicable at the time to the Revolving Credit Loans comprising
that particular borrowing. Agent shall not be obligated to transfer to a
Defaulting Lender any payments made by Borrowers to Agent for the Defaulting
Lender's benefit; nor shall a Defaulting Lender be entitled to the sharing of
any payments hereunder. Amounts payable to a Defaulting Lender shall instead be
paid to or retained by Agent. In its discretion, Agent may, in connection with
disbursing the proceeds of Revolving Credit Loans made pursuant to a notice of
borrowing, include in such disbursement the amount of all such payments received
or retained by it for the account of such Defaulting Lender. Any amounts so
loaned to Borrowers shall bear interest at the rate applicable to Base Rate
Portions and for all other purposes of this Agreement shall be treated as if
they were Revolving Credit Loans; provided, however, that for purposes of voting
or consenting to matters with respect to the Loan Documents and determining
Revolving Loan Percentages, such Defaulting Lender shall be deemed not to be a
"Lender". Until a Defaulting Lender cures its failure to fund its Revolving Loan
Percentage of any borrowing (A) such Defaulting Lender shall not be entitled to
any portion of the Unused Line Fee, (B) the Unused Line Fee shall accrue in
favor of Lenders which have funded their respective Revolving Loan Percentages
of such requested borrowing and shall be allocated among such performing Lenders
ratably based upon their relative Revolving Loan Commitments calculated without
regard to the Revolving Loan Commitments of the Defaulting Lender, and (C) the
Unused Line Fee shall be calculated as if the Defaulting Lender's entire
Revolving Loan Commitment had been funded. This subsection 3.1.3(b) shall remain
effective with respect to a Defaulting Lender until such time as such Lender
shall no longer be in default of any of its obligations under this Agreement.
The terms of this subsection 3.1.3(b) shall not be

16

--------------------------------------------------------------------------------




construed to increase or otherwise affect the Revolving Loan Commitment of any
Lender, or relieve or excuse the performance by any Borrower of its duties and
obligations hereunder. Any payments by Borrower pursuant to this
subsection 3.1.3(b) on account of a Defaulting Lender shall be without prejudice
to any claims Borrowers may have against such Defaulting Lender.


3.1.4.        Issuance of Letters of Credit.


(a)Request for Issuance. Borrower Representative shall notify Issuing Lender of
a requested Letter of Credit at least three Business Days prior to the proposed
issuance date. Such notice shall be irrevocable and shall specify the original
face amount of the Letter of Credit requested, the Business Day of issuance of
such requested Letter of Credit, whether such Letter of Credit may be drawn in a
single or in partial draws, the Business Day on which the requested Letter of
Credit is to expire and the beneficiary of the requested Letter of Credit.
Borrower Representative shall attach to such notice the proposed form of the
Letter of Credit.


(b)Responsibilities of Agent; Issuance. As of the Business Day immediately
preceding the requested issuance date of the Letter of Credit, Agent shall
determine the amount of the applicable Unused Letter of Credit Subfacility and
Availability. If (i) the face amount of the requested Letter of Credit is less
than the Unused Letter of Credit Subfacility and (ii) the amount of such
requested Letter of Credit would not exceed Availability, Agent shall so notify
Issuing Lender and Issuing Lender shall, or shall cause Underlying Issuer to,
issue the requested Letter of Credit on the requested issuance date so long as
the other conditions hereof are met.


(c)No Extensions or Amendment. Neither Issuing Lender or Underlying Issuer shall
be obligated to extend or amend any Letter of Credit issued pursuant hereto
unless the applicable conditions of Section 1.2 are met as though a new Letter
of Credit were being requested and issued.


3.1.5.        Method of Making Requests. Unless a Default or an Event of Default
has occurred and is continuing, (i) telephonic or electronic requests for
Revolving Credit Loans to Agent shall be permitted, (ii) Issuing Lender may, in
its discretion, permit electronic transmittal of requests for Letters of Credit
to it, and (iii) Agent may, in Agent's discretion, permit electronic transmittal
of instructions, authorizations, agreements or reports to Agent. Unless Borrower
Representative specifically directs Agent or Issuing Lender in writing not to
accept or act upon telephonic or electronic communications from any Borrower,
neither Agent nor Issuing Lender shall have any liability to Borrowers for any
loss or damage suffered by any Borrower as a result of Agent's or Issuing
Lender's honoring of any requests, execution of any instructions, authorizations
or agreements or reliance on any reports communicated to it telephonically or
electronically and purporting to have been sent to Agent or Issuing Lender by
any Borrower, and, so long as Agent and Issuing Lender act in good faith,
neither Agent nor Issuing Lender shall have any duty to verify the origin of any
such communication. Each telephonic request for a Revolving Credit Loan or
Letter of Credit accepted by Agent (or Issuing Lender, as applicable) hereunder
shall be promptly followed by a written or electronic confirmation of such
request from Borrower Representative to Agent or Issuing Lender, as applicable.


3.1.6.        LIBOR Portions. Provided that as of both the date of the LIBOR
Request and the first day of the Interest Period, no Default or Event of Default
has occurred and is continuing, if Borrowers desire to obtain a LIBOR Portion,
Borrower Representative shall give Agent a LIBOR Request no later than 1:00 p.m.
(New York City time) on the third Business Day prior to the requested borrowing
date. Each LIBOR Request shall be irrevocable and binding on Borrowers. In no
event shall Borrowers be permitted to have outstanding at any one time LIBOR
Portions with more than five different Interest Periods.

17

--------------------------------------------------------------------------------








3.1.7.        Conversion of Base Rate Portions. Provided that as of both the
date of the LIBOR Request and the first day of the Interest Period, no Default
or Event of Default exists, Borrowers may, on any Business Day, convert any Base
Rate Portion into a LIBOR Portion. If Borrowers desire to convert a Base Rate
Portion, Borrower Representative shall give Agent a LIBOR Request no later than
1:00 p.m. (New York City time) on the third Business Day prior to the requested
conversion date. After giving effect to any conversion of Base Rate Portions to
LIBOR Portions, Borrowers shall not be permitted to have outstanding at any one
time LIBOR Portions with more than five different Interest Periods.


3.1.8.        Continuation of LIBOR Portions. Provided that, as of both the date
of the LIBOR Request and the first day of the Interest Period, no Default or
Event of Default has occurred and is continuing, Borrowers may, on any Business
Day, continue any LIBOR Portions into a subsequent Interest Period of the same
or a different permitted duration. If Borrowers desire to continue a LIBOR
Portion, Borrower Representative shall give Agent a LIBOR Request no later than
1:00 p.m. (New York City time) on the third Business Day prior to the requested
continuation date. After giving effect to any continuation of LIBOR Portions,
Borrowers shall not be permitted to have outstanding at any one time LIBOR
Portions with more than five different Interest Periods. If Borrower
Representative shall fail to give timely notice of its election to continue any
LIBOR Portion or portion thereof as provided above, or if such continuation
shall not be permitted, such LIBOR Portion or portion thereof, unless such LIBOR
Portion shall be repaid, shall automatically be converted into a Base Rate
Portion at the end of the Interest Period then in effect with respect to such
LIBOR Portion.


3.2.     Payments.


The Obligations shall be payable as follows:
3.2.1.        Principal. Principal on account of Revolving Credit Loans shall be
payable by Borrowers to Agent for the ratable benefit of Lenders immediately
upon the earliest of (i) the receipt by Agent or any Borrower of any proceeds of
any of the Collateral that are required to be paid to Agent for the ratable
benefit of Lenders as a mandatory prepayment pursuant to subsection 3.3.2,
subject to Borrowers' rights to reborrow such amounts in accordance with
subsection 1.1.1 hereof, (ii) the receipt by Agent or any Borrower of any
proceeds of any of the Collateral, to the extent of said proceeds, following the
delivery by Agent of a Notice of Exclusive Control in respect of a Dominion
Account (for so long as Agent's right to exclusive control resulting from the
delivery of the Notice of Exclusive Control remains in effect and subject to
Borrowers' rights to reborrow such amounts in accordance with subsection 1.1.1
hereof), (iii) the occurrence of an Event of Default in consequence of which
Agent or Majority Lenders elect to accelerate the maturity and payment of the
Obligations in accordance with this Agreement (or in consequence of which the
maturity and payment of the Obligations is automatically accelerated), and
(iv) termination of this Agreement pursuant to Section 4 hereof; provided,
however, that, if an Overadvance shall exist at any time, Borrowers shall repay
the Overadvance on demand or as provided in subsection 3.3.1 hereof. Any
proceeds required to be remitted to Agent pursuant to clauses (i) or (ii) of the
previous sentence shall, until received by Agent, be held as Agent's property,
for its benefit and the benefit of Lenders, by each applicable Borrower as
trustee of an express trust for Agent's benefit. Notwithstanding clause (ii)
above, during any period when (A) Agent is exercising exclusive control of
Borrowers' Dominion Account(s) pursuant to a Notice of Exclusive Control and
(B) no Default or Event of Default has occurred and is continuing and (C) the
proceeds of Collateral theretofore received by Agent have been applied to pay
the Obligations set forth in items "first" through "fifth" of subsection 3.4.2
hereof (subject to

18

--------------------------------------------------------------------------------




Borrowers' rights to maintain cash in a Dominion Account to avoid prepayment of
LIBOR Portions prior to the last day of an Interest Period pursuant to
subsection 3.3.3 hereof), then Borrowers shall be entitled to withdraw funds
from the Dominion Account(s) to pay normal operating costs of the Borrowers.


3.2.2.        Interest.


(a)Base Rate Portion. Interest accrued on the Base Rate Portion shall be due and
payable upon each of the following dates: (1) the last day of each calendar
quarter (for such calendar quarter), computed through the date of payment; (2)
the occurrence of an Event of Default in consequence of which Agent or Majority
Lenders elect to accelerate the maturity and payment of the Obligations in
accordance with this Agreement (or in consequence of which the maturity and
payment of the Obligations is automatically accelerated); and (3) the date of
termination of this Agreement pursuant to Section 4 hereof.


(b)LIBOR Portion. Interest accrued on each LIBOR Portion shall be due and
payable upon each of the following dates: (1) each LIBOR Interest Payment Date;
(2) the prepayment thereof (unless Borrowers shall have exercised their option
under subsection 3.3.3 with respect to any applicable prepayment); (3) the
occurrence of an Event of Default in consequence of which Agent or Majority
Lenders elect to accelerate the maturity and payment of the Obligations in
accordance with this Agreement (or in consequence of which the maturity and
payment of the Obligations is automatically accelerated); and (4) the date of
termination of this Agreement pursuant to Section 4 hereof.


3.2.3.        Costs, Fees and Charges. Costs, fees and charges payable pursuant
to this Agreement shall be payable by Borrowers to Agent, for distribution to
Lenders, as appropriate, or to any other Person designated by Agent in writing,
as and when provided in this Agreement or any other Loan Document.


3.2.4.        Other Obligations. The balance of the Obligations requiring the
payment of money, if any, shall be payable by Borrowers to Agent for
distribution to Lenders, as appropriate, as and when provided in this Agreement
or any other Loan Document or on demand, as applicable.


3.2.5.        Prepayment of/Failure to Borrow LIBOR Portions. Borrowers may
prepay a LIBOR Portion only upon three Business Days' prior written notice to
Agent (which notice shall be irrevocable). In the event of (i) the payment of
any principal of any LIBOR Portion other than on the last day of the Interest
Period applicable thereto (including as a result of an Event of Default), (ii)
the conversion of any LIBOR Portion other than on the last day of the Interest
Period applicable thereto, or (iii) the failure, on the date specified in any
notice delivered pursuant hereto, to borrow, convert, continue or prepay any
LIBOR Portion, then, in any such event, Borrowers shall compensate Lenders for
the documented cost and expense attributable to such event, as determined by
Agent in a manner consistent with its normal customs and practices.


3.3.     Mandatory and Optional Prepayments.


3.3.1.        Revolving Exposure in Excess of Borrowing Base. Unless an
Overadvance is requested and granted with respect thereto pursuant to subsection
1.1.2 and the repayment thereof is not demanded by Agent pursuant to subsection
1.1.2, if at any time the outstanding Revolving Credit Loans plus the LC
Exposure (other than the Cash Collateralized LC Exposure) plus Reserves exceeds
the

19

--------------------------------------------------------------------------------




Borrowing Base, Borrowers shall immediately repay the Revolving Credit Loans to
the extent required to eliminate such excess; provided, however, that, if any
such excess results from a discretionary reduction in the Borrowing Base by
Agent pursuant to this Agreement after the Closing Date including the
establishment of any reserve, then the applicable Borrowers shall not be
required to repay the excess before the end of the fifth Business Day after
receipt of such notice.


3.3.2.        Proceeds of Sale, Loss, Destruction or Condemnation of Collateral.
If any Borrower sells, leases or otherwise disposes of or transfers any of the
Collateral (other than Inventory sold in the ordinary course of business) having
a value in excess of $10,000,000 or if any of the Collateral having a value in
excess of $10,000,000 is lost or destroyed or taken by condemnation, Borrowers
shall promptly either (a) deliver to Agent a Borrowing Base Certificate showing
that after giving effect to such disposition, loss, destruction, or
condemnation, Availability is greater than zero, or (b) pay to Agent for the
ratable benefit of Lenders as and when received by any Borrower and as a
mandatory prepayment of the Loans, such amount as is needed to cause
Availability to be greater than zero from the proceeds (including insurance
payments but net of costs and taxes incurred in connection with such sale or
event) received by such Borrower from such disposition, loss, destruction, or
condemnation. Any such prepayment shall be applied to reduce the outstanding
principal balance of the Revolving Credit Loans, but shall not permanently
reduce the Revolving Loan Commitments.


3.3.3.        LIBOR Portions. If the application of any payment made in
accordance with the provisions of Sections 3.2, 3.3 and 3.4 at a time when no
Event of Default has occurred and is continuing would result in termination of a
LIBOR Portion prior to the last day of the Interest Period for such LIBOR
Portion, then, at Borrowers' option, the amount of such prepayment shall not be
applied to reduce the outstanding principal balance of the Revolving Credit
Loans, but shall instead be deposited in a Dominion Account, and the LIBOR
Portion and all of Borrowers' obligations in connection therewith, including
with respect to payment of principal thereof and interest thereon, shall
continue as if no prepayment of such LIBOR Portion had been required or made.


3.3.4.    Optional Payments. Borrowers may, at their option from time to time
upon not less than three Business Days' prior written notice from Borrower
Representative to Agent in the case of LIBOR Portions and not later than
10:00 a.m., New York City time on the date of payment to Agent in the case of
Base Rate Portions, repay Base Rate Portions or repay/prepay LIBOR Portions;
provided that the amount of any such payment in the case of LIBOR Portions is at
least $500,000 (or such lesser amount as constitutes all outstanding LIBOR
Portions at such time) and in integral multiples of $100,000 above $500,000.
Except for charges under subsection 3.2.5 applicable to payments of LIBOR
Portions, all such payments shall be without premium or penalty.


3.3.5.        Optional Reductions of Revolving Loan Commitments. Borrowers may,
at their option from time to time upon not less than three Business Days' prior
written notice from Borrower Representative to Agent, terminate in whole or
permanently reduce ratably in part, the unused portion of the Revolving Loan
Commitments; provided, however, that each such partial reduction shall be in an
amount of $5,000,000 or integral multiples of $1,000,000 in excess thereof.


3.4.    Application of Payments and Collections; Business Day Convention.


3.4.1.        Collections. All items of payment received by Agent by 2:00 p.m.,
New York City time, on any Business Day shall be deemed received on that
Business Day. All items of payment received after 2:00 p.m., New York City time,
on any Business Day shall be deemed received on the following Business Day. If
as the result of collections of Accounts as authorized by subsection 6.2.4
hereof or otherwise, a credit

20

--------------------------------------------------------------------------------




balance exists in the Loan Account, such credit balance shall not accrue
interest in favor of Borrowers, but shall be disbursed to Borrowers or otherwise
at Borrower Representative's direction in the manner set forth in
subsection 3.1.2, upon Borrower Representative's request at any time, so long as
no Default or Event of Default has occurred and is continuing. Agent may, at its
option, offset such credit balance against any of the Obligations upon and
during the continuance of an Event of Default.


3.4.2.        Apportionment, Application and Reversal of Payments. Principal and
interest payments shall be apportioned ratably among Lenders (according to the
unpaid principal balance of the Loans to which such payments relate held by each
Lender), and fees, except as otherwise provided herein or in the Fee Letter,
shall be apportioned ratably among Lenders. All payments shall be remitted to
Agent and shall be applied ratably among Lenders, in accordance with the
provisions of this Agreement as follows: first, to pay any fees or expense
reimbursements (other than amounts related to Product Obligations) then due to
Agent and Lenders from Borrowers; second, to pay interest due from Borrowers in
respect of all Loans, including Swingline Loans, Overadvances, and Agent Loans;
third, to pay or prepay principal of Swingline Loans and Agent Loans;
fourth, ratably (i) to pay or prepay principal of Loans (other than Swingline
Loans and Agent Loans, but including Overadvances) and unpaid reimbursement
obligations in respect of Letters of Credit and to pay as cash collateral or a
Supporting Letter of Credit in an amount equal to 105% of the outstanding LC
Amount (to the extent not supported by a Supporting Letter of Credit in such
amount or the LC Exposure with respect thereto is not Cash Collateralized LC
Exposure) and (ii) up to the amount of the Aggregate Bank Product Reserve
established prior to the occurrence of, and not in contemplation of, such
payment, ratably (based on the Bank Product Reserve established for each Bank
Product of a Bank Product Provider), to the Bank Product Providers for which a
Bank Product Reserve has been established on account of all amounts then due and
payable in respect of Product Obligations of such Bank Product Provider
applicable to such Bank Product, with any balance to be paid to Agent, to be
held by Agent, for the ratable benefit (based on the Bank Product Reserve
established for each Bank Product of a Bank Product Provider) of the Bank
Product Providers for which a Bank Product Reserve has been established, as cash
collateral (which cash collateral shall be applied, ratably (based on the Bank
Product Reserve established for each Bank Product of a Bank Product Provider),
to the payment or reimbursement of any amounts due and payable with respect to
such Product Obligations of such Bank Product Provider applicable to such Bank
Product as and when such amounts first become due and payable and, if any such
Product Obligation is paid or otherwise satisfied in full, the cash collateral
held by Agent in respect of such Product Obligation shall be reapplied pursuant
to this Section 3.4.2, beginning with the first clause hereof; and fifth, to the
payment of any other Obligation (including Product Obligations not covered under
the fourth clause hereof) due to Agent or any Lender by Borrowers. Any amount
applied to the principal of the Loans shall be applied first, to pay or prepay
principal of Base Rate Portions, and second, to pay principal of LIBOR Portions
in the chronological order of expiration of the Interest Periods thereof. After
the occurrence and during the continuance of an Event of Default, as between
Agent and Borrowers, Agent shall have the continuing exclusive right to apply
and reapply any and all such payments and collections received at any time or
times hereafter by Agent against the Obligations, in such manner as Agent may
deem advisable to comply with this subsection 3.4.2, notwithstanding any entry
by Agent or any Lender upon any of its books and records. Nothing contained
herein shall affect Agent's right to apply cash collateral to LC Obligations as
provided in subsection 1.2.11.


3.4.3.        Business Day Convention. Whenever any payment, report, document,
or notice hereunder shall be stated to be due on a day other than a Business
Day, the due date therefor shall be extended to the next Business Day, and in
the case of a payment which accrues interest, interest thereon will be payable
for the period of such extension; provided, however, that if such extension
would cause payment of interest on or principal of any LIBOR Portion to be made
in the next calendar month, such payment shall be made on the immediately
preceding Business Day.



21

--------------------------------------------------------------------------------




3.5.    All Loans to Constitute One Obligation.


The Loans and LC Obligations shall constitute one general Obligation of
Borrowers, and shall be secured by Agent's Lien upon all of the Collateral.


3.6.    Loan Account.


Agent shall enter all Loans as debits to a loan account (the "Loan Account") and
shall also record in the Loan Account all payments made by Borrowers on any
Obligations and all other amounts credited to the Loan Account as provided
herein, and may record therein, in accordance with customary accounting
practice, other debits and credits, including interest and all other charges and
expenses properly chargeable to Borrowers under the Loan Documents if Borrowers
have not paid the same when due.


3.7.    Statements of Account.


Agent will account to Borrowers monthly with a statement of Loans, charges and
payments made pursuant to this Agreement during the immediately preceding month,
and such accounts rendered by Agent shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that any
failure by Agent to maintain and deliver such accounts or any error therein
shall not affect Borrowers' obligation to repay the Obligations in accordance
with the terms of this Agreement.


3.8.    Increased Costs.


If any law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law) adopted or
implemented after the date of this Agreement and having general applicability to
all banks or finance companies within the jurisdiction in which any Lender
operates (excluding, for the avoidance of doubt, the effect of and phasing in of
capital requirements or other regulations or guidelines passed prior to the date
of this Agreement), or any change, interpretation or application after the date
hereof of any law, rule, regulation, policy, guidance or direction by any
governmental authority charged with the interpretation or application thereof,
or the compliance of such Lender therewith, shall:
(a)(1) subject such Lender to any tax or increase in tax rate with respect to
this Agreement (other than (a) any Excluded Tax, and (b) any tax covered by
subsection 2.9(a)) or (2) change the basis of taxation of payments to such
Lender of principal, fees, interest or any other amount payable hereunder or
under any Loan Documents (other than in respect of (a) any tax based on or
measured by net income or otherwise in the nature of a net income tax, including
any franchise tax or any similar tax based on net income, and (b) any tax
covered by subsection 2.9(a));


(b)impose, modify or hold applicable any reserve (except any reserve taken into
account in the determination of the applicable LIBOR Rate), special deposit,
assessment or similar requirement against assets held by, or deposits in or for
the account of, or advances or loans by, or other credit extended by, any office
of such Lender which is not otherwise included in the determination of LIBOR
Rate hereunder, including pursuant to Regulation D of the Board of Governors of
the Federal Reserve System; or


(c)impose on such Lender any other condition affecting any Loan Document;
and the result of any of the foregoing is to increase the cost to such Lender of
making, renewing or maintaining Loans hereunder or the result of any of the
foregoing is to reduce the rate of return on such Lender's capital as a
consequence of its obligations hereunder, or the result of any of the foregoing
is to reduce the amount

22

--------------------------------------------------------------------------------




of any payment (whether of principal, interest or otherwise) in respect of any
of the Loans, then, in any such case, Borrowers shall pay such Lender, upon
demand and certification not later than 60 days following receipt of notice by
Borrower Representative of the imposition of such increased costs and taxes,
such additional amount as will compensate such Lender for such additional cost
and taxes or such reduction, as the case may be, to the extent such Lender has
not otherwise been compensated, with respect to a particular Loan, for such
increased cost as a result of an increase in the Base Rate or the LIBOR Rate. An
officer of the applicable Lender shall determine the amount of such additional
cost and taxes or reduced amount using reasonable averaging and attribution
methods and shall certify the amount of such additional cost or reduced amount
to Borrowers, which certification shall include a written explanation and
details of such additional cost and taxes or reduction to Borrowers and shall
contain a representation and warranty on the part of the Lender to the effect
that the Lender has complied with its obligations set forth in subsection 3.13.1
to eliminate or reduce such amount. Such certification shall be conclusive
absent demonstrable error.


3.9.    Suspension of LIBOR Portions.


If Agent or the Majority Lenders shall have determined that:
(i)reasonable means do not exist for ascertaining the LIBOR Rate for any
Interest Period; or


(ii)Dollar deposits in the relevant amount and for the relevant maturity are not
available in the London interbank market with respect to a proposed LIBOR
Portion, or a proposed conversion of a Base Rate Portion into a LIBOR Portion;
or


(iii)any applicable law, treaty, regulation or directive adopted or implemented
after the date of this Agreement, or any change, interpretation or application
after the date hereof in any applicable law, treaty, regulation or direction,
shall make it unlawful for any Lender (for purposes of this clause (iii), the
term "Lender" shall include the office or branch where such Lender or any
corporation or bank then controlling such Lender makes or maintains any LIBOR
Portions) to make or maintain its LIBOR Portions, or adverse or unusual
conditions in, or changes in applicable law relating to, the London interbank
market make it, in the reasonable judgment of Agent, impracticable to fund
therein any of the LIBOR Portions, or make the projected LIBOR Rate unreflective
of the actual costs of funds therefor to any Lender;


then (a) Agent or such Lender shall give Borrower Representative prompt written
or electronic notice of the determination of such effect, and thereupon the
obligation of Agent and Lenders to make or continue affected types of LIBOR
Portions or convert Base Rate Portions to affected types of LIBOR Portions
hereunder shall be suspended during the pendency of such circumstances, (b) any
request for an affected type of LIBOR Portion shall be made as a Base Rate
Portion unless Borrower Representative shall notify Agent, no later than
1:00 p.m. (New York City time) three Business Days prior to the date of such
proposed borrowing, that the request for such borrowing shall be canceled or
made as an unaffected type of LIBOR Portion, (c) any Base Rate Portion or
existing LIBOR Portion which was to have been converted to an affected type of
LIBOR Portion shall be continued as a Base Rate Portion unless Borrower
Representative shall notify Agent, no later than 1:00 p.m. (New York City time)
three Business Days prior to the proposed conversion, that the request for such
conversion shall be made as an unaffected type of LIBOR Portion, and
(d) Borrowers shall, promptly upon reasonable request by Agent, convert any
existing affected LIBOR Portions into Base Rate Portions or unaffected types of
LIBOR Portions; provided, however, that before delivering any such notice, the
affected Lender agrees to use all reasonable efforts to designate a different
lending office if the making of such a designation would allow such lender to
continue to perform its obligations to fund, continue or maintain

23

--------------------------------------------------------------------------------




LIBOR Portions and would not, in the reasonable judgment of such Lender, be
significantly disadvantageous to such Lender.


3.10.        Sharing of Payments, Etc.


If any Lender shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of setoff, or otherwise) on account of any Loan made
by it in excess of its ratable share of payments on account of Loans made by all
Lenders, such Lender shall forthwith purchase from each other Lender such
participation in such Loan as shall be necessary to cause such purchasing Lender
to share the excess payment ratably with each other Lender; provided, that, if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lenders the purchase price to the extent of
such recovery, together with an amount equal to such Lender's ratable share
(according to the proportion of (i) the amount of such Lender's required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. Borrowers agree that any Lender so purchasing
a participation from another Lender pursuant to this Section 3.10 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of setoff) with respect to such participation as fully as if such
Lender were the direct creditor of Borrowers in the amount of such
participation. Notwithstanding anything to the contrary contained herein, all
purchases and repayments to be made under this Section 3.10 shall be made
through Agent. For the avoidance of doubt, this Section 3.10 shall not apply to
payments received by a Lender from an assignee in connection with the assignment
of its Loans or from a participant in connection with the sale or settlement of
such participation.


3.11.        Indemnity for Returned Payments.


If after receipt of any payment which is applied to the payment of all or any
part of the Obligations, Agent, any Lender, WFCF or any Affiliate of WFCF is for
any reason compelled to surrender such payment or proceeds to any Person because
such payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible setoff,
or a diversion of trust funds, or for any other reason, then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by Agent or such Lender and Borrowers shall be liable to pay to
Agent and Lenders, and each Borrower hereby does indemnify Agent and Lenders and
hold Agent and Lenders harmless for, the amount of such payment or proceeds
surrendered. The provisions of this Section 3.11 shall be and remain effective
notwithstanding any contrary action which may have been taken by Agent or any
Lender in reliance upon such payment or application of proceeds, and any such
contrary action so taken shall be without prejudice to Agent's and Lenders'
rights under this Agreement and shall be deemed to have been conditioned upon
such payment or application of proceeds having become final and irrevocable. The
provisions of this Section 3.11 shall survive the termination of this Agreement.


3.12.    Nature and Extent of Each Borrower's Liability.


3.12.1.        Joint and Several Liability. Each Borrower shall be liable for,
on a joint and several basis, all of the Loans and other Obligations, regardless
of which Borrower actually may have received the proceeds of any Loans or other
extensions of credit hereunder or the amount of such Loans received or the
manner in which Agent or any Lender accounts for such Loans or other extensions
of credit on its books and records, it being acknowledged and agreed that Loans
to any Borrower inure to the mutual benefit of all Borrowers and that Agent and
Lenders are relying on the joint and several liability of Borrowers in extending
the Loans and other financial accommodations hereunder. Each Borrower hereby
unconditionally and

24

--------------------------------------------------------------------------------




irrevocably agrees that upon default in the payment when due (whether at stated
maturity, by acceleration or otherwise) of any principal of, or interest owed
on, any of the Loans or other Obligations, such Borrower shall forthwith pay the
same.


3.12.2.        Unconditional Nature of Liability. Each Borrower's joint and
several liability hereunder with respect to the Loans and other Obligations
shall, to the fullest extent permitted by applicable law, be the unconditional
liability of such Borrower irrespective of (i) the validity, enforceability,
avoidance or subordination of any of the Obligations or of any other document
evidencing all or any part of the Obligations, (ii) the absence of any attempt
to collect any of the Obligations from any other Borrower or any Collateral or
other security therefor, or the absence of any other action to enforce the same,
(iii) the waiver, consent, extension, forbearance or granting of any indulgence
by Agent or any Lender with respect to any provision of any instrument executed
by any other Borrower evidencing or securing the payment of any of the
Obligations, or any other agreement now or hereafter executed by any other
Borrower and delivered to Agent or any Lender, (iv) the failure by Agent to take
any steps to perfect or maintain the perfected status of its security interest
in or Lien upon, or to preserve its rights to, any of the Collateral or other
security for the payment or performance of any of the Obligations or Agent's
release of any Collateral or of its Liens upon any Collateral, (v) Agent's or
Lenders' election, in any proceeding instituted under the Bankruptcy Code, for
the application of Section 1111(b)(2) of the Bankruptcy Code, (vi) any borrowing
or grant of a security interest by any other Borrower, as debtor-in-possession
under Section 364 of the Bankruptcy Code, (vii) the release or compromise, in
whole or in part, of the liability of any other Borrower for the payment of any
of the Obligations, (viii) any increase in the amount of the Obligations beyond
any limits imposed herein or in the amount of any interest, fees or other
charges payable in connection therewith, in each case, if consented to by
Borrower Representative, or any decrease in the same, (ix) the disallowance of
all or any portion of Agent's or any Lender's claims against any other Borrower
for the repayment of any of the Obligations under Section 502 of the Bankruptcy
Code, or (x) any other circumstance that might constitute a legal or equitable
discharge or defense of any other Borrower. After the occurrence and during the
continuance of any Event of Default, Agent may proceed directly and at once,
without notice to any Borrower (except as provided herein), against any or all
of Borrowers to collect and recover all or any part of the Obligations, without
first proceeding against any other Borrower or against any Collateral or other
security for the payment or performance of any of the Obligations, and each
Borrower waives any provision that might otherwise require Agent under
applicable law to pursue or exhaust its remedies against any Collateral or other
Borrower before pursuing another Borrower. Each Borrower consents and agrees
that Agent shall be under no obligation to marshal any assets in favor of any
Borrower or against or in payment of any or all of the Obligations.


3.13.    Lender's Obligation to Mitigate; Replacement of Lenders.


3.13.1.        Lender's Obligation to Mitigate. If any Lender requests
compensation under Section 3.8, or if Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.9, then such Lender shall use all commercially
reasonable efforts (subject to applicable legal and regulatory restrictions) to
mitigate or eliminate the amount of such compensation or additional amount,
including by designating a different lending office for funding or booking its
Loans hereunder or by assigning its rights and obligations hereunder to another
of its offices, branches or Affiliates; provided that no Lender shall be
required to take any action pursuant to this Section 3.13 unless, in the
reasonable judgment of such Lender, such designation or assignment or other
action (i) would eliminate or reduce amounts payable pursuant to Section 3.8 or
2.9, as the case may be, in the future, (ii) would not subject such Lender to
any material unreimbursed cost or expense and (iii) would not otherwise be
materially disadvantageous to such Lender. Borrowers shall pay all reasonable
and documented costs and expenses incurred by a Lender in connection with any
such designation or assignment.

25

--------------------------------------------------------------------------------






3.13.2.        Replacement of Lenders. If (a) any Lender requests compensation
under Section 3.8, or if Borrowers are required to pay any additional amount to
an Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.9, or (b) any Lender defaults in its obligation to fund Loans
hereunder, then Borrowers may, at their sole expense and effort, upon notice to
such Lender and Agent, require such Lender to assign, without recourse (in
accordance with and subject to the restrictions contained in Section 12), all
its interests, rights and obligations under this Agreement to an assignee that
shall accept such assignment and assume such obligations (which assignee may be
another Lender, if such assignee Lender accepts such assignment); provided,
that: (i) the replacement Lender shall be (a) an existing Lender or (b) another
financial institution reasonably acceptable to Agent; (ii) the assigning Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in unreimbursed Letter of Credit disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or Borrowers (in the case of all other amounts);
(iii) the assignee shall execute an Assignment and Acceptance Agreement pursuant
to which it shall become a party hereto as provided in subsection 12.1.1; and
(iv) in the case of any such assignments resulting from a claim for compensation
under Section 3.8 or payments required to be made pursuant to Section 2.9, such
assignment will result in a reduction in such compensation or payments. Upon
compliance with the provisions for assignment provided in subsection 12.1.1 and
this subsection 3.13.2, such assignee shall constitute a "Lender" hereunder and
the Lender being so replaced shall no longer constitute a "Lender" hereunder. A
Lender shall not be required to make any such assignment if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling
Borrowers to require such assignment cease to apply.


SECTION 4. TERM AND TERMINATION



4.1.    Term of Agreement.


This Agreement shall be in effect from and including the Amended and Restated
Effective Date, through and including the Stated Termination Date (the "Term"),
unless earlier terminated as provided in Section 4.2 hereof.


4.2.    Termination.


4.2.1.        Termination by Agent or Lenders. Agent may, and at the direction
of Majority Lenders shall, terminate this Agreement immediately without notice
(other than any notice required by Section 10) upon the occurrence and during
the continuance of an Event of Default.


4.2.2.        Termination by Borrowers. Upon at least five days' prior written
notice to Agent and Lenders, Borrower Representative may, at its option,
terminate this Agreement; provided, however, that no such termination shall be
effective until Borrowers have paid (or collateralized to Agent's reasonable
satisfaction) all of the Obligations in immediately available funds, all Letters
of Credit have expired, terminated or have been collateralized in accordance
with subsection 1.2.10 and Borrowers have complied with subsection 3.2.5. Any
notice of termination given by Borrower Representative shall be irrevocable
unless all Lenders otherwise agree in writing and no Lender shall have any
obligation to make any Loans or issue or procure any Letters of Credit on or
after the termination date stated in such notice; provided, however, that any
such notice of termination may state that it is conditioned upon the
availability of an alternate or replacement credit facility, and that if an
alternate or replacement credit facility is not obtained, such notice of
termination may be revoked by Borrower Representative. Borrower Representative
may elect to terminate

26

--------------------------------------------------------------------------------




this Agreement in its entirety only. No section of this Agreement or type of
Loan available hereunder may be terminated singly.


4.2.3.        Effect of Termination. All of the Obligations shall be immediately
due and payable upon the termination date stated in any notice of termination of
this Agreement. All undertakings, agreements, covenants, warranties and
representations of Borrowers contained in the Loan Documents shall survive any
such termination and Agent shall retain its Liens in the Collateral and Agent
and each Lender shall retain all of its rights and remedies under the Loan
Documents notwithstanding such termination until all Obligations have been
discharged or paid, in full, in immediately available funds, including all
Obligations under subsection 3.2.5 resulting from such termination.


SECTION 5. SECURITY INTERESTS



5.1.    Security Interest in Collateral.


To secure the prompt payment and performance to the Secured Parties of the
Obligations, each Borrower hereby grants to Agent, for the benefit of the
Secured Parties, a continuing lien upon and security interest in all of the
following assets of such Borrower, whether now owned or existing or hereafter
created, acquired or arising and wheresoever located:
(i)Accounts;


(ii)the Dominion Accounts (including any Deposit Account set forth on Schedule
5.1) and any other Controlled Investment Accounts; and


(iii)Inventory;
together with all books, records, writings, data bases, information, Documents,
and Supporting Obligations directly relating to or evidencing, embodying, or
incorporating any of the foregoing, and all Proceeds of and from any of the
foregoing.


5.2.    Excluded Collateral.


Collateral shall not include real property, Fixtures, Equipment, Securities of
Subsidiaries, the Proceeds and products of any of the foregoing Property or any
other Property not specifically designated as Collateral hereby.


5.3.    Lien Perfection; Further Assurances.


Subject to the provisions of Section 6 hereof, Borrowers shall promptly execute
such instruments, assignments or documents and take such other actions as are
necessary or are reasonably requested by Agent to perfect or to continue the
perfection of Agent's security interest in the Collateral and to ensure priority
of such security interest (subject to Permitted Liens). Each Borrower hereby
authorizes Agent to file financing statements that indicate the Collateral as
being of an equal or lesser scope, or with greater or lesser detail, than as set
forth in Section 5.1. Each Borrower also hereby ratifies its authorization for
Agent to have filed in any jurisdiction any such financing statements or
amendments thereto if filed prior to the date hereof. At Agent's reasonable
request, each Borrower shall also promptly execute or cause to be executed and
shall deliver to Agent any and all documents, instruments and agreements to give
effect to or carry out the terms or intent of the Loan Documents.


SECTION 6. COLLATERAL ADMINISTRATION


27

--------------------------------------------------------------------------------






6.1.    General.


6.1.1.        Location of Collateral. Except as otherwise permitted below in
this subsection 6.1.1, all Collateral will at all times be kept by Borrowers at
one or more of the business locations set forth in Schedule 6.1.1 hereto, as
updated by Borrowers by providing prompt written notice to Agent of any new
location. With respect to any Inventory of Borrowers located in the United
States but stored or consigned on real property not owned or leased by a
Borrower, the applicable Borrower shall use commercially reasonable efforts to
obtain a Bailee Certificate from the owner of such real property. Borrowers
shall not be required to comply with the provisions of this subsection 6.1.1
(a) in respect of any location at which no Collateral other than Inventory
having a value of less than $250,000 is kept, and (b) in respect of Inventory
which is in transit.


6.1.2.        Insurance of Collateral. Borrowers shall maintain insurance
(subject to customary deductibles) with financially sound and reputable
insurance carriers upon their properties and assets and with respect to the
business of Borrowers against such risks and in such amounts as is customary for
similar businesses (it being understood that Borrowers' insurance complies with
the foregoing requirements as of the Closing Date). Each policy of property
insurance covering the Borrowers' inventory shall name Agent as loss payee as
its interest may appear and shall contain a clause requiring the insurer to give
not less than 10 days' prior written notice to Agent in the event of
cancellation of the policy for nonpayment of premium and not less than 30 days'
prior written notice to Agent in the event of cancellation of the policy for any
other reason and a clause reasonably satisfactory to Agent to the effect that
the interest of Agent shall not be impaired or invalidated by any act or neglect
of any Borrower or any of its Subsidiaries. On the Amended and Restated
Effective Date and within 30 days after each renewal or replacement of the
policies required to be carried hereby, Borrowers shall deliver to Agent an
insurance certificate in form and substance reasonably satisfactory to Agent.
Unless Borrowers provide Agent with the insurance certificate required by this
subsection 6.1.2, in addition to the other rights and remedies Agent or Lenders
may have, Agent may purchase insurance (subject to customary deductibles) at
Borrowers' expense to protect Agent's interests in the Collateral for the
benefit of the Secured Parties. Agent shall cancel such insurance promptly
following receipt of satisfactory evidence that Borrowers have obtained
insurance as required by this Agreement.


6.1.3.        Protection of Collateral. Neither Agent nor any Lender shall be
liable or responsible in any way for the safekeeping of any of the Collateral or
for any loss or damage thereto (except for reasonable care in the custody
thereof while any Collateral is in Agent's or any Lender's actual possession) or
for any diminution in the value thereof, or for any act or default of any
warehouseman, carrier, forwarding agency or other person whomsoever, but, as
among Borrowers, Agent and Lenders, the same shall be at Borrowers' sole risk.


6.2.    Administration of Accounts.


6.2.1.        Records, Schedules and Assignments of Accounts. Borrowers shall
keep accurate and complete records of their Accounts and all payments and
collections thereon.


6.2.2.        Account Verification. Any of Agent's officers, employees or agents
shall have the right, at any time or times hereafter, in the name of Agent, any
designee of Agent or any Borrower, to verify the validity, amount or any other
matter relating to any Accounts by mail, telephone, electronic communication or
otherwise; provided, that so long as no Default or Event of Default exists, any
verification of Accounts by Agent shall be telephonically in the presence of a
representative of a Borrower. Borrowers shall cooperate fully with Agent in an
effort to facilitate and promptly conclude any such verification process.

28

--------------------------------------------------------------------------------




6.2.3.        Maintenance of Dominion Account. Borrowers shall establish Deposit
Accounts with Wells Fargo, subject to Blocked Account Agreements (each such
Deposit Account subject to a Blocked Account Agreement, a "Dominion Account").
Each Blocked Account Agreement shall provide that Wells Fargo shall comply with
instructions originated by Agent directing disposition of the funds in the
applicable Dominion Account or Accounts without further consent by the
applicable Borrower, and that, following receipt by it of a notice of exclusive
control (a "Notice of Exclusive Control") from Agent, (a) such bank shall not
permit any funds or other assets to be transferred or withdrawn by any Borrower
from such Dominion Account or Accounts, (b) such bank shall only comply with the
instructions of Agent and no longer comply with instructions of any Borrower in
respect of such Dominion Account or Accounts, and (c) such bank shall transfer
all payments or other remittances received in the Dominion Account or Accounts
to Agent's account for application on account of the Obligations as provided in
subsection 3.2.1 and Section 3.4. Agent agrees that (x) it shall not deliver a
Notice of Exclusive Control unless a Default or Event of Default has occurred
and is continuing at the time or Liquidity is less than the Covenant Trigger
Amount at any time, and (y) it shall provide Borrower Representative with prompt
notice of its delivery of a Notice of Exclusive Control, which notice shall
include a statement specifying with particularity that a Default or Event of
Default has occurred and is continuing and the nature of the Default or Event of
Default or that Liquidity has been less than the Covenant Trigger Amount;
provided that the failure of Agent to deliver such notice to Borrowers shall not
in any manner affect the validity and enforceability of any Notice of Exclusive
Control; and provided, further that Agent's exclusive control shall be rescinded
at such time no Default or Event of Default shall have occurred and be
continuing and Liquidity equals or exceeds the Covenant Trigger Amount for 60
consecutive days. Agent shall have no obligation to deliver a Notice of
Exclusive Control. Agent assumes no responsibility for such blocked account
arrangements, including any claim of accord and satisfaction or release with
respect to deposits accepted by any bank thereunder.


6.2.4.        Collection of Accounts, Proceeds of Collateral. Each Borrower
agrees that all invoices and other requests made by any Borrower for payment in
respect of Accounts shall contain a written statement directing payment in
respect of such Accounts to be paid to a lockbox or Dominion Account established
pursuant to subsection 6.2.3. If at any time a Borrower receives remittances on
account of Accounts or any Proceeds of Collateral (including, without
limitation, insurance proceeds) other than by direct payment to a Dominion
Account, such Borrower shall cause such remittances or Proceeds to be deposited
in a Dominion Account as soon as practicable. If an Event of Default exists, any
direct payments to an Existing Account shall be transferred to a Dominion
Account within one Business Day of receipt thereof. Agent retains the right at
all times after the occurrence and during the continuance of an Event of Default
to notify Account Debtors that Borrowers' Accounts have been assigned to Agent
and to collect Borrowers' Accounts directly in its own name, or in the name of
Agent's agent, and to charge the collection costs and expenses, including
attorneys' fees, to Borrowers.


6.2.5.        Taxes. If an Account includes a charge for any tax payable to any
Governmental Authority, Agent is authorized, in its sole discretion, after the
occurrence and during the continuance of an Event of Default, to pay the amount
thereof to the proper Governmental Authority for the account of the applicable
Borrower and to charge Borrowers therefor, except for taxes that (i) are being
actively contested in good faith and by appropriate proceedings and with respect
to which Borrowers maintain reserves on its books therefor in accordance with
GAAP and (ii) would not reasonably be expected to result in any Lien other than
a Permitted Lien. In no event shall Agent or any Lender be liable for any taxes
to any Governmental Authority that may be due by any Borrower.


6.2.6.        Controlled Investment Accounts. Agent agrees that it shall not
exercise control over any Controlled Investment Account or give any entitlement
orders or other instructions or directions to any securities intermediary or any
bank with respect to securities or funds in any Controlled Investment

29

--------------------------------------------------------------------------------




Account unless a Default or Event of Default has occurred and is continuing;
provided, that Agent's exercise of control shall be rescinded at such time no
Default or Event of Default shall have occurred and be continuing for a period
of 30 consecutive days.


6.3.    Administration of Inventory.


Borrowers shall keep records of their Inventory which records shall be complete
and accurate in all material respects, and shall conduct a physical inventory no
less frequently than annually.


6.4.    Payment of Charges.


All amounts properly chargeable to Borrowers under this Section 6 shall be
Obligations, shall be payable on demand and shall bear interest from the date
such advance was made until paid in full at the rate applicable to Base Rate
Portions from time to time.


SECTION 7. REPRESENTATIONS AND WARRANTIES



7.1.    General Representations and Warranties.


To induce Agent and each Lender to enter into this Agreement and to make
advances hereunder, Borrowers represent and warrant to Agent and each Lender, on
a joint and several basis, that:
7.1.1.        Organization, Existence and Qualification. Each Loan Party is a
corporation, general partnership, limited partnership, or limited liability
company, as applicable, duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization. Each
Loan Party is duly qualified and is authorized to do business and is in good
standing as a foreign limited liability company, limited partnership or
corporation, as applicable, in all states and jurisdictions in which the failure
of such Loan Party to be so qualified would reasonably be expected to have a
Material Adverse Effect.


7.1.2.        Power and Authority; No Conflict. Each Loan Party has all
requisite power and authority to conduct its business as currently conducted and
own its Property and is duly authorized and empowered to enter into, execute,
deliver and perform each of the Loan Documents to which it is a party. The
execution, delivery and performance by each Loan Party of each of the Loan
Documents to which it is a party have been duly authorized by all necessary
corporate or other relevant action and do not and will not: (i) contravene,
violate or result in a breach of or default under (a) any Loan Party's charter,
articles or certificate of incorporation, certificate of formation, bylaws,
limited liability company or partnership agreement, or other organizational
documents (as the case may be), (b) any provision of any law, rule, regulation,
order of any Governmental Authority, writ, judgment, injunction, decree,
determination or award in effect having applicability to such Loan Party, the
violation of which would reasonably be expected to have a Material Adverse
Effect, or (c) any indenture or loan or credit agreement or any other agreement,
lease or instrument binding on a Loan Party or its Properties, the breach of or
default under which would reasonably be expected to have a Material Adverse
Effect; or (ii) result in, or require, the creation or imposition of any Lien
(other than Permitted Liens) upon or with respect to any of the Collateral now
owned or hereafter acquired by such Loan Party.


7.1.3.        Legally Enforceable Agreement. This Agreement is, and each of the
other Loan Documents when executed and delivered will be, a legal, valid and
binding obligation of each Loan Party party hereto or thereto, enforceable
against it in accordance with its respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance,

30

--------------------------------------------------------------------------------




or fraudulent transfer laws, or other similar laws affecting creditors' rights
generally, and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).


7.1.4.        Organizational Structure. Schedule 7.1.4 hereto contains, as of
the date of this Agreement, a true and complete organizational structure chart
of the Loan Parties and their respective Subsidiaries, which organizational
structure chart includes the exact legal name of each Loan Party and each of its
Subsidiaries and the percentage of Voting Stock owned by each owner of Voting
Stock of each such entity (other than Century).


7.1.5.        Names; Organization. Except as set forth on Schedule 7.1.5, none
of Borrowers has within the five years immediately preceding the Amended and
Restated Effective Date (a) used any legal, fictitious or trade names, or (b)
been the surviving entity of a merger or consolidation or acquired all or
substantially all of the assets of any Person. Each of each Borrower's state(s)
of incorporation or organization, Type of Organization and Organizational I.D.
Number is set forth on Schedule 7.1.5.


7.1.6.        Business Locations; Inventory. Each of each Borrower's chief
executive office, location of books and records and other places of business are
as listed on Schedule 6.1.1 hereto, as updated from time to time by Borrowers in
accordance with the provisions of subsection 6.1.1. Except as shown on Schedule
6.1.1 hereto, as updated from time to time by Borrowers in accordance with the
provisions of subsection 6.1.1, no Inventory with a value in excess of $250,000
is stored with a bailee, distributor, warehouseman or similar party, nor is any
Inventory consigned to any Person.


7.1.7.        Title to Properties; Priority of Liens. Each Borrower has good
title to all of the Collateral owned by it from time to time free and clear of
all Liens except Permitted Liens. The provisions of this Agreement and the other
Loan Documents create valid Liens on the Collateral in favor of Agent, for the
ratable benefit of the Secured Parties, and upon the filing of the financing
statements and the consummation of the other actions listed on Schedule 7.1.7
hereto, such Liens on the Collateral shall be perfected Liens having priority
over all other Liens on the Collateral other than Permitted Liens having
priority by operation of law.


7.1.8.        Financial Statements; Absence of Material Adverse Change; Fiscal
Year. Borrowers have delivered to Agent the (a) audited financial statements of
Century and its Subsidiaries (other than Century Sebree) as of December 31,
2012, on a Consolidated basis prepared in accordance with GAAP, (b) unaudited
interim financial statements of Century and its Subsidiaries (other than Century
Sebree) as of April 30, 2012, on a Consolidated basis prepared in accordance
with GAAP, and (c) unaudited interim financial statements of Borrowers (other
than Century Sebree) and Guarantors as of April 30, 2012, on a consolidating
basis. All such financial statements present fairly in all material respects the
financial positions of such Persons at such dates and the results of such
Persons' operations for such periods. As of the date of this Agreement, since
December 31, 2012, there has been no material adverse change in the financial
position of Century and its Subsidiaries, taken as a whole. The fiscal year of
each Borrower and Guarantor ends on December 31 of each year.


7.1.9.        Full Disclosure. Neither the Loan Documents nor the financial
statements made or delivered by any Loan Party to Agent or any Lender on or
prior to the date of this Agreement contain any untrue statement of a material
fact or omit a material fact necessary to make such statements or information
not misleading in light of the circumstances under which such statements were
made; provided that with respect to any projections furnished to Agent or the
Lenders, Borrowers represent only that such information was prepared in good
faith based upon assumptions and estimates believed by Borrowers to be
reasonable at the time made in light of the circumstances when made, it being
recognized by Agent and the Lenders that

31

--------------------------------------------------------------------------------




such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results by a material amount.


7.1.10.        Solvency. Each Loan Party (other than an Insignificant
Subsidiary) is, and, after giving effect to the initial Loans and any other
Loans made hereunder and the initial Letters of Credit and any other Letters of
Credit to be issued hereunder and all related transactions, will be, Solvent.


7.1.11.        Taxes. Each Borrower (a) has filed all federal, state and local
tax returns and other reports relating to taxes it is required by law to file
and except for any such filing the failure of which to file would not reasonably
be expected to have a Material Adverse Effect, and (b) has paid, or made
provision for the payment of, all taxes, assessments, fees, levies and other
governmental charges upon it, its income and Properties, except for (i) any such
payment or provision the failure of which to pay or make would not reasonably be
expected to have a Material Adverse Effect, and (ii) taxes that are being
actively contested in good faith and by appropriate proceedings and with respect
to which such Borrower maintains reserves on its books therefor in accordance
with GAAP.


7.1.12.        Intellectual Property Relating to Inventory. Each Borrower owns,
possesses or licenses or has the right to use all material Intellectual Property
necessary in such Borrower's reasonable judgment for the production, processing,
use, and sale or other disposition of its Inventory (its "Inventory IP") without
any known infringement upon the intellectual property rights of others, except
for any such infringement that as would not reasonably be expected to have a
Material Adverse Effect.


7.1.13.        Governmental Consents. Each Loan Party has, and is in good
standing with respect to, all governmental consents, approvals, licenses,
authorizations, permits, certificates, inspections and franchises necessary to
continue to conduct its business as heretofore or proposed to be conducted by it
and to own or lease and operate its Properties as now owned or leased by it,
except where any failure to so possess, have, or maintain any of the foregoing
would not reasonably be expected to have a Material Adverse Effect.


7.1.14.        Compliance with Laws. Each Loan Party has duly complied, and its
Properties, business operations and leaseholds are in compliance with, the
provisions of all federal, state and local laws, rules and regulations
applicable to such Borrower, its Properties or the conduct of its business,
except for any such non-compliance that would not reasonably be expected to have
a Material Adverse Effect. There have been no citations, notices or orders of
noncompliance with any applicable laws issued by any Governmental Authority to
any Loan Party under any such law, rule or regulation, except for any such
citations, notices or orders in respect of noncompliance the failure to comply
with which would not reasonably be expected to have a Material Adverse Effect.


7.1.15.        Restrictive Agreements. No Loan Party is a party to or subject to
any Restrictive Agreements.


7.1.16.        Litigation. Except as set forth on Schedule 7.1.16 hereto or in
Century's form 10-K or any form 10-Q filed with the SEC on or after March 31,
2013 and before the Amended and Restated Effective Date, there are no actions,
suits, proceedings or investigations pending, or to the knowledge of any
Borrower, threatened, against or directly affecting any Loan Party, or the
business, operations, Properties, prospects, profits or condition of any Loan
Party, which, individually or in the aggregate would reasonably be expected to
be adversely determined, and, if adversely determined, would reasonably be
expected to have a Material Adverse Effect. No Loan Party is in default with
respect to any order, writ, injunction, judgment,

32

--------------------------------------------------------------------------------




decree or rule of any Governmental Authority, which default, individually or in
the aggregate, if not cured, would reasonably be expected to have a Material
Adverse Effect.


7.1.17.        ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other ERISA Events that have occurred,
would reasonably be expected to have a Material Adverse Effect.


7.1.18.        No Defaults. As of the Amended and Restated Effective Date, no
event has occurred and no condition exists which would, upon or after the
execution and delivery of the Loan Documents or any Loan Party's performance
hereunder, constitute a Default or an Event of Default.


7.1.19.        Related Businesses. As of the Amended and Restated Effective
Date, Borrowers are primarily engaged in the business of producing value-added
and standard-grade primary aluminum products, bauxite mining, and alumina
refining and businesses and activities related thereto.


7.1.20.        Margin Regulations. No Loan Party is engaged in the business of
purchasing or selling Margin Stock or extending credit for the purpose of
purchasing or carrying Margin Stock.


7.1.21.        Regulated Entities. No Borrower, nor any Subsidiary of any
Borrower, is an "investment company" within the meaning of the Investment
Company Act of 1940. No Borrower or Subsidiary of any Borrower is subject to
regulation under the Public Utility Holding Company Act of 1935, the Federal
Power Act, or the Interstate Commerce Act.


7.1.22.        Patriot Act. To the extent applicable, each Loan Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001) (the "Patriot Act"). No part of
the proceeds of the loans made hereunder will be used by any Loan Party or any
of their Affiliates, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.


7.1.23.        Century Kentucky, Inc. Century Kentucky, Inc. has no business
operations, assets (other than amounts due from affiliates) or activities, other
than those incidental to the conduct of its business as a holding company.


7.2.    Reaffirmation of Representations and Warranties.


Borrowers acknowledge that each Loan request made or deemed made hereunder shall
constitute Borrowers' reaffirmation, as of the date of each such Loan request,
of the truth and correctness in all material respects of each representation and
warranty made or furnished to Agent or any Lender by or on behalf of any Loan
Party in each of the Loan Documents (except to the extent any such
representation or warranty expressly relates to an earlier date, in which case
such reaffirmation shall be of the truth and correctness in all material
respects of such representation or warranty as of such earlier date).



33

--------------------------------------------------------------------------------






7.3.    Survival of Representations and Warranties.


All representations and warranties of Borrowers contained in this Agreement or
any of the other Loan Documents shall survive the execution, delivery and
acceptance thereof by Agent and each Lender and the parties thereto and the
closing of the transactions described therein or related thereto.


SECTION 8. COVENANTS AND CONTINUING AGREEMENTS



8.1.    Affirmative Covenants.


During the Term, and thereafter for so long as there are any Obligations
outstanding (other than contingent indemnity and expense reimbursement
obligations for which no claim has been made) and the Revolving Loan Commitments
have not been terminated, Borrowers jointly and severally covenant that they
shall, unless otherwise consented to by Majority Lenders in writing in
accordance with subsection 12.2.1:
8.1.1.        Visits and Inspections. Subject to the limitations set forth in
Section 2.6 and Section 6 permit representatives of Agent, and during the
continuance of any Default or Event of Default any Lender, from time to time, as
often as may be reasonably requested, but only during normal business hours and
without undue interruption of normal business activities, to visit and inspect
the facilities of each Loan Party, inspect and make extracts from its books and
records, appraise the Collateral, and discuss with its officers, each Loan
Party's business, assets, liabilities, financial condition and results of
operations. Agent, if no Default or Event of Default then exists, shall give the
Loan Parties reasonable prior written notice of any such inspection.


8.1.2.        Notices. Promptly, and in any event within three Business Days
after a Responsible Officer of any Borrower obtains knowledge thereof, notify
Agent in writing of the occurrence of (i) any Default or Event of Default, and
(ii) any development that has had, or would reasonably be expected to have, a
Material Adverse Effect.


8.1.3.        Records and Books; Financial Statements. Keep adequate records and
books of account with respect to its business activities in which proper entries
are made in accordance with customary accounting practices reflecting its
financial transactions; and cause to be prepared and furnished to Agent, the
following:


(a)not later than 90 days after the close of each fiscal year of Borrowers,
(A) unqualified (except for a qualification for a change in accounting
principles with which the accountant concurs) audited financial statements (such
financial statements to include a balance sheet, income statement, and statement
of cash flow) of Century and its Subsidiaries as of the end of such year, on a
Consolidated basis, certified by Deloitte & Touche or another firm of
independent certified public accountants of recognized standing selected by
Borrowers and reasonably acceptable to Agent (which financial statements
(1) shall be prepared in accordance with GAAP, applied on a consistent basis,
unless Borrowers' certified public accountants concur in any change therein and
such change is disclosed to Agent and is consistent with GAAP, and (2) shall not
contain any paragraph of emphasis or explanatory note calling in to question the
ability of Century to continue as a going concern), (B) unaudited financial
statements (consisting of a balance sheet and income statement) of Borrowers and
Guarantors for such fiscal year, on a consolidating basis (it being understood
that the Hawesville Entities shall be presented as a single consolidating
entity) certified by a Financial Officer of Century as fairly presenting in all
material respects the financial position and results of operations of Borrowers

34

--------------------------------------------------------------------------------




and Guarantors for such fiscal year, subject only to changes from audit and
year-end adjustments and except that such statements need not contain notes, it
being understood that the income statement and balance sheet shall show
eliminations/reclassifications on a consolidated basis for Borrowers and
Guarantors to the consolidated income statement of Borrowers and Guarantors, and
(C) unaudited financial statements (consisting of a balance sheet and income
statement) of Century and its Subsidiaries for such fiscal year, on a
consolidating basis (it being understood that the Hawesville Entities shall be
presented as a single consolidating entity) certified by a Financial Officer of
Century as fairly presenting in all material respects the financial position and
results of operations of Century and its applicable Subsidiaries for such fiscal
year, subject only to changes from audit and year-end adjustments and except
that such statements need not contain notes, it being understood that the income
statement and balance sheet shall show eliminations/reclassifications on a
consolidated basis for Century and its Subsidiaries to the consolidated income
statement and balance sheet of Century;


(b)not later than 45 days after the end of Borrowers' first three fiscal
quarters of each fiscal year (or 60 days in the case of the fiscal quarters
ending on each of June 30 and September 30, 2013) and 60 days after the end of
Borrowers' last fiscal quarter of each fiscal year, (A) unaudited interim
financial statements (consisting of a balance sheet, income statement and
statement of cash flow) of Century and its Subsidiaries, on a Consolidated basis
(which financial statements shall be prepared in accordance with GAAP, applied
on a consistent basis, unless Borrowers' certified public accountants concur in
any change therein and such change is disclosed to Agent and is consistent with
GAAP), (B) unaudited interim financial statements (consisting of a balance sheet
and income statement) of Borrowers and Guarantors, on a consolidating basis (it
being understood that the Hawesville Entities shall be presented as a single
consolidated entity), in each case as of the end of such fiscal quarter and for
the portion of the fiscal year then elapsed, and in each case certified by a
Financial Officer of Century as fairly presenting in all material respects the
financial position and results of operations of Borrowers and Guarantors for
such fiscal quarter and period subject only to changes from minor elimination
adjustments and audit and year-end adjustments and except that such statements
need not contain notes, it being understood that the income statement and
balance sheet shall show eliminations/reclassifications on a consolidated basis
for Borrowers and Guarantors to the consolidated income statement of Borrowers
and Guarantors; and (C) unaudited interim financial statements (consisting of a
balance sheet and income statement) of Century and its Subsidiaries, on a
consolidating basis (it being understood that the Hawesville Entities shall be
presented as a single consolidated entity), in each case as of the end of such
fiscal quarter and for the portion of the fiscal year then elapsed, and in each
case certified by a Financial Officer of Century as fairly presenting in all
material respects the financial position and results of operations of Century
and its applicable Subsidiaries for such quarter and period subject only to
changes from audit and year-end adjustments and except that such statements need
not contain notes, it being understood that the income statement and balance
sheet shall show eliminations/reclassifications on a consolidated basis for
Century and its Subsidiaries to the consolidated income statement and balance
sheet of Century;


(c)not later than 30 days after the end of each month (or 45 days in the case of
the months ending May 31, June 30 and July 31, 2013), including the last month
of Borrowers' fiscal year, unaudited interim financial statements (consisting of
a balance sheet and income statement) (A) of Century and its Subsidiaries as of
the end of such month on a Consolidated basis, certified by a Financial Officer
of Century and fairly presenting in all material respects the financial position
and results of operations of Century and its applicable Subsidiaries for such
month and period subject only to changes from audit and year-end adjustments and
except that such statements need not contain notes, (B) of Borrowers and
Guarantors, on a consolidating basis (it being understood that the Hawesville
Entities shall be presented as a single consolidated entity), in each case as of
the end of

35

--------------------------------------------------------------------------------




such month and for the portion of the fiscal year then elapsed, and in each case
certified by a Financial Officer of Century as fairly presenting in all material
respects the financial position and results of operations of Borrowers and
Guarantors for such month and period subject only to changes from minor
elimination adjustments and audit and year-end adjustments and except that such
statements need not contain notes, it being understood that the income statement
and balance sheet shall show eliminations/reclassifications on a consolidated
basis for Borrowers and Guarantors to the consolidated income statement of
Borrowers and Guarantors, and (C) of Century and its Subsidiaries, on a
consolidating basis (it being understood that the Hawesville Entities shall be
presented as a single consolidated entity), in each case as of the end of such
month and for the portion of the fiscal year then elapsed, and in each case
certified by a Financial Officer of Century as fairly presenting in all material
respects the financial position and results of operations of Century and its
applicable Subsidiaries for such month and period subject only to changes from
audit and year-end adjustments and except that such statements need not contain
notes, it being understood that the income statement and balance sheet shall
show eliminations/reclassifications on a consolidated basis for Century and its
Subsidiaries to the consolidated income statement and balance sheet of Century;
provided, that any certification required to be delivered pursuant to this
subsection (c) shall be qualified in that the Financial Officer of Century shall
make no representation as to any elimination adjustments included in such
financial statements.


(d)promptly after the sending or filing thereof, as the case may be, copies of
any proxy statements, financial statements or reports of a financial nature
which Borrower Representative has made available to its Securities holders
generally and copies of any regular, periodic and material special reports or
registration statements which Borrower Representative or any of its Subsidiaries
files with the SEC or any Governmental Authority which may be substituted
therefor or any national securities exchange; and


(e)promptly after request, such other data and information (financial and
otherwise) as Agent or a Lender may reasonably request from time to time,
bearing upon or related to the Collateral or Borrowers' financial condition or
results of operations.


Information required to be furnished pursuant to subsections 8.1.3(a), (b) and
(d) above shall be deemed to have been delivered on the date on which Century
provides notice to Agent that such information has been posted on Century's
website on the Internet at the website address listed on the signature pages
hereof, at sec.gov/edaux/searches.htm or at another website identified in such
notice and accessible by Lenders without charge; provided that (A) such notice
may be included in a certificate delivered pursuant to subsection 8.1.3(b), and
(B) Borrowers shall deliver paper copies of the information referred to in
subsections 8.1.3(a), (b) and (d) to Agent if Agent requests delivery thereof.
Concurrently with furnishing the financial statements described in subsections
8.1.3(a), (b) and (c), or more frequently if reasonably requested by Agent,
Borrowers shall cause to be prepared and furnished to Agent a Compliance
Certificate.
8.1.4.        Borrowing Base Certificates. On or before the 15th day of each
fiscal month of Borrowers (or, at any time Availability falls below the
Reporting Trigger Amount, weekly (no later than the third Business Day of each
week) until Availability exceeds the Reporting Trigger Amount for 60 consecutive
days), Borrower Representative shall deliver to Agent a Borrowing Base
Certificate as of the last day of the immediately preceding fiscal month (or
week, as applicable). Each Borrowing Base Certificate shall contain a schedule
providing details for any FIFO reserve or LCM (lower of cost or market)
adjustments. Within 45 days after the end of each fiscal quarter of Century,
Borrowers shall provide a reconciliation of

36

--------------------------------------------------------------------------------




the FIFO reserves and LCM adjustments reflected in the Borrowing Base
Certificate as of the end of such fiscal quarter to the FIFO reserves and LCM
adjustments reflected on Century's consolidated balance sheet as of the last day
of such fiscal quarter, together with such other information as Agent shall
reasonably request to substantiate the FIFO reserves and LCM adjustments
reflected in the Borrowing Bases delivered during such fiscal quarter. If
Borrowers deem it advisable, Borrowers may execute and deliver to Agent
Borrowing Base Certificates more frequently than as required pursuant to this
subsection 8.1.4. Borrowers shall also deliver to Agent the reports set forth on
Schedule 8.1.4 at the times specified therein.


8.1.5.        Projections. No later than the first day of each fiscal year of
Century, deliver to Agent Projections for Century and its Subsidiaries, on a
Consolidated basis, and for Borrowers and Guarantors, on a Consolidated basis,
covering such fiscal year on a month-by-month basis.


8.1.6.        Taxes and Other Obligations. (a) File when due all tax returns and
other reports which any of them are required to file and the failure of which to
file would reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect; (b) pay, or provide for the payment when due of, all
taxes, fees, assessments and other governmental charges against it or upon its
property, income and franchises, the failure of which to pay would reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect;
and (c) pay when due all Indebtedness owed by it and all claims of materialmen,
mechanics, carriers, warehousemen, landlords, processors and other like Persons,
and all other indebtedness owed by it and perform and discharge in a timely
manner all other obligations undertaken by it, in each case the failure of which
to pay, perform, or discharge would reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.


8.1.7.        Legal Existence and Good Standing. Maintain their respective legal
existences and qualifications and good standing in all jurisdictions in which
the failure to maintain such existence and qualification or good standing would
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.


8.1.8.        Compliance with Law. Comply with all Requirements of Law of any
Governmental Authority having jurisdiction over them or their businesses except
where the failure to comply with such Requirements of Law would not reasonably
be expected to have a Material Adverse Effect.


8.1.9.        Maintenance of Property and Licenses. (a) Maintain all of their
Property material to the conduct of their businesses in good operating condition
and repair, ordinary wear and tear excepted, and (b) obtain and maintain in
effect at all times all franchises, governmental authorizations, Intellectual
Property rights, licenses, and permits, in each case which are necessary for
them to own their Property or conduct their business, except where the failure
to obtain and/or maintain any of the foregoing would not be reasonably expected
to have a Material Adverse Effect.


8.1.10.        Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage
Ratio, measured for the 12 month period ending on the last day of each fiscal
month during a Covenant Testing Period (including the first and last day thereof
(if such last day is the last day of a fiscal month)) of at least 1.1 to 1.0.


8.2.    Negative Covenants.


During the Term, and thereafter for so long as there are any Obligations
outstanding (other than contingent indemnity and expense reimbursement
obligations for which no claim has been made) and

37

--------------------------------------------------------------------------------




the Revolving Loan Commitments have not been terminated, Borrowers covenant that
they shall not, unless otherwise consented to by Majority Lenders in writing in
accordance with subsection 12.2.1:
8.2.1.        Mergers; Consolidations; Acquisitions; Structural Changes. Merge
or consolidate with any Person; nor change their states of incorporation or
organization, Types of Organization or Organizational I.D. Numbers; nor change
their legal names; nor acquire all or any substantial part of the Properties of
any Person, except for:


(i)(a) mergers of any Loan Party into a Borrower where the Borrower is the
surviving entity and (b) mergers of any Person into a Borrower where the
Borrower is the surviving entity, so long as such merger constitutes an
investment that satisfies the criteria of clause (xii) of the definition of
Restricted Investment;


(ii)acquisitions of assets consisting of fixed assets or real Property that
constitute Capital Expenditures;


(iii)acquisitions by a Borrower of all or any substantial part of the Securities
or assets of (a) any Loan Party or (b) any Person, so long as such acquisition
constitutes an investment that satisfies the criteria of clause (xii) or (xiii)
of the definition of Restricted Investment; and


(iv)changes in legal name, state of incorporation or organization, Type of
Organization or Organizational I.D. made after 30 days' prior written notice to
Agent.


8.2.2.        Indebtedness. Create, incur, assume, or suffer to exist any
Indebtedness, except:


(i)    Obligations owing to Agent or any Lender under this Agreement or any of
the other Loan Documents;


(ii)    Indebtedness under the 2009 Indenture and any extension or refinancing
thereof pursuant to Permitted Refinancing Indenture Documents;


(iii)    Indebtedness existing on the date of this Agreement and listed on
Schedule 8.2.2;


(iv)    Permitted Purchase Money Indebtedness and Capital Lease Obligations (to
the extent permitted by the definition of Permitted Purchase Money
Indebtedness);


(v)    contingent liabilities arising out of endorsements of checks and other
negotiable instruments for deposit or collection in the ordinary course of
business;


(vi)    Guaranties of any Indebtedness permitted hereunder;


(vii)    Indebtedness in respect of intercompany loans that do not constitute
Restricted Investments under clauses (i), (ii) or (xii) of the definition of
Restricted Investment;


(viii)    Indebtedness consisting of the deferred purchase price for power or
insurance premiums pursuant to any provision in a power contract or insurance
policy (or related agreement) that permits payment of a portion thereof to be
deferred;



38

--------------------------------------------------------------------------------




(ix)    Indebtedness incurred to repurchase stock to the extent permitted by
subsection 8.2.5;
(x)    Derivative Obligations entered into for bona fide hedging purposes and
not for speculative purposes;


(xi)    Indebtedness to the extent not included in clauses (i) through (x)
above, which is permitted under (a) Section 4.06 of the 2009 Indenture as in
effect on the Closing Date or (b) any debt covenant contained in the Permitted
Refinancing Indenture Documents so long as such debt covenants are equivalent to
the debt covenants set forth in the "Limitation on Debt and Disqualified or
Preferred Stock" covenant of the "Description of Notes" section of the 2013
Offering Circular; and


(xii)    renewals, extensions, and refinancings of Indebtedness permitted by
this subsection 8.2.2; provided that any such renewal, extension, or refinancing
is in an aggregate principal amount not greater than the principal amount of,
and is on terms no less favorable taken as a whole to any Borrower obligated
thereunder, including as to weighted average maturity and final maturity, than
the Indebtedness being renewed, extended, or refinanced.


Borrowers shall cause any agreements in respect of indebtedness secured by any
Borrower's real property to contain provisions permitting Agent to access the
premises in connection with the exercise of its remedies upon default (such
provisions to be consistent with the provisions attached hereto as Exhibit J).
8.2.3.        Affiliate Transactions. Enter into, or be a party to, or permit
any Guarantor to enter into or be a party to, any transaction with any Affiliate
of Borrower, including any agreement or arrangement for payment of management,
consulting or similar fees, except if such transaction would be permitted to be
entered into by Century or its "Restricted Subsidiaries" pursuant to (i)
Section 4.14 of the 2009 Indenture as in effect on the Closing Date or (ii) any
affiliate transaction covenant contained in the Permitted Refinancing Indenture
Documents so long as such affiliate transaction covenants are equivalent to the
affiliate transaction covenants set forth in the "Limitation on Transactions
with Shareholders and Affiliates" covenant of the "Description of Notes" section
of the 2013 Offering Circular.


8.2.4.        Limitation on Liens. Create or suffer to exist any Lien upon any
of the Collateral, except (each of the following, a "Permitted Lien"):


(i)    Liens at any time granted in favor of Agent for the benefit of the
Secured Parties;
(ii)    Liens for taxes, assessments or governmental charges (excluding any Lien
imposed pursuant to any of the provisions of ERISA) which are not yet due, or
which are being contested in good faith and by appropriate proceedings, and for
which the applicable Borrower maintains reserves on its books in accordance with
GAAP;


(iii)    Liens arising in the ordinary course of the business of any Borrower by
operation of law or regulation (including liens of carriers, warehousemen,
mechanics, materialmen and other like Liens), (A) securing obligations that are
not overdue by more than 30 days or which are being contested in good faith by
appropriate proceedings and for which the affected Borrower maintains reserves
on its books in accordance with GAAP and (B) which Liens do not, in the
aggregate, materially detract from the value of the Collateral of such Borrower
or materially impair the use thereof in the operation of the business of such
Borrower;

39

--------------------------------------------------------------------------------






(iv)    Liens existing on the date of this Agreement and identified on Schedule
8.2.4;


(v)    Liens, claims, demands and arrangements under the Mt. Holly Owners
Agreement, so long as such Liens, claims, demands and arrangements (A) arise by
operation of law for storage or processing fees, (B) do not relate to the
Accounts, and (C) to the extent they relate to Inventory of Borrowers, such
Liens, claims, demands and arrangements are subject to a Bailee Certificate
between Agent and Mt. Holly Aluminum Company and a letter agreement between
Alumax of South Carolina, Inc., Agent and Berkeley Aluminum;


(vi)    Liens incurred or deposits made in the ordinary course of business in
connection with (A) workers' compensation, social security, unemployment
insurance, pension and other like laws or (B) contracts, leases, statutory
obligations, work in progress advances, bids, tenders, indemnity or performance
bonds and other similar obligations incurred in the ordinary course of business
and which are not incurred in connection with the borrowing of money or the
payment of the deferred purchase price of Property;


(vii)    judgment Liens that do not give rise to an Event of Default under
subsection 10.1.13;


(viii)    rights of setoff or bankers' liens upon deposits of cash in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business; and


(ix)    such other Liens as Majority Lenders may hereafter approve in writing.


8.2.5.        Distributions. Declare or make, or permit any Guarantor to declare
or make, any Distributions, except for:


(i)    Distributions by any Person to a Borrower;


(ii)    Distributions paid solely in Securities of the Borrower or Guarantor
making the Distribution;


(iii)    Distributions by Century which would be permitted to be made by Century
pursuant to (a) Sections 4.07(b)(vi) and 4.07(b)(x) of the 2009 Indenture as in
effect on the Closing Date or (b) any restricted payment covenant contained in
the Permitted Refinancing Indenture Documents so long as such restricted payment
covenants are equivalent to the restricted payment covenants set forth in
clauses (b)(6) and (b)(10) of the "Limitation on Restricted Payments" covenant
of the "Description of Notes" section of the 2013 Offering Circular;


(iv)    Distributions not included in paragraphs (i) through (iii) above;
provided that, (i) no Default or Event of Default has occurred and is continuing
or would be caused thereby and (ii) the total of (A) Availability, plus
(B) immediately available funds in bank accounts of the Borrowers and readily
marketable investments of the Borrowers of the type described in clauses (v)
through (viii) of the definition of the term "Restricted Investments" so long as
such funds and investments are maintained in Controlled Investment Accounts, is
at least $30,000,000 immediately following the proposed Distribution; and



40

--------------------------------------------------------------------------------




(v)    the payment of Distributions within 60 days after the date of declaration
thereof, so long as no Default or Event of Default exists or would be caused
thereby, provided that the declaration thereof was permitted under this
subsection 8.2.5.


8.2.6.        Intentionally Omitted.


8.2.7.        Disposition of Collateral. Sell, lease or otherwise dispose of any
of the Collateral to or in favor of any Person, except for:


(i)    sales of Inventory in the ordinary course of business;


(ii)    dispositions of Inventory that is damaged, obsolete, uneconomic,
off-specification, or no longer used or useful so long as Borrowers comply with
subsection 3.3.2 in connection with such disposition;


(iii)    transfers solely among Borrowers; and


(iv)    other dispositions expressly authorized by this Agreement.


8.2.8.        Restricted Investment. Make or have, or permit any Guarantor to
make or have, any Restricted Investment.


8.2.9.        Organizational Documents. Agree to, or suffer to occur, any
amendment, supplement or addition to its charter, articles or certificate of
incorporation, certificate of formation, partnership agreement, bylaws, limited
liability agreement, operating agreement or other organizational documents (as
the case may be), that would reasonably be expected to have a Material Adverse
Effect.


8.2.10.        Fiscal Year End. Change its fiscal year end.


8.2.11.        Business Conducted. Engage, directly or indirectly, in any line
of business other than the businesses in which Borrowers are engaged on the
Closing Date and Related Businesses.


8.2.12.        Restrictive Agreements. Enter into any Restrictive Agreements.


8.2.13.        Use of Proceeds. Use any portion of the Loan proceeds, directly
or indirectly, for any purpose other than (i) the satisfaction of existing
Indebtedness of Borrowers, (ii) the payment of acquisition consideration and
related fees and expenses in respect of the Project Echo Acquisition, (iii) to
issue standby or commercial letters of credit, (iv) to finance permitted Capital
Expenditures, (v) to finance ongoing working capital needs, and (vi) for other
general corporate purposes, including any purpose expressly permitted by this
Agreement. Without limitation of the foregoing provision, Borrowers shall not
use any portion of the Loan proceeds, directly or indirectly, (w) to purchase or
carry Margin Stock, (x) to repay or otherwise refinance indebtedness of any
Borrowers or others incurred to purchase or carry Margin Stock, (y) to extend
credit for the purpose of purchasing or carrying any Margin Stock, or (z) to
acquire any security in any transaction that is subject to Section 13 or 14 of
the Exchange Act.


8.2.14.        Prepayments. Except in connection with a refinancing permitted by
subsection 8.2.2(xi), optionally or voluntarily prepay any Indebtedness of any
Loan Party or optionally or voluntarily, redeem, defease, purchase, or otherwise
acquire any Indebtedness of any Loan Party, other than (i) the Obligations in
accordance with this Agreement, (ii) intercompany loans among the Borrowers
(including loan

41

--------------------------------------------------------------------------------




payments that flow or pass through a Guarantor to a Borrower) permitted under
Section 8.2.2(vi), (iii) the refinancing, redemption, defeasance, purchase or
other acquisition of the Indebtedness evidenced by the 2009 Indenture with
proceeds of Indebtedness incurred under the Permitted Refinancing Indenture
Documents or (iv) payments, redemptions, defeasances, purchases or other
acquisitions of Indebtedness if (A) no Default or Event of Default has occurred
and is continuing or would be caused thereby and (B) the total of
(1) Availability, plus (2) immediately available funds in bank accounts of the
Borrowers and readily marketable investments of the Borrowers of the type
described in clauses (v) through (viii) of the definition of the term
"Restricted Investments" so long as such funds and investments are maintained in
Controlled Investment Accounts, is at least $30,000,000 immediately following
such proposed payment, redemption, defeasance, purchase or other acquisition.


8.2.15.        Transactions with Insolvent Insignificant Subsidiary.
Notwithstanding anything contained herein or in the other Loan Documents to the
contrary, (i) make a loan or advance to, or other investment in (including by
providing any form of guaranty, letter of credit or other financial support),
(ii) sell, lease, license, assign, contribute or otherwise transfer any assets
to, (iii) make any distributions or payments to, or (iv) otherwise engage in, or
enter into, any transaction with, any Insolvent Insignificant Subsidiary, except
that a Borrower may make loans, advances and other investments in any such
Insolvent Insignificant Subsidiary so long as such loan, advance or investment
would not be a Restricted Investment under clause (xii) of the definition of
Restricted Investment.


8.2.16.        Restrictions on Insolvent Insignificant Subsidiary.
Notwithstanding anything contained herein or in the other Loan Documents to the
contrary, permit an Insolvent Insignificant Subsidiary to, and no Insolvent
Insignificant Subsidiary shall be entitled to, borrow any Revolving Credit Loans
or request Letters of Credit for its account or receive any proceeds of
Revolving Credit Loans for its benefit.


8.2.17.        Century Kentucky, Inc. Permit Century Kentucky, Inc. to conduct
business operations or activities, or own any assets (other than amounts due
from affiliates), other than those incidental to the conduct of its business as
a holding company.


SECTION 9. CONDITIONS PRECEDENT



9.1.    Conditions Precedent to Effectiveness of this Agreement.


Notwithstanding any other provision of this Agreement or any of the other Loan
Documents, and without affecting in any manner the rights of Agent or any Lender
under the other sections of this Agreement, no Lender shall be required to make
any Loan under this Agreement, nor shall Agent be required to issue or procure
any Letter of Credit under this Agreement, unless and until each of the
following conditions has been and continues to be satisfied on the Amended and
Restated Effective Date:
9.1.1.        Documentation. Agent shall have received a duly executed copy of
this Agreement and the other Loan Documents.


9.1.2.        No Default. No Default or Event of Default shall have occurred and
be continuing.


9.1.3.        Other Conditions. Each of the other conditions precedent required
by the Loan Documents to have been satisfied on or prior to the Amended and
Restated Effective Date shall have been satisfied.



42

--------------------------------------------------------------------------------




9.1.4.        [Intentionally omitted]


9.1.5.        No Litigation. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or legislative body to enjoin, restrain or prohibit, or to
obtain damages in respect of, or which is related to or arises out of this
Agreement or the consummation of the transactions contemplated hereby.


9.1.6.        Material Adverse Effect. As of the Amended and Restated Effective
Date, since December 31, 2012, no event or condition exists which has resulted
in or would be reasonably likely to result in a Material Adverse Effect.


9.1.7.        Closing Fees. On or prior to the Amended and Restated Effective
Date, (i) Agent shall have received, for its account or the account of Lenders,
as applicable, payment in full by Borrowers of the fees required to be paid to
Agent or Lenders under or in connection with this Agreement on the Amended and
Restated Effective Date (including the fees due on the Amended and Restated
Effective Date pursuant to the Fee Letter), and (ii) Agent shall have received
evidence satisfactory to Agent that the reasonable and documented fees and
expenses of Agent's counsel incurred or accrued through the Amended and Restated
Effective Date have been paid by Borrowers provided, that Agent shall have
delivered the documentation of such fees and expenses to Borrower Representative
not later than two Business Days prior to the Amended and Restated Effective
Date.


9.1.8.        Other. On or prior to the Amended and Restated Effective Date,
Agent shall have received each of the following in form and substance reasonably
satisfactory to it (and duly executed by each of the parties thereto, to the
extent applicable):


(i)Amended and Restated Guaranty Agreement executed by each of the Guarantors in
favor of Agent;
(ii)Certificate of a Secretary or other appropriate officer of Borrowers and
Guarantors certifying as to (a) Certificate of Incorporation (or equivalent
organizational document), (b) Bylaws (or equivalent organizational documents),
and (c) resolutions approving the transactions contemplated hereby;
(iii)Certificate of a Secretary or other appropriate officer of Borrowers and
Guarantors certifying as to the incumbency of each of the officers of Borrowers
and Guarantors executing the Loan Documents;
(iv)Certificate of a Vice President or other appropriate officer of Borrowers
and Guarantors certifying as to representations and warranties, no Default,
Solvency, and other matters;
(v)Good standing certificates for each of the Borrowers and Guarantors from the
Secretary of State of its respective jurisdiction of organization;
(vi)Evidence of all insurance coverage required by the Loan Documents;
(vii)Fee Letter;
(viii)Opinion of Jones Day, special New York counsel to the Borrowers and the
Guarantors; and

43

--------------------------------------------------------------------------------




(ix)Opinion of Bowles Rice McDavid Graff & Love LLP, special Kentucky counsel to
NSA and Century of Kentucky GP.


9.2.    Conditions Precedent to Each Loan and Letter of Credit.


The obligation of each Lender on any date (including the Amended and Restated
Effective Date) to make any Loan and of Issuing Lender on any date (including
the Amended and Restated Effective Date) to issue, or cause Underlying Issuer to
issue, any Letter of Credit is subject to the satisfaction of each of the
following conditions precedent:
9.2.1.        Representations and Warranties; No Default. Both before and after
giving effect thereto and, in the case of any Loan, to the application of the
proceeds thereof:


(a)the representations and warranties set forth in each of the Loan Documents
shall be true and correct in all material respects on and as of the Amended and
Restated Effective Date and on and as of such date with the same effect as
though made on and as of such date (except to the extent such representations
and warranties by their terms expressly relate to an earlier date, in which case
such representations and warranties shall have been true and correct, in all
material respects, as of such earlier date); and
(b)No Default or Event of Default shall exist.
9.2.2.        Borrowing Base Certificate. Borrowers shall have delivered the
Borrowing Base Certificate most recently required to have been delivered by them
pursuant to subsection 8.1.4 and Borrowers shall have, in the Reasonable Credit
Judgment of Agent, sufficient Availability pursuant thereto for the making of
the proposed Loan or the issuance of the proposed Letter of Credit.
9.2.3.        Restrictions on Loans and Letters of Credit After Notice of Intent
to Implement Reserves.  Notwithstanding anything contained in this Agreement to
the contrary, in the event Agent has provided written notice of its intention to
implement or increase a Reserve or change any concentration percentages set
forth in clause (xv) of the definition of Eligible Accounts pursuant to Section
1.1.1 but the 5 Business Day notice period referred to in Section 1.1.1 has not
expired, no Lender shall have any obligation to make any Loan during such 5
Business Day period and Issuing Lender shall have no obligation to issue, or
cause Underlying Issuer to issue, any Letter of Credit during such 5 Business
Day period, if Liquidity (calculated as if such proposed Reserve had been
implemented as of the date of the requested Loan or Letter of Credit) is less
than the Covenant Trigger Amount.


SECTION 10. EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT



10.1.    Events of Default.


The occurrence of one or more of the following events shall constitute an "Event
of Default":
10.1.1.        Nonpayment of Obligations. Borrowers shall fail to pay (i) any
principal of any Loan or any LC Obligations on the due date thereof (whether due
at stated maturity, on demand, upon acceleration or otherwise), or (ii) any
interest on the Obligations or any other Obligations (other than principal of
Loans or LC Obligations) within three Business Days of when the same shall
become due and payable (whether due at stated maturity, on demand, upon
acceleration or otherwise).



44

--------------------------------------------------------------------------------




10.1.2.        Misrepresentations. Any representation or warranty made or
furnished to Agent or any Lender by or on behalf of any Borrower or any
Guarantor in any of the Loan Documents proves to have been false or misleading
in any material respect when made, deemed made, furnished or reaffirmed pursuant
to Section 7.2 hereof, and, if the circumstances giving rise to such false or
misleading representation or warranty are susceptible of being cured in all
material respects, such false or misleading representation or warranty shall not
be cured in all material respects for five days after the earlier to occur of
(i) the date on which a Responsible Officer of Borrower Representative shall
obtain knowledge thereof, or (ii) the date on which written notice thereof shall
have been given to Borrowers by Agent.


10.1.3.        Breach of Specific Covenants. Any Borrower shall fail or neglect
to perform, keep or observe any covenant contained in Section or subsection 5.3,
6.1.1 (first sentence), 6.1.2 (first two sentences), 6.2.3, 6.2.4, 8.1.1, 8.1.2,
8.1.7, 8.1.9, 8.1.10, or 8.2 hereof on the date that Borrowers are required to
perform, keep or observe such covenant or shall fail or neglect to perform, keep
or observe any covenant contained in subsection 8.1.3, 8.1.4, or 8.1.5 hereof
within five days following the date on which Borrowers are required to perform,
keep or observe such covenant.


10.1.4.        Breach of Other Covenants. Borrowers shall fail or neglect to
perform, keep or observe any covenant contained in this Agreement (other than a
covenant which is addressed specifically elsewhere in this Section 10.1) and the
breach of such other covenant is not cured within 30 days after the earlier to
occur of any Borrower's receipt of notice of such breach from Agent or the date
on which such failure or neglect first becomes known to any Responsible Officer
of Borrower Representative.


10.1.5.        Default Under Other Loan Documents. Any default or event of
default shall occur under, or any Loan Party shall default in the performance or
observance of any term, covenant, condition or agreement (other than payment of
any of the Obligations) contained in, any of the Loan Documents (other than this
Agreement) and such default or event of default shall continue beyond any
applicable grace period, or, if no grace period is specified, within 30 days
after the sooner to occur of any Borrower's receipt of notice of such breach
from Agent or the date on which such failure or neglect first becomes known to
any Responsible Officer of Borrower Representative.


10.1.6.        Other Defaults. There shall occur any default or event of default
on the part of any Loan Party under any agreement, document or instrument to
which such Loan Party is a party or by which such Loan Party or any of its
Property is bound, evidencing or relating to any Indebtedness (other than the
Obligations) with an outstanding principal balance in excess of $10,000,000, if
(i) the default or event of default results from the failure to pay such
Indebtedness at maturity thereof or (ii) the payment or maturity of such
Indebtedness is or could be accelerated as a result of such default or event of
default.


10.1.7.        Insolvency and Related Proceedings. Any Loan Party (other than a
Loan Party that is an Insignificant Subsidiary as of such date of determination)
shall suffer the appointment of a receiver, trustee, custodian or similar
fiduciary, or shall make an assignment for the benefit of creditors, or any
petition for an order for relief shall be filed by or against any such Loan
Party under U.S. federal bankruptcy laws or under any other bankruptcy or
insolvency act or law, state or federal, now or hereafter existing (and any such
petition for relief filed against such Loan Party shall not be dismissed within
60 days after the filing or commencement thereof), or any such Loan Party shall
make (or shall call or attend a meeting for the purpose of making) any offer of
settlement, extension or composition to their respective unsecured creditors
generally or shall take any corporate action in furtherance thereof.


10.1.8.        Business Disruption; Condemnation. (a) There shall occur a
cessation of a substantial part of the business of any Loan Party, and such
cessation would reasonably be expected to have

45

--------------------------------------------------------------------------------




a Material Adverse Effect, (b) any Loan Party shall be enjoined, restrained or
in any way prevented by court, governmental or administrative order from
conducting all or any substantial part of its business affairs, and such action
would reasonably be expected to have a Material Adverse Effect, (c) any
substantial portion of the Collateral shall be taken through condemnation, and
such taking would reasonably be expected to have a Material Adverse Effect, or
(d) the value of such Collateral shall be impaired through condemnation, and
such impairment would reasonably be expected to have a Material Adverse Effect.


10.1.9.        Change of Ownership. (a) any person (other than Glencore) or
group of persons (within the meaning of the Exchange Act) shall own or control,
beneficially or of record in excess of 50% of the issued and outstanding
Securities and Voting Stock of Century or (b) Century shall cease to own and
control, beneficially and of record (directly or indirectly), 100% of the issued
and outstanding Securities and Voting Stock of each other Borrower and each
Guarantor.


10.1.10.    ERISA. An ERISA Event shall occur which when taken together with all
other ERISA Events that have occurred and are continuing, would reasonably be
expected to have a Material Adverse Effect.


10.1.11    .    Challenge to Agreement. Any Loan Party shall challenge or
contest in any action, suit or proceeding the validity or enforceability of any
of the Loan Documents, the legality or enforceability of any of the Obligations
or the perfection or priority of any Lien granted to Agent pursuant to the Loan
Documents; provided that no Default or Event of Default shall occur under this
subsection 10.1.11 solely as a result of any good faith dispute by a Loan Party
as to the amount of any sum purported to be due under any Loan Document.


10.1.12.    Repudiation of or Default Under Guaranty Agreement. Any Guarantor
shall revoke or attempt to revoke the Guaranty Agreement executed by such
Guarantor, or shall repudiate such Guarantor's liability thereunder or shall be
in default under the terms thereof in any material respect.


10.1.13.    Judgments. Any money judgment, writ of attachment or similar
processes (collectively, "Judgments") are issued or rendered against any Loan
Party or any of the Collateral (i) in the case of money judgments, in an amount
of $5,000,000 or more for all such judgments, attachments or processes in the
aggregate, in each case in excess of (A) any applicable insurance with respect
to which the insurer has admitted liability and (B) any reserves maintained for
such purpose, and (ii) in the case of non-monetary Judgments, such Judgment or
Judgments (in the aggregate) would reasonably be expected to have a Material
Adverse Effect, in each of the cases described in clauses (i) and (ii) above,
which Judgment is not paid, stayed, released, discharged or bonded pending
appeal within 40 days.


10.2.    Acceleration of the Obligations.


Upon or at any time after the occurrence and during the continuance of an Event
of Default, (i) the Revolving Loan Commitments shall, at the option of Agent or
Majority Lenders, be terminated and/or (ii) Agent or Majority Lenders may
declare all or any portion of the Obligations at once due and payable without
presentment, demand protest or further notice by Agent or any Lender, and
Borrowers shall forthwith pay to Agent the full amount of such Obligations;
provided, that upon the occurrence of an Event of Default specified in
subsection 10.1.7 hereof, the Revolving Loan Commitments shall automatically be
terminated and all of the Obligations shall become automatically due and
payable, in each case without declaration, notice or demand by Agent or any
Lender.



46

--------------------------------------------------------------------------------




10.3.    Other Remedies.


Upon the occurrence and during the continuance of an Event of Default, Agent
shall have and may exercise from time to time the following other rights and
remedies:
10.3.1.        All of the rights and remedies of a secured party under the UCC
or under other applicable law, and all other legal and equitable rights to which
Agent or Lenders may be entitled, all of which rights and remedies shall be
cumulative and shall be in addition to any other rights or remedies contained in
this Agreement or any of the other Loan Documents, and none of which shall be
exclusive.


103.2.    The right to take immediate possession of the Collateral, and to (i)
require each Borrower to assemble the Collateral, at Borrowers' expense, and
make it available to Agent at a place designated by Agent which is reasonably
convenient to both parties, and (ii) enter any premises where any of the
Collateral shall be located and to keep and store the Collateral on said
premises until sold (and if said premises be the Property of any Borrower or any
Subsidiary of any Borrower, Borrowers agree not to charge, or permit any of its
Subsidiaries to charge, Agent for storage thereof).


10.3.3.        The right to sell or otherwise dispose of all or any Collateral
in its then condition, or after any further manufacturing or processing thereof,
at public or private sale or sales, with such notice as may be required by law,
in lots or in bulk, for cash or on credit, all as Agent, in its sole discretion,
may deem advisable. Agent may, at Agent's option, disclaim any and all
warranties regarding the Collateral in connection with any such sale. Borrowers
agree that 10 days' written notice to Borrowers or any of their Subsidiaries of
any public or private sale or other disposition of Collateral shall be
reasonable notice thereof, and such sale shall be at such locations as Agent may
designate in said notice. Agent shall have the right to conduct such sales on
any Borrower's or any of its Subsidiaries' premises, without charge therefor,
and such sales may be adjourned from time to time in accordance with applicable
law. Agent shall have the right to sell, lease or otherwise dispose of the
Collateral, or any part thereof, for cash, credit or any combination thereof,
and Agent, on behalf of Secured Parties, may purchase all or any part of the
Collateral at public or, if permitted by law, private sale and, in lieu of
actual payment of such purchase price, may set off the amount of such price
against the Obligations. The proceeds realized from the sale of any Collateral
may be applied, after allowing two Business Days for collection, first, to the
costs, expenses and attorneys' fees incurred by Agent in collecting the
Obligations, in enforcing the rights of Agent and Lenders under the Loan
Documents and in collecting, retaking, completing, protecting, removing,
storing, advertising for sale, selling and delivering any Collateral; second, to
the interest due upon any of the Obligations; and third, to the principal of the
Obligations. If any deficiency shall arise, each Borrower shall remain jointly
and severally liable to Agent and Lenders therefor.


10.3.4.        Agent is hereby granted a non-exclusive license to use, after the
occurrence and during the continuance of an Event of Default, without charge,
each Borrower's labels, patents, copyrights, licenses, rights of use of any
name, trade secrets, trade names, trademarks and advertising matter, or any
property of a similar nature, as it pertains to the Collateral, for and only to
the extent necessary to complete (in respect of raw materials and
work-in-process inventory), advertise for sale and sell any Collateral as
permitted under the Loan Documents.


10.3.5.        Agent may, at its option, require Borrowers to deposit cash
collateral or a Supporting Letter of Credit in accordance with subsection 1.2.10
hereof and, if Borrowers fail to promptly make such deposit or post such
Supporting Letter of Credit, Agent may advance such amount as a Revolving Credit
Loan (whether or not an Overadvance is created thereby). Each such Revolving
Credit Loan shall be secured by all of the Collateral and shall constitute a
Base Rate Portion. Any such deposit or advance shall

47

--------------------------------------------------------------------------------




be held by Agent as a reserve to fund future payments on future drawings against
Letters of Credit. At such time as all Letters of Credit have been drawn upon or
expired, any amounts remaining in such reserve shall be applied against any
outstanding Obligations, or, if all Obligations have been indefeasibly paid in
full, returned to Borrowers.


10.4.    Setoff and Sharing of Payments.


In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, after the occurrence and during the
continuance of any Event of Default, each Lender and each wholly-owned
Subsidiary of any Lender is hereby authorized by Borrowers at any time or from
time to time, with prior written consent of Agent and with reasonably prompt
subsequent notice to Borrowers (any prior or contemporaneous notice to Borrowers
being hereby expressly waived) to set off and to appropriate and to apply any
and all (i) balances held by such Lender or wholly-owned Subsidiary at any of
its offices for the account of any Borrower or any of its Subsidiaries
(regardless of whether such balances are then due to a Borrower or its
Subsidiaries), and (ii) other Property at any time held or owing by such Lender
or wholly-owned Subsidiary to or for the credit or for the account of any
Borrower or any of its Subsidiaries, against and on account of any of the
Obligations. Any Lender exercising a right to set off (or whose wholly-owned
Subsidiary has exercised a right of set off) shall, to the extent the amount of
any such set off exceeds its Revolving Loan Percentage of the amount set off,
purchase for cash (and the other Lenders shall sell) interests in each such
other Lender's pro rata share of the Obligations as would be necessary to cause
such Lender to share such excess with each other Lender in accordance with their
respective Revolving Loan Percentages. Each Borrower agrees, to the fullest
extent permitted by law, that any Lender may exercise its right to set off with
respect to amounts in excess of its pro rata share of the Obligations and upon
doing so shall deliver such excess to Agent for the benefit of all Lenders in
accordance with the Revolving Loan Percentages.


10.5.    Remedies Cumulative; No Waiver.


All covenants, conditions, provisions, warranties, guaranties, indemnities, and
other undertakings of Borrowers contained in this Agreement and the other Loan
Documents, or in any document referred to herein or contained in any agreement
supplementary hereto or in any schedule or in any Guaranty Agreement given to
Agent or any Lender or contained in any other agreement between any Lender and
Borrowers or between Agent and Borrowers heretofore, concurrently, or hereafter
entered into, shall be deemed cumulative to and not in derogation or
substitution of any of the terms, covenants, conditions, or agreements of
Borrowers herein contained. The failure or delay of Agent or any Lender to
require strict performance by Borrowers of any provision of this Agreement or to
exercise or enforce any rights, Liens, powers, or remedies hereunder or under
any of the aforesaid agreements or other documents or security or Collateral
shall not operate as a waiver of such performance, Liens, rights, powers and
remedies, but all such requirements, Liens, rights, powers, and remedies shall
continue in full force and effect until all Loans and other Obligations owing or
to become owing from Borrowers to Agent and each Lender have been fully
satisfied. None of the undertakings, agreements, warranties, covenants and
representations of Borrowers contained in this Agreement or any of the other
Loan Documents and no Default or Event of Default by Borrowers under this
Agreement or any other Loan Documents shall be deemed to have been suspended or
waived by Lenders, unless such suspension or waiver is by an instrument in
writing specifying such suspension or waiver and signed by a duly authorized
representative of Agent and directed to Borrowers.


SECTION 11. AGENT




48

--------------------------------------------------------------------------------




11.1.    Authorization and Action.


Each Lender hereby appoints WFCF as "Agent" under this Agreement and the other
Loan Documents and each Lender hereby irrevocably authorizes Agent to take such
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers under this Agreement and the other Loan
Documents as are expressly delegated to Agent by the terms hereof and thereof,
together with such powers as are reasonably incidental thereto. Notwithstanding
any provision to the contrary contained elsewhere in this Agreement or in any
other Loan Document, Agent shall not have any duties or responsibilities, except
those expressly set forth herein, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent. Without
limiting the generality of the foregoing sentence, the use of the term "agent"
in this Agreement with reference to Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. In performing its
functions and duties under this Agreement, Agent shall act solely on behalf of
the Secured Parties and shall not assume, or be deemed to have assumed, any
obligation toward, or relationship of agency or trust with or for, any Borrower.
The provisions of this Section 11 are solely for the benefit of Agent and
Lenders, and Borrowers shall have no rights as third party beneficiaries of any
provisions of this Section 11. As to any matters not expressly provided for by
this Agreement and the other Loan Documents, Agent may, but shall not be
required to, exercise any discretion or take any action, but shall be required
to act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Majority Lenders, whenever
such instruction shall be requested by Agent or required hereunder, or a greater
or lesser number of Lenders if so required hereunder, and such instructions
shall be binding upon all Lenders; provided that Agent shall be fully justified
in failing or refusing to take any action which exposes Agent to any liability
or which is contrary to this Agreement, the other Loan Documents or applicable
law, unless Agent is indemnified to its satisfaction by the other Lenders
against any and all liability and expense which it may incur by reason of taking
or continuing to take any such action. If Agent seeks the consent or approval of
the Majority Lenders (or a greater or lesser number of Lenders as required in
this Agreement), with respect to any action hereunder, Agent shall send notice
thereof to each Lender and shall notify each Lender at any time that the
Majority Lenders (or such greater or lesser number of Lenders) have instructed
Agent to act or refrain from acting pursuant hereto.


11.2.    Agent's Reliance, Etc.


Neither Agent, any Affiliate of Agent, nor any of their respective directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement or the other
Loan Documents, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, Agent: (i)
may treat each Lender party hereto as the holder of Obligations until Agent
receives written notice of the assignment or transfer or such lender's portion
of the Obligations signed by such Lender and in form reasonably satisfactory to
Agent; (ii) may consult with legal counsel, independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (iii) makes no warranties or representations to
any Lender and shall not be responsible to any Lender for any recitals,
statements, warranties or representations made in or in connection with this
Agreement or any other Loan Documents; (iv) shall not have any duty beyond
Agent's customary practices in respect of loans in which Agent is the only
lender, to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement or the other Loan Documents
on the part of Borrowers, to inspect the Property (including the books and
records) of Borrowers,

49

--------------------------------------------------------------------------------




to monitor the financial condition of Borrowers or to ascertain the existence or
possible existence or continuance of any Default or Event of Default; (v) shall
not be responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; (vi) shall not be liable to any Lender for any action taken, or
inaction, by Agent upon the instructions of Majority Lenders pursuant to Section
11.1 hereof or refraining to take any action pending such instructions; (vii)
shall not be liable for any apportionment or distributions of payments made by
it in good faith pursuant to Section 3 hereof; (viii) shall incur no liability
under or in respect of this Agreement or the other Loan Documents by acting upon
any notice, consent, certificate, message or other instrument or writing (which
may be by telephone, facsimile, telegram, cable or electronic mail) believed in
good faith by it to be genuine and signed or sent by the proper party or
parties; and (ix) may assume that no Event of Default has occurred and is
continuing, unless Agent has actual knowledge of the Event of Default, has
received notice from Borrowers or Borrowers' independent certified public
accountants stating the nature of the Event of Default, or has received notice
from a Lender stating the nature of the Event of Default and that such Lender
considers the Event of Default to have occurred and to be continuing. If any
apportionment or distribution described in clause (vii) above is determined to
have been made in error, the sole recourse of any Person to whom payment was due
but not made shall be to recover from the recipients of such payments any
payment in excess of the amount to which they are determined to have been
entitled.


11.3.    WFCF and its Affiliates.


With respect to its commitment hereunder to make Loans, WFCF shall have the same
rights and powers under this Agreement and the other Loan Documents as any other
Lender and may exercise the same as though it were not Agent; and the terms
"Lender," "Lenders" or "Majority Lenders" shall, unless otherwise expressly
indicated, include WFCF in its individual capacity as a Lender. WFCF and its
Affiliates may lend money to, and generally engage in any kind of business with,
Borrowers, and any Person who may do business with or own Securities of any
Borrower, all as if WFCF were not Agent and without any duty to account therefor
to any other Lender.


11.4.    Lender Credit Decision.


Each Lender acknowledges that it has, independently and without reliance upon
Agent or any other Lender and based on the financial statements referred to
herein and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement. Agent shall not have any duty
or responsibility, either initially or on an ongoing basis, to provide any
Lender with any credit or other similar information regarding Borrowers.


11.5.    Indemnification.


Lenders agree to indemnify Agent (to the extent not reimbursed by Borrowers), in
accordance with their respective Revolving Loan Percentages, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against Agent in
any way relating to or arising out of this Agreement or any other Loan Document
or any action taken or omitted by Agent under this Agreement; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from Agent's gross

50

--------------------------------------------------------------------------------




negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse Agent promptly upon demand for its ratable share, as
set forth above, of any out-of-pocket expenses (including attorneys' fees)
incurred by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiation, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and each other Loan Document,
to the extent that Agent is not reimbursed for such expenses by Borrowers. The
obligations of Lenders under this Section 11.5 shall survive the payment in full
of all Obligations and the termination of this Agreement. If after payment and
distribution of any amount by Agent to Lenders, any Lender or any other Person,
including Borrowers, any creditor of any Borrower, a liquidator, administrator
or trustee in bankruptcy, recovers from Agent any amount found to have been
wrongfully paid to Agent or disbursed by Agent to Lenders, then Lenders, in
accordance with their respective Revolving Loan Percentages, shall reimburse
Agent for all such amounts.


11.6.    Rights and Remedies to Be Exercised by Agent Only.


Each Lender agrees that, except as set forth in Section 10.4, no Lender shall
have any right individually (i) to realize upon the security created by this
Agreement or any other Loan Document, (ii) to enforce any provision of this
Agreement or any other Loan Document, or (iii) to make demand under this
Agreement or any other Loan Document.


11.7.    Agency Provisions Relating to Collateral.


Each Lender authorizes and ratifies Agent's entry into this Agreement and the
Security Documents for the benefit of Lenders. Each Lender agrees that any
action taken by Agent with respect to the Collateral in accordance with the
provisions of this Agreement or the Security Documents, and the exercise by
Agent of the powers set forth herein or therein, together with such other powers
as are reasonably incidental thereto, shall be authorized and binding upon all
Lenders. Agent is hereby authorized on behalf of all Secured Parties, without
the necessity of any notice to or further consent from any Lender to take any
action with respect to any Collateral or the Loan Documents which may be
necessary to perfect and maintain perfected Agent's Liens upon the Collateral,
for the benefit of the other Secured Parties. Lenders hereby irrevocably
authorize Agent, at its option and in its discretion, to release any Lien
granted to or held by Agent upon any Collateral (i) upon termination of the
Agreement and payment and satisfaction of all Obligations; or (ii) constituting
Property in which no Borrower owned any interest at the time the Lien was
granted or at any time thereafter; or (iii) in connection with any foreclosure
sale or other disposition of Collateral after the occurrence and during the
continuance of an Event of Default; or (iv) if approved, authorized or ratified
in writing by Agent at the direction of all Lenders. Upon request by Agent at
any time, Lenders will confirm in writing Agent's authority to release
particular types or items of Collateral pursuant hereto. Agent shall have no
obligation whatsoever to any Lender or to any other Person to assure that the
Collateral exists or is owned by any Borrower or is cared for, protected or
insured or has been encumbered or that the Liens granted to Agent herein or
pursuant to the Security Documents have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of its
rights, authorities and powers granted or available to Agent in this
Section 11.7 or in any of the Loan Documents, it being understood and agreed
that in respect of the Collateral, or any act, omission or event related
thereto, Agent may act in any manner it may deem appropriate, in its sole
discretion, but consistent with the provisions of this Agreement, including
given Agent's own interest in the Collateral as a Lender and that Agent shall
have no duty or liability whatsoever to any Lender.



51

--------------------------------------------------------------------------------




11.8.    Agent's Right to Purchase Commitments.
Agent shall have the right, but shall not be obligated, at any time upon written
notice to any Lender and with the consent of such Lender, which may be granted
or withheld in such Lender's sole discretion, to purchase for Agent's own
account all of such Lender's interests in this Agreement, the other Loan
Documents and the Obligations, for the face amount of the outstanding
Obligations owed to such Lender, including all accrued and unpaid interest and
fees.


11.9.    Resignation of Agent; Appointment of Successor.


Agent may resign as Agent by giving not less than 30 days' prior written notice
to Lenders and Borrowers (provided, that no notice shall be required if an Event
of Default exists). If Agent shall resign under this Agreement, then, (i)
subject to the consent of Borrowers (which consent shall not be unreasonably
withheld and which consent shall not be required during any period in which a
Default or an Event of Default exists), Majority Lenders shall appoint from
among the Lenders a successor agent for Lenders or (ii) if a successor agent
shall not be so appointed and approved within the 30 day period following
Agent's notice to Lenders and Borrowers of its resignation, then Agent shall
appoint a successor agent (subject to the consent of Borrowers as set forth in
clause (i) above) who shall serve as Agent until such time as Majority Lenders
appoint a successor agent. Upon its appointment, such successor agent shall
succeed to the rights, powers and duties of Agent and the term "Agent" shall
mean such successor effective upon its appointment, and the former Agent's
rights, powers and duties as Agent shall be terminated without any other or
further act or deed on the part of such former Agent or any of the parties to
this Agreement. After the resignation of any Agent hereunder, the provisions of
this Section 11 shall inure to the benefit of such former Agent and such former
Agent shall not by reason of such resignation be deemed to be released from
liability for any actions taken or not taken by it while it was an Agent under
this Agreement.


11.10.    Audit and Examination Reports; Disclaimer by Lenders.


By signing this Agreement, each Lender:
(a)is deemed to have requested that Agent furnish such Lender, promptly after it
becomes available, a copy of each audit or examination report (each a "Report"
and collectively, "Reports") prepared by or on behalf of Agent;
(b)expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report;
(c)expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Borrowers and will
rely significantly upon Borrowers' books and records, as well as on
representations of Borrowers' personnel;
(d)agrees to keep all Reports confidential and strictly for its internal use,
and not to distribute except to its participants, or use any Report in any other
manner, in accordance with the provisions of Section 12.16; and
(e)without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any such other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the

52

--------------------------------------------------------------------------------




indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender's participation in, or the indemnifying Lender's purchase of, a loan or
loans of Borrowers; and (ii) to pay and protect, and indemnify, defend and hold
Agent and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses and other amounts
(including attorneys' fees and expenses) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.


11.11.    USA Patriot Act.


Each Lender or assignee or participant of a Lender that is not organized under
the laws of the United States of America or a state thereof (and is not excepted
from the certification requirement contained in Section 313 of the USA Patriot
Act and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to Agent the certification, or, if applicable, recertification,
certifying that such Lender is not a "shell" and certifying to other matters as
required by Section 313 of the USA Patriot Act and the applicable regulations:
(1) within 10 days after the Closing Date and (2) at such other times as are
required under the USA Patriot Act.


11.12.    Bank Product Providers.


Each Bank Product Provider shall be deemed a party hereto for purposes of any
reference in a Loan Document to the parties for whom Agent is acting; it being
understood and agreed that the rights and benefits of such Bank Product Provider
under the Loan Documents consist exclusively of such Bank Product Provider's
right to share in payments and collections out of the Collateral as more fully
set forth herein; provided, that (i) no Bank Product Provider shall be entitled
to any such rights or benefits unless it notifies Agent in writing of a Bank
Product within five (5) days after such Bank Product is established and (ii) no
Bank Product Provider of a Derivative Obligation shall be entitled to any such
rights or benefits unless it and Borrower Representative jointly notify Agent in
writing that the Product Obligations with respect to such Bank Product are to be
secured pursuant to this Agreement and the other Loan Documents. In connection
with any such distribution of payments and collections, Agent shall be entitled
to assume no amounts are due to any Bank Product Provider unless such Bank
Product Provider has notified Agent in writing of the amount of any such
liability owed to it prior to such distribution. In addition, Agent shall not be
obligated to establish or increase a Bank Product Reserve for any Bank Product
unless after giving effect to such establishment or increase the sum of the Bank
Product Reserves established for all Bank Products does not exceed $10,000,000.
It is understood and agreed that all obligations in respect of Bank Products
described in clause (i) of the definition thereof shall be secured by the
Collateral and constitute Product Obligations.


SECTION 12. MISCELLANEOUS



12.1.    Right of Sale, Assignment, Participations.


Borrowers hereby consent to any Lender's participation, sale, assignment,
transfer or other disposition, at any time or times hereafter, of this Agreement
and any of the other Loan Documents, or of any portion hereof or thereof,
including such Lender's rights, title, interests, remedies, powers and duties
hereunder or thereunder subject to the terms and conditions set forth below:
12.1.1.        Sales, Assignments. Each Lender hereby agrees that, with respect
to any sale or assignment (i) no such sale or assignment shall be for an amount
of less than $5,000,000 (unless it is an

53

--------------------------------------------------------------------------------




assignment of all of a Lender's interest), (ii) each such sale or assignment
shall be made on terms and conditions which are customary in the industry at the
time of the transaction, (iii) Agent, Issuing Lender and, in the absence of a
Default or Event of Default, Borrowers, must consent, such consent not to be
unreasonably withheld, to each such assignment to a Person that is not a Lender
or an Affiliate of a Lender having substantially similar credit quality as such
Lender (it being understood that (A) it will not be unreasonable for Borrowers
to withhold their consent to an assignment to any Person if after giving effect
to such assignment, WFCF and its Affiliates would have less than 50% of the
Revolving Loan Commitments and (B) in the absence of a Default or Event of
Default, any assignment to a Lender or Affiliate of a Lender by WFCF and its
Affiliates that would result in WFCF and its Affiliates having less than 50% of
the Revolving Loan Commitments shall require the consent of Borrowers, such
consent not to be unreasonably withheld), (iv) the assigning Lender shall pay to
Agent a processing and recordation fee of $3,500 and any out-of-pocket
attorneys' fees and expenses incurred by Agent in connection with any such sale
or assignment and (v) Agent, the assigning Lender and the assignee Lender shall
each have executed and delivered an Assignment and Acceptance Agreement. After
such sale or assignment has been consummated (x) the assignee Lender thereupon
shall become a "Lender" for all purposes of this Agreement and (y) the assigning
Lender shall have no further liability for funding the portion of Revolving Loan
Commitments assumed by such other Lender. Agent (as a non-fiduciary agent on
behalf of each Borrower) shall maintain, or cause to be maintained, a register
(the "Register") in the United States on which it enters the name and address of
each Lender as the registered owner of a Loan (and the principal amount thereof
and stated interest thereon) held by such Lender (each, a "Registered Loan").
Other than in connection with an assignment by a Lender of all or any portion of
a Loan to an Affiliate of such Lender, (i) a Registered Loan (and the registered
note, if any, evidencing the same) may be assigned or sold in whole or in part
only by registration of such assignment or sale on the Register (and each
registered note shall expressly so provide) and (ii) any assignment or sale of
all or part of such Registered Loan (and the registered note, if any, evidencing
the same) may be effected only by registration of such assignment or sale on the
Register, together with the surrender of the registered note, if any, evidencing
the same duly endorsed by (or accompanied by a written instrument of assignment
or sale duly executed by) the holder of such registered note, whereupon, at the
request of the designated assignee(s) or transferee(s), one or more new
registered notes in the same aggregate principal amount shall be issued to the
designated assignee(s) or transferee(s). Prior to the registration of assignment
or sale of any Registered Loan (and the registered note, if any evidencing the
same), a Borrower shall treat the Person in whose name such Registered Loan (and
the registered note, if any, evidencing the same) is registered as the owner
thereof for the purpose of receiving all payments thereon and for all other
purposes, notwithstanding notice to the contrary. In the case of any assignment
by a Lender of all or any portion of its Loan to an Affiliate of such Lender,
and which assignment is not recorded in the Register, the assigning Lender, on
behalf of each Borrower as a non-fiduciary agent, shall maintain a register
comparable to the Register. Agent (and any Lender maintaining a comparable
register for transfer to Affiliates) shall make a copy of the Register available
for review by Borrower Representative from time to time as Borrower
Representative may reasonably request.


12.1.2.        Participations. Any Lender may grant participations in its
extensions of credit hereunder to any other Lender or other lending institution
(a "Participant"); provided that (i) no such participation shall be for an
amount of less than $5,000,000, (ii) no Participant shall thereby acquire any
direct rights under this Agreement, (iii) no Participant shall be granted any
right to consent to any amendment, except to the extent any of the same pertain
to (1) reducing the aggregate principal amount of, or interest rate on, or fees
applicable to, any Loan in which such Participant participates or (2) extending
the final stated maturity of any Loan or the stated maturity of any portion of
any payment of principal of, or interest or fees applicable to, any of the Loans
in which such Participant participates; provided that the rights described in
this subclause (2) shall not be deemed to include the right to consent to any
amendment with respect to or which has the effect of requiring any mandatory
prepayment of any portion of any Loan or any amendment or waiver of any Default
or Event of Default, (iv) no sale of a participation in extensions of credit
shall in

54

--------------------------------------------------------------------------------




any manner relieve the originating Lender of its obligations hereunder, (v) the
originating Lender shall remain solely responsible for the performance of such
obligations, (vi) Borrowers and Agent shall continue to deal solely and directly
with the originating Lender in connection with the originating Lender's rights
and obligations under this Agreement and the other Loan Documents, (vii) in no
event shall any financial institution purchasing the participation grant a
participation in its participation interest in the Loans without the prior
written consent of Agent, and, in the absence of a Default or an Event of
Default, Borrowers, which consents shall not unreasonably be withheld and (viii)
all amounts payable by Borrowers hereunder shall be determined as if the
originating Lender had not sold any such participation. In the event that a
Lender sells participations in the Registered Loan, such Lender, as a
non-fiduciary agent on behalf of Borrowers, shall maintain (or cause to be
maintained) in the United States a register on which it enters the name of all
participants in the Registered Loans held by it (and the principal amount (and
stated interest thereon) of the portion of such Registered Loans that is subject
to such participations) (the "Participant Register"). A Registered Loan (and the
Registered Note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register. Each Lender shall make a copy of its Participant Register, to the
extent one is required hereunder, available for review by Borrower
Representative from time to time as Borrower Representative may reasonably
request.


12.1.3.        Foreign Lenders and Transferees.


(a)Each Foreign Lender or other Lender that is a foreign person for the purposes
of the Code shall (i) furnish to Borrower Representative and Agent a duly
executed and valid United States Internal Revenue Service Form W‑8BEN, United
States Internal Revenue Service Form W‑8ECI (wherein such Lender claims
entitlement to complete exemption from United States federal withholding tax on
all interest payments hereunder), or Form W‑8IMY (with appropriate attachments),
as applicable, and (ii) provide to Borrower Representative and Agent a new Form
W‑8BEN, Form W‑8ECI or Form W‑8IMY (with appropriate attachments) upon the
obsolescence of any previously delivered form and comparable statements in
accordance with applicable United States laws and regulations and amendments
duly executed and completed by such Lender, and comply from time to time with
all applicable United States laws and regulations with regard to such
withholding tax exemption. In addition, if such Lender is claiming an exemption
from United States withholding tax pursuant to the portfolio interest exception
of Code Section 871(h) or Code Section 881(c), such Lender in addition to
providing the Form W‑8BEN or Form W‑8IMY (with appropriate attachments) shall
deliver to each of Borrower Representative and Agent a statement of the Lender
signed under penalty of perjury, that it is not a (I) a "bank" as described in
Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder of Borrower (within the
meaning of Section 871(h)(3)(B) of the IRC), or (III) a controlled foreign
corporation related to Borrower within the meaning of Section 864(d)(4) of the
IRC. Any Lender that is not a Foreign Lender and is not an exempt recipient
within the meaning of Treasury Regulation Section 1.6049-4(c) shall provide to
Borrower's Representative and Agent a duly executed United States Internal
Revenue Service Form W‑9 certifying as to its U.S. tax identification number to
qualify for an exemption from United States backup withholding taxes, and shall
provide an updated executed Form W‑9 to Borrower Representative and Agent upon
any information contained on a previous form becoming obsolete.
(b)If, pursuant to this Section 12.1, any interest in this Agreement or any
Loans is transferred to any transferee which is organized under the laws of any
jurisdiction other than the United States or any state thereof or is otherwise a
foreign person for the purposes of the Code, the transferor Lender shall cause
such transferee (other than any Participant), and shall cause any

55

--------------------------------------------------------------------------------




Participant, concurrently with and as a condition precedent to the effectiveness
of such transfer, to (i) represent to the transferor Lender (for the benefit of
the transferor Lender, Agent, and Borrowers) that under applicable law and
treaties no taxes will be required to be withheld by Agent, any Borrowers or the
transferor Lender with respect to any payments to be made to such transferee in
respect of the interest so transferred, (ii) furnish to the transferor Lender,
Agent and Borrower Representative either United States Internal Revenue Service
Form W‑8BEN, Form W‑8ECI (wherein such transferee claims entitlement to complete
exemption from United States federal withholding tax on all interest payments
hereunder) or Form W‑8IMY (with appropriate attachments), as applicable, and if
applicable, the Portfolio Interest Certificate, and (iii) agree (for the benefit
of the transferor Lender, Agent and Borrowers) to provide the transferor Lender,
Agent and Borrower Representative a new Form W‑8BEN, Form W‑8ECI or Form W‑8IMY
(with appropriate attachments), as applicable, upon the obsolescence of any
previously delivered form and comparable statements in accordance with
applicable United States laws and regulations and amendments duly executed and
completed by such transferee, and to comply from time to time with all
applicable United States laws and regulations with regard to such withholding
tax exemption. With respect to any transferee or Participant that is not a
foreign person for the purposes of the Code and is not an exempt recipient
within the meaning of Treasury Regulation Section 1.6049-4(c) as a condition of
the effectiveness of such transfer under this Section 12.1, such Person shall
provide to the transferor Lender and each of the Borrower Representative and
Agent, a duly executed United States Internal Revenue Service Form W‑9, and
shall provide an updated executed Form W-9 to the transferor Lender, Borrower
Representative and Agent upon any information contained on a previous form
becoming obsolete.
(c)If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of any
Borrower, such Lender or Participant agrees to notify Agent (or, in the case of
a sale of a participation interest, to the Lender granting the participation
only) of the percentage amount in which it is no longer the beneficial owner of
Obligations of such Borrower to such Lender or Participant. To the extent of
such percentage amount, Agent will treat such Lender's or such Participant's
documentation provided pursuant to this Section 12.1.3 as no longer valid. With
respect to such percentage amount, such Participant or Assignee shall provide
new documentation, pursuant to Section 12.1.3, if applicable. Borrower agrees
that each Participant shall be entitled to the benefits of Section 2.9 with
respect to its participation in any portion of the Obligations so long as such
Participant complies with the obligations set forth in this subsection 12.1.3
with respect thereto.
(d)If a payment made to a Lender or Participant under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender or
Participant were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender or Participant shall deliver to the Borrowers and the
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrowers or the Agent such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrowers or
the Agent as may be necessary for the Borrowers and the Agent to comply with
their obligations under FATCA and to determine that such Lender or Participant
has complied with such Lender's or Participant's obligations under FATCA or to
determine the amount to deduct and withhold from such payment.
(e)If the Internal Revenue Service or any other Governmental Authority of the
United States or other jurisdiction asserts a claim that Agent (or, in the case
of a Participant, to the Lender granting the participation) did not properly
withhold tax from amounts paid to or for the account of

56

--------------------------------------------------------------------------------




any Lender or any Participant due to a failure on the part of the Lender or any
Participant (because the appropriate form was not delivered, was not properly
executed, or because such Lender failed to notify Agent (or such Participant
failed to notify the Lender granting the participation) of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason) such Lender shall indemnify and hold
Agent harmless (or, in the case of a Participant, such Participant shall
indemnify and hold the Lender granting the participation harmless) for all
amounts paid, directly or indirectly, by Agent (or, in the case of a
Participant, to the Lender granting the participation), as tax or otherwise,
including penalties and interest, and including any taxes imposed by any
jurisdiction on the amounts payable to Agent (or, in the case of a Participant,
to the Lender granting the participation only) under this Section, together with
all costs and expenses (including attorney's fees and expenses). The obligation
of the Lenders and the Participants under this subsection shall survive the
payment of all Obligations and the resignation or replacement of Agent.
12.1.4.        Assignment to Federal Reserve Bank. In addition to the other
assignment rights provided in this Section 12.1, each Lender may assign, as
collateral or otherwise, and without notice to or consent of the Agent or any
Borrower, any of its rights under this Agreement, whether now owned or hereafter
acquired (including rights to payments of principal or interest on the Loans),
to any Federal Reserve Bank pursuant to Regulation A of the Federal Reserve
Board.


12.2.    Amendments, Etc.


12.2.1.        Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, nor consent to any departure by Borrowers
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Majority Lenders and Borrowers, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no amendment, waiver or consent shall be
effective, unless (i) in writing and signed by each Lender, to do any of the
following: (1) increase the Revolving Credit Maximum Amount (except in
accordance with Section 1.3) or any Lender's Revolving Loan Commitment,
(2) reduce the principal of, or interest on, any amount payable hereunder, other
than those payable only to Agent or Issuing Lender in its capacity as such,
which may be reduced by Agent unilaterally, (3) decrease any interest rate
payable hereunder, (4) postpone any date fixed for any payment of principal of,
or interest on, any amounts payable hereunder, other than those payable only to
Agent in its capacity as such, which may be postponed by Agent unilaterally,
(5) increase any advance percentage contained in the definition of the term
"Borrowing Base", (6) reduce the number of Lenders that shall be required for
Lenders or any of them to take any action hereunder, (7) release or discharge
any Person liable for the performance of any obligations of any Borrower
hereunder or under any of the Loan Documents, (8) amend any provision of this
Agreement that requires the consent of all Lenders or consent to or waive any
breach thereof, (9) amend the definition of the term "Majority Lenders",
(10) amend this Section 12.2 or (11) release any substantial portion of the
Collateral, unless otherwise permitted pursuant to Section 11.7 hereof; or
(ii) in writing and signed by Issuing Lender in addition to the Lenders required
above to affect the rights or duties of Issuing Lender under this Agreement or
any other Loan Document or (iii) in writing and signed by Agent in addition to
the Lenders required above to affect the rights or duties of Agent under this
Agreement or any other Loan Document. If a fee is to be paid by Borrowers in
connection with any waiver or amendment hereunder, the agreement evidencing such
amendment or waiver may, at the discretion of Agent (but shall not be required
to), provide that only Lenders executing such agreement by a specified date may
share in such fee (and in such case, such fee shall be divided among the
applicable Lenders on a pro rata basis without including the interests of any
Lenders who have not timely executed such agreement).



57

--------------------------------------------------------------------------------




12.2.2.        Replacement of Lenders. If any Lender does not consent to any
amendment, modification, termination or waiver requested by Borrowers and
supported by Agent, then Borrowers may, at their sole expense and effort, upon
notice to such Lender and Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in this Agreement), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender that supports such amendment, modification or waiver, if such
assignee Lender accepts such assignment); provided, that: (i) the replacement
Lender shall be (a) an existing Lender or (b) another financial institution
reasonably acceptable to Agent; (ii) such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or Borrowers (in the case of all other amounts); (iii) the assignee shall
execute an Assignment and Acceptance Agreement pursuant to which it shall become
a party hereto as provided in subsection 12.1.1, and (iv) upon compliance with
the provisions for assignment provided in subsection 12.1.1 and the payment of
amounts referred to in clause (ii), such assignee shall constitute a "Lender"
hereunder and the Lender being so replaced shall no longer constitute a "Lender"
hereunder.


12.3.    Power of Attorney.


Each Borrower hereby irrevocably designates, makes, constitutes and appoints
Agent (and all Persons designated by Agent) as such Borrower's true and lawful
attorney (and agent-in-fact), solely with respect to the matters set forth in
this Section 12.3, and Agent, or Agent's agent, may, without notice to any
Borrower and in any Borrower's or Agent's name, but at the cost and expense of
Borrowers:
12.3.1.        At such time or times upon or after the occurrence and during the
continuance of an Event of Default, endorse any Borrower's name on any checks,
notes, acceptances, drafts, money orders or any other evidence of payment or
proceeds of the Collateral which come into the possession of Agent or under
Agent's control.


12.3.2.        At such time or times upon or after the occurrence and during the
continuance of an Event of Default, as Agent or its agent in its sole discretion
may determine: (i) demand payment of the Accounts from the Account Debtors,
enforce payment of the Accounts by legal proceedings or otherwise, and generally
exercise all of any Borrower's rights and remedies with respect to the
collection of the Accounts; (ii) settle, adjust, compromise, discharge or
release any of the Accounts or other Collateral or any legal proceedings brought
to collect any of the Accounts or other Collateral; (iii) sell or assign any of
the Accounts and other Collateral upon such terms, for such amounts and at such
time or times as Agent deems advisable, and at Agent's option, with all
warranties regarding the Collateral disclaimed; (iv) take control, in any
manner, of any item of payment or proceeds relating to any Collateral; (v)
prepare, file and sign any Borrower's name to a proof of claim in bankruptcy or
similar document against any Account Debtor or to any notice of lien, assignment
or satisfaction of lien or similar document in connection with any of the
Collateral; (vi) receive, open and dispose of all mail addressed to any Borrower
and notify postal authorities to change the address for delivery thereof to such
address as Agent may designate; (vii) endorse the name of any Borrower upon any
of the items of payment or proceeds relating to any Collateral and deposit the
same to the account of Agent on account of the Obligations; (viii) endorse the
name of any Borrower upon any chattel paper, document, instrument, invoice,
freight bill, bill of lading or similar document or agreement relating to the
Accounts, Inventory and any other Collateral; (ix) use any Borrower's stationery
and sign the name of any Borrower to verifications of the Accounts and notices
thereof to Account Debtors; (x) use the information recorded on or contained in
any data processing equipment and Computer Hardware and Software relating to the
Accounts, Inventory, Equipment and any other Collateral; (xi) make and adjust
claims under policies

58

--------------------------------------------------------------------------------




of insurance; and (xii) do all other acts and things necessary, in Agent's
determination, to fulfill any Borrower's obligations under this Agreement.
The power of attorney granted hereby shall constitute a power coupled with an
interest and shall be irrevocable.


12.4.    Indemnity.


Each Borrower hereby agrees to indemnify (a) Agent, (b) Letter of Credit Issuer,
(c) each Lender, (d) each of the Affiliates of each of the Persons listed in the
foregoing clauses (a) through (c), and (e) each of the directors, members,
managers, general partners, limited partners, officers, and employees of each of
the Persons listed in the foregoing clauses (a) through (d) (collectively, the
"Indemnified Persons") and hold each of the Indemnified Persons harmless from
and against any liability, loss, damage, suit, action or proceeding ever
suffered or incurred by such Indemnified Person (including reasonable attorneys'
fees and legal expenses) as the result of any Borrower's failure to observe,
perform or discharge such Borrower's duties hereunder. In addition, each
Borrower shall defend each Indemnified Person against and save it harmless from
all claims of any Person with respect to the Collateral (except those resulting
from the gross negligence or intentional misconduct of such Indemnified Person).
Without limiting the generality of the foregoing, these indemnities shall extend
to any claims asserted against any Indemnified Person by any Person under any
Environmental Laws by reason of any Borrower's or any other Person's failure to
comply with laws applicable to solid or hazardous waste materials or other toxic
substances. Notwithstanding the foregoing, (i) the foregoing indemnity shall not
be available to any Indemnified Person to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from such
Indemnified Person's gross negligence or willful misconduct; (ii) such indemnity
shall not be available to any Indemnified Person for losses, claims, damages,
liabilities or related expenses arising out of a proceeding in which such
Indemnified Person and a Borrower are adverse parties to the extent that such
Borrower prevails on the merits, as determined by a court of competent
jurisdiction by final and nonappealable judgment (it being understood that
nothing in this Agreement shall preclude a claim or suit by a Borrower against
any indemnitee for such Indemnified Person's failure to perform any of its
obligations to Borrowers under the Loan Documents); (iii) Borrowers shall not,
in connection with any such proceeding or related proceedings in the same
jurisdiction and in the absence of conflicts of interest, be liable for the fees
and expenses of more than one law firm at any one time for the Indemnified
Person (which law firm shall be selected (x) by mutual agreement of Agent and
Borrower Representative or (y) if no such agreement has been reached following
Agent's good faith consultation with Borrower Representative with respect
thereto, by Agent in its sole discretion); (iv) each Indemnified Person shall
give Borrower Representative (A) prompt notice of any such action brought
against such Indemnified Person in connection with a claim for which it is
entitled to indemnity under this Section 12.4 and (B) an opportunity to consult
from time to time with such Indemnified Person regarding defensive measures and
potential settlement; and (v) Borrowers shall not be obligated to pay the amount
of any settlement entered in to without their written consent (which consent
shall not be unreasonably withheld or delayed). Notwithstanding any contrary
provision in this Agreement, the obligation of Borrowers under this Section 12.4
shall survive the payment in full of the Obligations and the termination of this
Agreement.


12.5.    Sale of Interest.


No Borrower may sell, assign or transfer any interest in this Agreement, any of
the other Loan Documents, or any of the Obligations, or any portion thereof,
including such Borrower's rights, title, interests, remedies, powers and duties
hereunder or thereunder.



59

--------------------------------------------------------------------------------




12.6.    Severability.


Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.


12.7.    Successors and Assigns.


This Agreement and each of the other Loan Documents shall be binding upon and
inure to the benefit of the successors and assigns of each Borrower, Agent and
each Lender permitted under Section 12.1 hereof.


12.8.    Cumulative Effect; Conflict of Terms.


The provisions of the other Loan Documents are hereby made cumulative with the
provisions of this Agreement. Except as otherwise provided in any of the other
Loan Documents by specific reference to the applicable provision of this
Agreement, if any provision contained in this Agreement is in direct conflict
with, or inconsistent with, any provision in any of the other Loan Documents,
the provision contained in this Agreement shall govern and control.


12.9.    Execution in Counterparts.


This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument.


12.10.    Notice.


Except as otherwise provided herein, all notices, requests and demands to or
upon a party hereto, to be effective, shall be in writing, and shall be sent by
certified or registered mail, return receipt requested, by personal delivery
against receipt, by overnight courier or by facsimile and, unless otherwise
expressly provided herein, shall be deemed to have been validly served, given,
delivered or received immediately when delivered against receipt, three Business
Days' after deposit in the mail, postage prepaid, one Business Day after deposit
with an overnight courier or, in the case of facsimile notice, when sent with
respect to machine confirmed, addressed as follows:

60

--------------------------------------------------------------------------------




    
(A)
If to Agent:
Wells Fargo Capital Finance, LLC
2450 Colorado Avenue, Suite 3000 West
Santa Monica, California 90404
Attention: Business Finance Portfolio Manager
Facsimile No.: 310-453-7413
 
 
 


With a copy to:
Goldberg Kohn Ltd.
55 East Monroe Street, Suite 3300
Chicago, Illinois 60603
Attention: Gary Zussman, Esq.
Facsimile No.: 312-863-7440
 
 
 
(B)
If to Borrowers:
Century Aluminum Company
1 S. Wacker Drive
Suite 1000
Chicago, Illinois 60606
Attention: General Counsel
Facsimile No.: 831-642-9328
email: Jesse.Gary@centuryaluminum.com
 
 
 
 
With a copy to:
Jones Day
2727 North Harwood Street
Dallas, Texas 75201
Attention: Michael Weinberg
Facsimile No.: 212-969-5100
 
 
 
(C)
If to any Lender, at its address indicated on the signature pages hereof or in
an Assignment and Acceptance Agreement,

or to such other address as each party may designate for itself by notice given
in accordance with this Section 12.10; provided, however, that any notice,
request or demand to or upon Agent or a Lender pursuant to subsection 3.1.1 or
4.2.2 hereof shall not be effective until received by Agent or such Lender.


12.11.    Consent.


Whenever Agent's, Majority Lenders' or all Lenders' consent is required to be
obtained under this Agreement or any of the other Loan Documents as a condition
to any action, inaction, condition or event, except as otherwise specifically
provided herein, Agent, Majority Lenders or all Lenders, as applicable, shall be
authorized to give or withhold such consent in its or their sole and absolute
discretion and to condition its or their consent upon the giving of additional
Collateral security for the Obligations, the payment of money or any other
matter.


12.12.    Credit Inquiries.


Subject to the confidentiality provisions contained in Section 12.16, Borrowers
hereby authorize and permit Agent and each Lender to respond to usual and
customary credit inquiries from third parties concerning any Borrower or any of
its Subsidiaries.


12.13.    Time of Essence.


Time is of the essence of this Agreement and the other Loan Documents.

61

--------------------------------------------------------------------------------






12.14.    Entire Agreement.


This Agreement and the other Loan Documents, together with all other
instruments, agreements and certificates executed by the parties in connection
therewith or with reference thereto, embody the entire understanding and
agreement between the parties hereto and thereto with respect to the subject
matter hereof and thereof and supersede all prior agreements, understandings and
inducements, whether express or implied, oral or written.


12.15.    Interpretation.


No provision of this Agreement or any of the other Loan Documents shall be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental or judicial authority by reason of such party having
or being deemed to have structured or dictated such provision.


12.16.    Confidentiality.


Agent and each Lender shall hold all nonpublic information obtained pursuant to
the requirements of this Agreement in accordance with Agent's and such Lender's
customary procedures for handling confidential information of this nature and in
accordance with safe and sound banking practices and in any event may make
disclosure reasonably required by a prospective participant or assignee in
connection with the contemplated participation or assignment or as required or
requested by any governmental authority or representative thereof or pursuant to
legal process and shall require any such participant or assignee to agree to
comply with this Section 12.16.


12.17.    GOVERNING LAW; CONSENT TO JURISDICTION.


THIS AGREEMENT HAS BEEN NEGOTIATED, EXECUTED AND DELIVERED IN AND SHALL BE
DEEMED TO HAVE BEEN MADE IN NEW YORK, NEW YORK. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK; PROVIDED,
HOWEVER, THAT IF ANY OF THE COLLATERAL SHALL BE LOCATED IN ANY JURISDICTION
OTHER THAN NEW YORK, THE LAWS OF SUCH JURISDICTION SHALL GOVERN THE METHOD,
MANNER AND PROCEDURE FOR FORECLOSURE OF AGENT'S LIEN UPON SUCH COLLATERAL AND
THE ENFORCEMENT OF AGENT'S OTHER REMEDIES IN RESPECT OF SUCH COLLATERAL TO THE
EXTENT THAT THE LAWS OF SUCH JURISDICTION ARE DIFFERENT FROM OR INCONSISTENT
WITH THE LAWS OF NEW YORK. AS PART OF THE CONSIDERATION FOR NEW VALUE RECEIVED,
AND REGARDLESS OF ANY PRESENT OR FUTURE DOMICILE OR PRINCIPAL PLACE OF BUSINESS
OF ANY BORROWER, AGENT OR ANY LENDER, EACH BORROWER HEREBY CONSENTS AND AGREES
THAT the courts of the State of New York located in the City of New York, OR, AT
AGENT'S OPTION, THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
New York, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN BORROWERS ON THE ONE HAND AND AGENT OR ANY LENDER ON THE OTHER
HAND PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATED TO
THIS AGREEMENT. EACH BORROWER EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH
BORROWER HEREBY WAIVES ANY OBJECTION WHICH ANY BORROWER MAY HAVE BASED UPON LACK
OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. EACH BORROWER
HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS
ISSUED IN ANY SUCH ACTION OR SUIT AND

62

--------------------------------------------------------------------------------




AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWERS AT THE ADDRESS SET FORTH IN
THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF BORROWERS' ACTUAL RECEIPT THEREOF OR 3 DAYS AFTER DEPOSIT IN THE U.S.
MAILS, PROPER POSTAGE PREPAID. NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO AFFECT THE RIGHT OF AGENT OR ANY LENDER TO SERVE LEGAL PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW, OR TO PRECLUDE THE ENFORCEMENT BY AGENT OR ANY
LENDER OF ANY JUDGMENT OR ORDER OBTAINED IN SUCH FORUM OR THE TAKING OF ANY
ACTION UNDER THIS AGREEMENT TO ENFORCE SAME IN ANY OTHER APPROPRIATE FORUM OR
JURISDICTION.


12.18.    WAIVERS BY BORROWERS.


EACH BORROWER WAIVES (I) THE RIGHT TO TRIAL BY JURY (WHICH AGENT AND EACH LENDER
HEREBY ALSO WAIVES) IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS,
THE OBLIGATIONS OR THE COLLATERAL, AND (II) EXCEPT AS PROHIBITED BY LAW, ANY
RIGHT TO CLAIM OR RECOVER ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. EACH
BORROWER ACKNOWLEDGES THAT THE FOREGOING WAIVERS ARE A MATERIAL INDUCEMENT TO
AGENT'S AND EACH LENDER'S ENTERING INTO THIS AGREEMENT AND THAT AGENT AND EACH
LENDER IS RELYING UPON THE FOREGOING WAIVERS IN ITS FUTURE DEALINGS WITH
BORROWERS. EACH BORROWER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THE
FOREGOING WAIVERS WITH ITS LEGAL COUNSEL AND HAS KNOWINGLY AND VOLUNTARILY
WAIVED ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.


12.19.    Advertisement.


Borrowers hereby authorize Agent to publish the names of Borrowers and the
amount of the credit facility provided hereunder in any "tombstone" or
comparable advertisement which Agent elects to publish.


12.20.    Reimbursement.


The undertaking by Borrowers to repay the Obligations and each representation,
warranty or covenant of each Borrower are and shall be joint and several. To the
extent that any Borrower shall be required to pay a portion of the Obligations
which shall exceed the amount of loans, advances or other extensions of credit
received by such Borrower and all interest, costs, fees and expenses
attributable to such loans, advances or other extensions of credit, then such
Borrower shall be reimbursed by the other Borrowers for the amount of such
excess. This Section 12.20 is intended only to define the relative rights of
Borrowers, and nothing set forth in this Section 12.20 is intended or shall
impair the obligations of each Borrower, jointly and severally, to pay to Agent
and Lenders the Obligations as and when the same shall become due and payable in
accordance with the terms hereof. Notwithstanding anything to the contrary set
forth in this Section 12.20 or any other provisions of this Agreement, it is the
intent of the parties hereto that the liability incurred by each Borrower in
respect of the Obligations of the other Borrowers (and any Lien granted by each
Borrower to secure such Obligations) not constitute a fraudulent conveyance or
fraudulent transfer under the provisions of any applicable law of any state or
other governmental unit ("Fraudulent Conveyance"). Consequently, each Borrower,
Agent and each Lender hereby agree that if a court of competent jurisdiction
determines that the

63

--------------------------------------------------------------------------------




incurrence of liability by any Borrower in respect of the Obligations of any
other Borrower (or any Liens granted by such Borrower to secure such
Obligations) would, but for the application of this sentence, constitute a
Fraudulent Conveyance, such liability (and such Liens) shall be valid and
enforceable only to the maximum extent that would not cause the same to
constitute a Fraudulent Conveyance, and this Agreement and the other Loan
Documents shall automatically be deemed to have been amended accordingly, nunc
pro tunc.


12.21.    Section Headings.


Article and Section headings and the table of contents used herein are for
convenience of reference only, are not part of this Agreement, and shall not
affect the construction or interpretation hereof.

64

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this agreement has been duly executed on the day and year
qualified at the beginning of this Agreement.
BORROWERS:
 
CENTURY ALUMINUM COMPANY
 
 
By:
/s/ Jesse E. Gary
 
Name: Jesse E. Gary
 
Title: Executive Vice President and Secretary

BERKELEY ALUMINUM, INC.
 
 
By:
/s/ Jesse E. Gary
 
Name: Jesse E. Gary
 
Title: President and Secretary

CENTURY ALUMINUM OF WEST VIRGINIA, INC.
 
 
By:
/s/ Jesse E. Gary
 
Name: Jesse E. Gary
 
Title: President and Secretary

CENTURY ALUMINUM OF KENTUCKY
GENERAL PARTNERSHIP
By:
METALSCO LLC, its Managing Partner
 
 
By:
/s/ Jesse E. Gary
 
Name: Jesse E. Gary
 
Title: President and Secretary

NSA GENERAL PARTNERSHIP
By:
CENTURY KENTUCKY, INC.,
its Managing Partner
 
 
By:
/s/ Jesse E. Gary
 
Name: Jesse E. Gary
 
Title: President and Secretary

CENTURY ALUMINUM SEBREE LLC
 
 
By:
/s/ Jesse E. Gary
 
Name: Jesse E. Gary
 
Title: President and Secretary


65

--------------------------------------------------------------------------------




AGENT:
 
WELLS FARGO CAPITAL FINANCE, LLC,
as Agent and as a Lender




By:
/s/ Paras Shah
 
Name: Paras Shah
 
Title: Vice President
 
 
Revolving Loan Commitment: $100,000,000


66

--------------------------------------------------------------------------------




LENDERS:
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
 
 
By:
/s/ Alain Daoust
 
Name: Alain Daoust
 
Title: Authorized Signatory
 
 
 
 
By:
/s/ Patrick L. Freytag
 
Name: Patrick L. Freytag
 
Title: Authorized Signatory
 
 
Revolving Loan Commitment: $25,000,000




67

--------------------------------------------------------------------------------






APPENDIX A
GENERAL DEFINITIONS
When used in the Amended and Restated Loan and Security Agreement dated as of
May 24, 2013 (the "Agreement"), by and among Wells Fargo Capital Finance, LLC,
the Lenders, and Century Aluminum Company, Berkeley Aluminum Inc., Century
Aluminum of West Virginia, Inc., Century of Aluminum Kentucky General
Partnership, NSA General Partnership, and Century Aluminum Sebree LLC, as
Borrowers, (a) the terms Account, Chattel Paper, Deposit Account, Document,
Instruments, Inventory, Proceeds, Securities Account, Software, and Supporting
Obligations have the respective meanings assigned thereto under the UCC; (b) all
terms reflecting Collateral having the meanings assigned thereto under the UCC
shall be deemed to mean such Property, whether now owned or hereafter created or
acquired by any Borrower or in which such Borrower now has or hereafter acquires
any interest; (c) capitalized terms which are not otherwise defined have the
respective meanings assigned thereto in the Agreement; (d) accounting terms not
otherwise specifically defined in the Agreement shall be construed in accordance
with GAAP consistently applied; and (e) the following terms shall have the
following meanings (terms defined in the singular to have the same meaning when
used in the plural and vice versa):
2009 Indenture - the Indenture, dated as of December 10, 2009, among Century,
the Guarantors party thereto and Wilmington Trust Company governing Century's 8%
Senior Notes due 2014, as in effect on the Closing Date, a copy of which is
attached to the Agreement as Exhibit G.
2013 Offering Circular - the Preliminary Confidential Offering Circular dated
May 20, 2013 with respect to the proposed Senior Secured Notes due 2021 and
delivered to Agent, as in effect on May 20, 2013.
Account Debtor - any Person who is or may become obligated under or on account
of any Account.
Acquisition - (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the capital stock or other equity
interests of any other Person.
Affiliate - with respect to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person. For purposes of this definition, "control" (including, with
correlative meanings, the terms "controlling," "controlled by" and "under common
control with") with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.
Agent - as defined in the preamble to the Agreement.
Agent Loans - as defined in subsection 1.1.4 of the Agreement.
Aggregate Bank Product Reserve - as of any date of determination, the lesser of
(a) $10,000,000 and (b) the sum of the Bank Product Reserves that have been
established by Agent as of such date of determination.
Agreement - the Amended and Restated Loan and Security Agreement referred to in
the first sentence of this Appendix A, all Exhibits and Schedules thereto and
this Appendix A, as each of the same may be amended, modified, restated or
supplemented from time to time.

A-1

--------------------------------------------------------------------------------




Amended and Restated Effective Date - the date on which all of the conditions
precedent in Section 9.1 of the Agreement are satisfied or waived.
Applicable Cash Limit - as of any date of determination, an amount equal to
$12,500,000 (such amount to be increased by an amount equal to 10% of any
Committed Facility Increase or Uncommitted Facility Increase upon the
effectiveness thereof).
Applicable Margin - the percentages set forth in the table below with respect to
the Base Rate Portion and each LIBOR Portion that corresponds to the average
daily Availability for the immediately preceding fiscal quarter (such average to
be determined using the Availability set forth in each Borrowing Base
Certificate delivered during such fiscal year quarter, as adjusted on a daily
basis to reflect any change in the amount of outstanding Revolving Credit Loans
or LC Exposure (other than Cash Collateralized LC Exposure) or any change in
Reserves during such period); provided, that for the period from the Amended and
Restated Effective Date through June 30, 2013, the Applicable Margin shall be at
Level II.
Level
Availability
Applicable
Margin for
Base Rate Portions
Applicable Margin for LIBOR Portions
I
≥ an amount equal 67% of the Revolving Credit Maximum Amount
0.25%
1.25%
II
> an amount equal 33% of the Revolving Credit Maximum Amount
but
< an amount equal 67% of the Revolving Credit Maximum Amount
0.5%
1.5%
III
< an amount equal 33% of the Revolving Credit Maximum Amount
0.75%
1.75%

Assignment and Acceptance Agreement - an assignment and acceptance agreement
substantially in the form of Exhibit A to the Agreement.
Availability - at any time, the amount of additional money which Borrowers are
entitled to borrow from time to time as Revolving Credit Loans, such amount
being the lesser of (a) the difference derived when the sum of the principal
amount of Revolving Credit Loans then outstanding (including any amounts which
Agent or any Lender may have paid for the account of any Borrower in accordance
with any of the Loan Documents and which have not been reimbursed by Borrowers),
the LC Exposure (other than the Cash Collateralized LC Exposure), and any
Reserves is subtracted from the Borrowing Base and (b) the difference derived
when the sum of the principal amount of Revolving Credit Loans then outstanding
(including any amounts which Agent or any Lender may have paid for the account
of any Borrower in accordance with any of the Loan Documents and which have not
been reimbursed by Borrowers), the LC Exposure, and any Reserves is subtracted
from the Revolving Credit  Maximum Amount.
Bailee Certificate - a letter agreement substantially in the form of Exhibit B
to the Agreement.
Bank Product - one or more of the following types of services extended to a
Borrower by a Bank Product Provider as agreed from time to time in writing by
Borrower Representative: (i) cash management (including controlled disbursement
services) and (ii) Derivative Obligations.
Bank Product Provider - Wells Fargo, any Affiliate of Wells Fargo or any Lender
or Affiliate of a Lender.

A-2

--------------------------------------------------------------------------------




Bank Product Reserve - as of any date of determination, with respect to any Bank
Product, the amount of the Reserve that Agent has established therefor (based
upon the applicable Bank Product Provider's determination in its Reasonable
Credit Judgment of the credit exposure of Borrowers in respect of such Bank
Product) in respect of such Bank Product then provided or outstanding.
Base Rate -the greatest of (a) the Federal Funds Rate plus ½%, (b) the LIBOR
Rate (which rate shall be calculated based upon an Interest Period of 3 months
and shall be determined on a daily basis), plus 1%, and (c) the rate of interest
announced, from time to time, within Wells Fargo at its principal office in San
Francisco as its "prime rate", with the understanding that the "prime rate" is
one of Wells Fargo's base rates (not necessarily the lowest of such rates) and
serves as the basis upon which effective rates of interest are calculated for
those loans making reference thereto and is evidenced by the recording thereof
after its announcement in such internal publications as Wells Fargo may
designate.
Base Rate Portion - that portion of the Revolving Credit Loans that is not
subject to a LIBOR Option.
Bill and Hold Agreement - an agreement among a Borrower, Agent and the
applicable Account Debtor substantially in the form of Exhibit D to the
Agreement or in such other form as is reasonably acceptable to Agent.
Blocked Account Agreement - a control agreement among a Borrower, Agent, and a
depository bank substantially in the form of Exhibit C to the Agreement or in
such other form as is reasonably acceptable to Agent.
Borrower - as defined in the preamble to the Agreement.
Borrower Representative - Century Aluminum Company, acting on its own behalf as
a Borrower and on behalf of all other Borrowers.
Borrowing - a borrowing of Loans or an issuance of Letters of Credit under the
Agreement.
Borrowing Base - as at any date of determination thereof, an amount equal to the
sum of:
(i)    85% of the net amount of Eligible Accounts outstanding at such date; and
(ii)    the lesser of (A) 75% of the value (as determined below) of Eligible
Inventory at such date, and (B) 85% times the most recently determined Net
Liquidation Percentage times the value (as determined below) of Eligible
Inventory (provided, that Availability attributable to Eligible Inventory
consisting of work in process shall not exceed $22,000,000).
The advance rates set forth above may not be adjusted downward by Agent. For
purposes hereof, (1) the net amount of Eligible Accounts at any time shall be
the face amount of such Eligible Accounts less any and all returns, rebates,
discounts (which may, at Agent's option exercised using its Reasonable Credit
Judgment, be calculated on shortest terms), credits, allowances or excise taxes
of any nature at any time issued, owing, claimed by Account Debtors, granted,
outstanding or payable in connection with such Accounts at such time and (2) the
value of Eligible Inventory shall be determined on a first-in, first-out, lower
of cost or market basis in accordance with GAAP, but excluding any write-downs
resulting from loss on conversion.
Borrowing Base Certificate - a certificate of a Responsible Officer of Borrower
Representative substantially in the form of Exhibit E to the Agreement (or
another form acceptable to Agent) setting forth the calculation of the Borrowing
Base. All calculations of the Borrowing Base in connection with the preparation
of any Borrowing Base Certificate shall originally be made by Borrowers and
certified to Agent;

A-3

--------------------------------------------------------------------------------




provided that Agent shall have the right to review and adjust, in the exercise
of its Reasonable Credit Judgment, any such calculation after giving notice
thereof to Borrowers, to the extent that Agent determines that such calculation
is not in accordance with the Agreement.
Business Day - any day, excluding Saturday, Sunday and any day which is a legal
holiday under the laws of the State of New York or California or is a day on
which banking institutions located in such state are closed; provided that with
respect to determinations in connection with, and payments of principal and
interest on, LIBOR Portions, such day is also a LIBOR Business Day.
Capital Expenditures - expenditures made or liabilities incurred for the
acquisition of any fixed or capital assets or improvements, replacements,
substitutions or additions thereto which have a useful life of more than one
year, including the total principal portion of Capitalized Lease Obligations;
provided, however, that Capital Expenditures shall not include (a) expenditures
to the extent they are paid with the proceeds of insurance settlements,
condemnation awards, and other settlements in respect of lost, destroyed,
damaged, or condemned fixed or capital assets, (b) expenditures to the extent
they are financed with the proceeds of a sale or other disposition of fixed or
capital assets that is expressly permitted under the Agreement, and
(c) expenditures made in connection with the construction of any fixed or
capital asset if the applicable Borrower intends to consummate a sale and
leaseback transaction of such asset permitted under the Agreement within six
months of the completion of such construction; provided that if such sale and
leaseback transaction is not consummated within such time period, then all such
expenditures will constitute Capital Expenditures in the period in which such
six-month period ends.
Capitalized Lease Obligation - at the time of any determination thereof, any
Indebtedness represented by obligations under a lease that is required to be
capitalized for financial reporting purposes in accordance with GAAP.
Cash Collateralized LC Exposure - as defined in subsection 1.2.11 of the
Agreement.
Century - as defined in the preamble to the Agreement.
CFC - a controlled foreign corporation (as that term is defined in the Code).
Closing Date - July 2, 2010.
Code - the Internal Revenue Code of 1986, as amended.
Collateral - all of the Property and interests in Property of Borrowers
described in Section 5.1 of the Agreement and not excluded pursuant to Section
5.2 of the Agreement, and all other Property and interests in Property that may
hereafter be pledged to Agent for the benefit of the Secured Parties to secure
the payment and performance of any of the Obligations.
Committed Facility Increase Commitment Letter - that certain Commitment Letter
dated as of May 17, 2013 executed and delivered by the Committed Facility
Increase Lender in favor of Century.
Committed Facility Increase - as defined in Section 1.3.1 of the Agreement.
Committed Facility Increase Effective Date - as defined in Section 1.3.1 of the
Agreement.
Committed Facility Increase Lender - BNP Paribas.
Commodity Exchange Act - means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

A-4

--------------------------------------------------------------------------------




Compliance Certificate - a certificate substantially in the form of Exhibit F to
the Agreement executed by a Financial Officer of Borrower Representative.
Computer Hardware and Software - all of any Borrower's rights (including rights
as licensee and lessee) with respect to (i) computer and other electronic data
processing hardware, including all integrated computer systems, central
processing units, memory units, display terminals, printers, computer elements,
card readers, tape drives, hard and soft disk drives, cables, electrical supply
hardware, generators, power equalizers, accessories, peripheral devices and
other related computer hardware; (ii) all software and all software programs
designed for use on the computers and electronic data processing hardware
described in clause (i) above, including all operating system software,
utilities and application programs in any form (source code and object code in
magnetic tape, disk or hard copy format or any other listings whatsoever); (iii)
any firmware associated with any of the foregoing; and (iv) any documentation
for hardware, software and firmware described in clauses (i), (ii) and (iii)
above, including flow charts, logic diagrams, manuals, specifications, training
materials, charts and pseudo codes.
Consolidated - the consolidation in accordance with GAAP of the accounts or
other items as to which such term applies.
Consolidated Net Income (Loss) - with respect to any fiscal period, the net
income (or loss) of the Loan Parties determined in accordance with GAAP on a
Consolidated basis; provided, however, Consolidated Net Income shall not
include:
(i)    the net income (or loss) of any Person (other than a Loan Party) in which
a Loan Party has an ownership interest unless received in a cash distribution or
requiring the payment of cash;
(ii)    the net income (or loss) of any Person accrued prior to the date it
became a Subsidiary of a Loan Party or is merged into or consolidated with a
Loan Party;
(iii)    net after-tax non-cash extraordinary gains or losses as defined under
GAAP;
(iv)    net after-tax non-cash gains or losses from asset dispositions other
than sales in the ordinary course of business;
(v)    net after-tax non-cash gains or losses attributable to the early
extinguishment of debt;
(vi)    any after-tax non-cash unrealized gains or losses on forward contracts
or hedging contracts;
(vii)    the cumulative effect of a change in accounting principles;
(viii)    after-tax non-cash charges or gains relating to the valuation of
inventory by application of the LIFO (last in/first out) method and lower of
cost or market value method of inventory valuation;
(ix)    after-tax unrealized gains on contractual receivables until realized in
cash;
(x)    all other after-tax non-cash charges or gains (excluding any such
non-cash charge or gain to the extent that it represents an accrual of or
reserve for cash expenditures or receipts in any future period); and

A-5

--------------------------------------------------------------------------------




(xi)    interest income not paid in cash.
Controlled Investment Account - any Dominion Account or any other deposit
account or securities account of a Borrower that is subject to a control
agreement in favor of Agent, in form and substance satisfactory to Agent, with
respect to such account.
Covenant Testing Period - a period (a) commencing on the last day of the fiscal
month of Borrowers most recently ended on or prior to a Covenant Trigger Date
and for which Agent has received financial statements required to be delivered
pursuant to Section 8.1.3(c) and (b) ending on the first day after such Covenant
Trigger Date that Liquidity equals or exceeds the Covenant Trigger Amount for 60
consecutive days.
Covenant Trigger Amount - at any date, an amount equal to $29,200,000 (such
amount to be increased by an amount equal to 23% of any Committed Facility
Increase or Uncommitted Facility Increase upon the effectiveness thereof).
Covenant Trigger Date - any day on which Borrowers fail to maintain Liquidity in
an amount greater than or equal to the Covenant Trigger Amount.
Current Assets - at any date, the assets of a Person that would be properly
classified as current assets on a balance sheet of such Person at such date in
accordance with GAAP.
Default - an event or condition the occurrence of which would, with the lapse of
time or the giving of notice, or both, become an Event of Default.
Default Rate - as defined in subsection 2.1.2 of the Agreement.
Defaulting Lender - as defined in subsection 3.1.3(b) of the Agreement.
Derivative Obligations - every obligation of a Person under any forward
contract, futures contract, exchange contract, swap, option or other financing
agreement or arrangement (including caps, floors, collars and similar
arrangements), the value of which is dependent upon interest rates, currency
exchange rates, commodities indices or other indices. Without limiting the
foregoing, Derivative Obligations shall include, with respect to any Loan Party,
any obligation to pay or perform under any agreement, contract or transaction
that constitutes a "swap" within the meaning of section 1a(47) of the Commodity
Exchange Act.
Dilution - as of any date of determination, a percentage, based upon the
experience of the immediately prior 180 consecutive days, that is the result of
dividing the dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or similar non-cash items with respect to Borrowers'
Accounts during such period, by (b) Borrowers' billings with respect to Accounts
during such period.
Dilution Reserve - as of any date of determination, an amount sufficient to
reduce the advance rate against Eligible Accounts by 1 percentage point for each
percentage point by which Dilution is in excess of 5%.
Distribution - in respect of any Person, includes: (i) the payment of any
dividends or other distributions on Securities (except distributions in such
Securities) and (ii) the redemption, acquisition, or other retirement of
Securities of such Person, as the case may be, unless made contemporaneously
from the net proceeds of the sale of Securities.
Dominion Account - as defined in subsection 6.2.3 of the Agreement.

A-6

--------------------------------------------------------------------------------




EBITDA - with respect to any period, the sum of Consolidated Net Income (Loss)
before Interest Expense, income taxes, depreciation and amortization for such
period all as determined for Borrowers and Guarantors on a Consolidated basis
and in accordance with GAAP.
Eligible Account - an Account arising in the ordinary course of the business of
any Borrower from the sale of goods or rendition of services that complies with
each of the representations and warranties respecting Eligible Accounts made in
the Loan Documents; provided that no Account shall be an Eligible Account if:
(i)    it arises out of a sale made or services rendered by a Borrower to a
Subsidiary of a Borrower or an Affiliate of a Borrower or to a Person controlled
by an Affiliate of a Borrower; or
(ii)    it remains unpaid more than 120 days after the original invoice date
shown on the invoice or 60 days after the original due date shown on the
invoice; or
(iii)    the Account Debtor has disputed liability or made a claim or exercised
a right of setoff with respect to such Account; provided, that any such Account
shall be eligible to the extent the amount thereof exceeds such dispute, claim,
or right of setoff; or
(iv)    (A) the Account Debtor is also a creditor or supplier of a Borrower, or
(B) the Account otherwise is subject to right of setoff by the Account Debtor;
provided, that (1) any such Account shall be eligible to the extent such amount
thereof exceeds such contract, setoff or similar right, and (2) any such Account
shall be eligible to the extent such Account is subject to a No-Offset Letter
executed by the applicable Account Debtor and delivered to Agent; or
(v)    the Account Debtor has commenced a voluntary case under the federal
bankruptcy laws, as now constituted or hereafter amended, or made an assignment
for the benefit of creditors, or a decree or order for relief has been entered
by a court having jurisdiction in the premises in respect of the Account Debtor
in an involuntary case under the federal bankruptcy laws, as now constituted or
hereafter amended, or any other petition or other application for relief under
the federal bankruptcy laws, as now constituted or hereafter amended, has been
filed against the Account Debtor, or if the Account Debtor has failed, suspended
business, ceased to be Solvent to the knowledge of the applicable Borrower, or
consented to or suffered a receiver, trustee, liquidator or custodian to be
appointed for it or for all or a significant portion of its assets or affairs;
or
(vi)    it arises from a sale made or services rendered to an Account Debtor
outside the United States, unless either (1) such sale is made on letter of
credit, guaranty or acceptance terms, in each case acceptable to Agent in its
Reasonable Credit Judgment or (2) such Account otherwise complies with the
requirements of the definition of Eligible Account and Agent in its Reasonable
Credit Judgment elects to treat such Account as an Eligible Account
notwithstanding this clause (vi); or
(vii)    the Account Debtor is the United States of America, or any department,
agency or instrumentality thereof, or any other Governmental Authority, unless
either (1) the applicable Borrower assigns its right to payment of such Account
to Agent in a manner satisfactory to Agent in its Reasonable Credit Judgment so
as to comply with the Assignment of Claims Act of 1940 (31 U.S.C. §203 et seq.,
as amended) or similar state or foreign statutes to the extent applicable, or
(2) such Account otherwise complies with the requirements of the definition of
Eligible Account and

A-7

--------------------------------------------------------------------------------




Agent in its Reasonable Credit Judgment elects to treat such Account as an
Eligible Account notwithstanding this clause (vii); or
(viii)    it is not at all times subject to Agent's duly perfected, first
priority security interest or is subject to a Lien that is not a Permitted Lien;
or
(ix)    the Account is evidenced by chattel paper or an instrument of any kind,
or has been reduced to judgment; or
(x)    50% or more of the Accounts owing from the Account Debtor are not
Eligible Accounts hereunder by reason of the application of clause (ii) above;
or
(xi)    it represents service charges, late fees or similar charges; or
(xii)    it is not an existing account receivable which would be properly
classified as such on the applicable Borrower's books in accordance with GAAP;
or
(xiii)    the Account arises in a transaction wherein goods are sold pursuant to
a sale or return, a sale on approval or any other terms by reason of which the
payment by the Account Debtor may be conditional (expressly excluding goods sold
on a "bill and hold" basis that are not excluded from Eligible Accounts pursuant
to clause (xvi) below); or
(xiv)    the Account is not payable in U.S. Dollars;
(xv)    the Account is with respect to an Account Debtor (other than Glencore,
Southwire Company, Rio Tinto Alcan Inc. and its subsidiaries, Hydro Aluminum
Precision Tubing North America, LLC (d/b/a Hydro Aluminum Rockledge or Hydro
Aluminum HYCOT USA), Alcoa or Noble Americas Corp.), whose total Accounts owing
to Borrowers exceed 10% (such percentage, as applied to a particular Account
Debtor, being subject to adjustment by Agent in its Reasonable Credit Judgment)
of all Eligible Accounts; the Account is with respect to Glencore to the extent
its total Accounts owing to Borrowers exceed 50% (such percentage, as applied to
Glencore, being subject to adjustment by Agent in its Reasonable Credit
Judgment) of all Eligible Accounts; the Account is with respect to Southwire
Company to the extent its total Accounts owing to Borrowers exceed 40% (such
percentage, as applied to Southwire Company, being subject to adjustment by
Agent in its Reasonable Credit Judgment) of all Eligible Accounts; the Account
is with respect to Rio Tinto Alcan Inc. or its subsidiaries to the extent their
total Accounts owing to Borrowers exceed 40% (such percentage, as applied to Rio
Tinto Alcan Inc. and its subsidiaries, being subject to adjustment by Agent in
its Reasonable Credit Judgment) of all Eligible Accounts; the Account is with
respect to Hydro Aluminum Precision Tubing North America, LLC (d/b/a Hydro
Aluminum Rockledge or Hydro Aluminum HYCOT USA), on a combined basis to the
extent their total Accounts owing to Borrowers exceed 20% (such percentage, as
applied to Hydro Aluminum Precision Tubing North America, LLC (d/b/a Hydro
Aluminum Rockledge or Hydro Aluminum HYCOT USA), being subject to adjustment by
Agent in its Reasonable Credit Judgment) of all Eligible Accounts; the Account
is with respect to Alcoa to the extent its total Accounts owing to Borrowers
exceed 15% (such percentage, as applied to Alcoa, being subject to adjustment by
Agent in its Reasonable Credit Judgment) of all Eligible Accounts; the Account
is with respect to Noble Americas Corp. to the extent its total Accounts owing
to Borrowers exceed 15% (such percentage, as applied to Noble Americas Corp.,
being subject to adjustment by Agent in its Reasonable Credit Judgment) of all
Eligible Accounts; except in any such case that Accounts owing by any such
Account Debtor shall only be excluded from Eligible Accounts to the extent of
the excess of such applicable percentage; provided,

A-8

--------------------------------------------------------------------------------




however, that, in each case, the amount of Eligible Accounts that are excluded
because they exceed the foregoing applicable percentage shall be determined by
Agent based on all of the otherwise Eligible Accounts prior to giving effect to
any eliminations based upon the foregoing concentration limit; or
(xvi)    (i) the goods giving rise to such Account have not been billed to the
Account Debtor, (ii) the goods giving rise to such Account have been sold on a
"bill and hold" basis (unless Agent has received a Bill and Hold Agreement
executed and delivered by the Account Debtor thereof), or (iii) the services
giving rise to such Account have not been performed and billed to the Account
Debtor; or
(xvii)    the Account was acquired pursuant to an Acquisition (including the
Project Echo Acquisition) unless Agent has completed a field examination with
respect to the business and assets of the Acquisition in accordance with Agent's
customary procedures and practices and as otherwise required by the nature and
circumstances of the business of the Acquisition, the scope and results of which
are satisfactory to Agent in its Reasonable Credit Judgment; provided, that any
Accounts arising from the business that was the subject of the Acquisition shall
only be Eligible Accounts to the extent that Agent has so completed such field
examination with respect thereto and the criteria for Eligible Accounts
otherwise set forth herein are satisfied with respect thereto in accordance with
this Agreement; or
(xviii)    the Account Debtor is a Sanctioned Person or Sanctioned Entity; or
(xix)    the Account represents the right to receive progress payments or other
advance billings that are due prior to the completion of performance by a
Borrower of the subject contract for goods or services; or
(xx)    the Accounts are owing to Century West Virginia, unless (A) Borrower
Representative has requested that such Accounts be Eligible Accounts, (B) the
operations of Century West Virginia are no longer curtailed, and (C) Agent has
completed a field examination with respect to the business and assets of Century
West Virginia in accordance with Agent's customary procedures and practices and
as otherwise required by the nature and circumstances of the business of Century
West Virginia, the scope and results of which are satisfactory to Agent in its
Reasonable Credit Judgment, such field exam to be performed promptly upon
receipt by Agent of the notice specified in clause (A) above; provided, that any
Accounts arising from the business of Century West Virginia shall only be
Eligible Accounts to the extent that Agent has so completed such field
examination with respect thereto and the criteria for Eligible Accounts
otherwise set forth herein are satisfied with respect thereto in accordance with
this Agreement; or
(xxi)    it is not otherwise acceptable to Agent in its Reasonable Credit
Judgment.
Notwithstanding clause (i) of this definition relating to Affiliates, Accounts
with respect to which Glencore is the Account Debtor will be considered to be
Eligible Accounts provided such Accounts meet all criteria of this definition
other than those set forth in clause (i), and provided that with respect to
determining compliance with clause (xii), Glencore shall be deemed not an
Affiliate of Borrower.
Eligible Inventory - Inventory of any Borrower (other than packaging and
shipping materials and supplies, tooling, samples and literature). Without
limiting the generality of the foregoing, no Inventory shall be Eligible
Inventory if:

A-9

--------------------------------------------------------------------------------




(i)    it is not raw materials (including saleable scrap), work-in progress,
operating materials or finished goods; or
(ii)    it is slow-moving, obsolete or unmerchantable, restrictive or custom
items, or goods that constitute spare parts, supplies used or consumed in a
Borrower's business, bill and hold goods, defective goods (unless saleable in
the ordinary course of business as new and unused inventory), "seconds," or
Inventory acquired on consignment; or
(iii)    except with respect to in transit Inventory addressed in clause (vi)
below, it is not at all times subject to Agent's duly perfected, first priority
security interest or is subject to a Lien that is not a Permitted Lien; or
(iv)    it is not located at one or more of the business locations set forth in
Schedule 6.1.1 to the Agreement, as updated by Borrowers in accordance with the
Agreement; provided that in-transit Inventory shall constitute Eligible
Inventory notwithstanding this clause (iv) so long as such in-transit Inventory
otherwise complies with the applicable requirements of the definition of
Eligible Inventory; or
(v)    it is located on real property not owned or leased by a Borrower unless
Borrowers shall have obtained a Bailee Certificate from the owner of the real
property on which such Inventory is located; provided that in-transit Inventory
shall constitute Eligible Inventory notwithstanding this clause (v) so long as
such in-transit Inventory otherwise complies with the applicable requirements of
the definition of Eligible Inventory; or
(vi)    it is in transit unless such inventory is either (A) in transit within
the United States of America and is the subject of an appropriate financing
statement filed under the UCC, or (B) in transit outside of, but on route to,
the United States of America (including its inland waterways) and the title
documents in respect thereof (x) are negotiable, (y) are in the possession of a
Title Document Agent, and (z) have been consigned and issued as follows: "to the
order of a Title Document Agent, as agent for secured party, Wells Fargo Capital
Finance, LLC, which secured party has a security interest in the goods covered
by this document"; provided, that the maximum amount of in-transit inventory not
located in the United States of America (including its inland waterways) at any
one time included as Eligible Inventory shall not exceed $30,000,000; or
(vii)    it is located outside of the United States of America and is not in
transit; or
(viii)    is subject to a third party's trademark or other proprietary right,
unless Agent is reasonably satisfied that it could sell such inventory on
satisfactory terms in connection with the exercise of its remedies following an
Event of Default; or
(ix)    Borrower does not have good, valid, and marketable title thereto; or
(x)    except with respect to in transit Inventory addressed in clause (vi)
above, it is the subject of a bill of lading or other document of title; or
(xi)    it consists of goods returned or rejected by a Borrower's customers that
are no longer saleable in the ordinary course of business as new and unused
inventory; or
(xii)    it is acquired pursuant to an Acquisition (including the Project Echo
Acquisition) unless Agent has (A) completed a field examination with respect to
the business and assets of the Acquisition in accordance with Agent's customary
procedures and practices and as

A-10

--------------------------------------------------------------------------------




otherwise required by the nature and circumstances of the business of the
Acquisition, the scope and results of which are satisfactory to Agent in its
Reasonable Credit Judgment and (B) received a net orderly liquidation value
appraisal of the Inventory acquired in such Acquisition, in form and substance
reasonably acceptable to Agent from an appraiser reasonably acceptable to Agent;
provided, that any Inventory pertaining to the business that was the subject of
the Acquisition shall only be Eligible Inventory to the extent that Agent has so
completed such field examination with respect thereto and received such
appraisal and the criteria for Eligible Inventory otherwise set forth herein are
satisfied with respect thereto in accordance with this Agreement;
(xiii)    it is inventory of Century West Virginia, unless (A) Borrower
Representative has requested that such Inventory be Eligible Inventory, (B) the
operations of Century West Virginia are no longer curtailed, (C) Agent has
completed a field examination with respect to the business and assets of Century
West Virginia in accordance with Agent's customary procedures and practices and
as otherwise required by the nature and circumstances of the business of Century
West Virginia, the scope and results of which are satisfactory to Agent in its
Reasonable Credit Judgment, such field exam to be performed promptly upon
receipt by Agent of the notice specified in clause (A) above, and (D) Agent has
received a net orderly liquidation value appraisal of the Inventory of Century
West Virginia, in form and substance reasonably acceptable to Agent from an
appraiser reasonably acceptable to Agent, such appraisal to be performed
promptly upon receipt by Agent of the notice specified in clause (A) above;
provided, that any Inventory pertaining to the business of Century West Virginia
shall only be Eligible Inventory to the extent that Agent has so completed such
field examination with respect thereto and received such appraisal and the
criteria for Eligible Inventory otherwise set forth herein are satisfied with
respect thereto in accordance with this Agreement; or
(xix)    it is not otherwise acceptable to Agent in its Reasonable Credit
Judgment.
Environmental Laws - all federal, state and local laws, rules, regulations,
ordinances, orders and consent decrees relating to health, safety and
environmental matters.
ERISA - the Employee Retirement Income Security Act of 1974, as amended, and any
successor statute, and all rules and regulations from time to time promulgated
thereunder.
ERISA Affiliate - any trade or business (whether or not incorporated) under
common control with any Borrower within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
ERISA Event - (a) any Reportable Event (except an event for which the 30-day
notice period is waived); (b) the failure to comply with the "minimum funding
standard" (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived with respect to any Pension Plan; (c) the filing pursuant
to Section 412(c) of the Internal Revenue Code or Section 303 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan; (d) the incurrence by Borrowers or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Pension
Plan; (e) the receipt by Borrowers or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any
Pension Plan or to appoint a trustee to administer any Pension Plan; (f) the
incurrence by Borrowers or any ERISA Affiliate of any liability with respect to
withdrawal or partial withdrawal from any Pension Plan or Multiemployee Plan; or
(g) the receipt by Borrowers or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from Borrowers or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

A-11

--------------------------------------------------------------------------------




Event of Default - as defined in Section 10.1 of the Agreement.
Exchange Act - the Securities Exchange Act of 1934.
Excluded Derivative Obligations - with respect to any Guarantor, any Derivative
Obligation if, and to the extent that, all or a portion of the guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Derivative Obligation (or any guaranty thereof) is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor's failure for any reason to constitute an
"eligible contract participant" as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Derivative
Obligation. If a Derivative Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such
Derivative Obligation that is attributable to swaps for which such guaranty or
security interest is or becomes illegal.
Excluded Taxes - any of the following Taxes imposed on or with respect to a
Lender, the Agent or a Participant or required to be withheld or deducted from a
payment to a Lender or the Agent, (a) Taxes imposed on or measured by net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Lender or the Agent being organized under the
laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) imposed as a result of a present or
former connection between such Lender or Agent and the jurisdiction imposing
such tax (other than connections arising from such person having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document), (b) in the case of a Lender, U.S.
federal withholding Taxes imposed under applicable law on amounts payable to or
for the account of such Lender with respect to an applicable interest in a Loan
or Revolving Commitment on the date on which (i) such Lender acquires such
interest in the Loan or Revolving Commitment (other than pursuant to an
assignment request by the Borrower under Section 3.13.2) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.9, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) United States
taxes that would not have been imposed but for such Lender's or the Agent's
failure to comply with Section 12.1.3, and (d) any U.S. federal withholding
Taxes imposed under FATCA.
Existing Borrowers - as defined in the preamble to the Agreement.
Facility - as defined in the preamble to the Agreement.
FATCA - Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b) of the Code, any intergovernmental agreement entered
into in connection with the implementation of such sections of the Code, or any
or any fiscal or regulatory legislation, rules or practices adopted pursuant to
such an intergovernmental agreement.
Fee Letter - as defined in Section 2.3 of the Agreement.
Federal Funds Rate - for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal

A-12

--------------------------------------------------------------------------------




Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Agent from three Federal funds brokers of recognized standing selected by it.
Financial Officer - with respect to any Borrower, the chief financial officer,
controller or treasurer of such Borrower.
Fixed Charge Coverage Ratio - with respect to any period, the ratio of
(i) EBITDA for such period minus the sum of (a) any provision for (plus any
benefit from) income taxes paid in cash included in the determination of net
earnings (or loss) for such period plus (b) non-financed Capital Expenditures
during such period, to (ii) Fixed Charges for such period, all as determined for
Borrowers and Guarantors on a Consolidated basis and in accordance with GAAP.
Fixed Charges - with respect to any period, the sum of: (i) scheduled principal
payments required to be made during such period in respect of indebtedness for
Money Borrowed (including the principal portion of Capitalized Lease
Obligations), plus (ii) Interest Expense for such period (excluding the
amortization of financing costs and original issue discounts as determined in
accordance with GAAP), all as determined for Borrowers and Guarantors on a
Consolidated basis and in accordance with GAAP.
Foreign Lender - any Lender that is organized under the laws of a jurisdiction
outside the United States.
GAAP - generally accepted accounting principles in the United States of America
in effect from time to time.
Glencore - Glencore International AG, a Swiss corporation, and its Subsidiaries.
Governmental Authority - any nation or government, any state or other political
subdivision thereof, any central bank (or similar monetary or regulatory
authority) thereof, any entity exercising executive, legislative, judicial,
arbitral, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.
Guarantors - Metalsco LLC, Skyliner, LLC, Century Kentucky, Inc., Century
Marketer LLC and each other Person who now or hereafter guarantees payment or
performance of the whole or any part of the Obligations.
Guaranty Agreements - each guaranty executed by any Guarantor guaranteeing
payment or performance of the whole or any part of the Obligations.
Hawesville Entities - Century Kentucky, Inc., Century Aluminum of Kentucky
General Partnership, Metalsco, LLC, Skyliner, LLC and NSA General Partnership
Indebtedness - as applied to a Person, without duplication:
(i)    all indebtedness of such Person for borrowed money;

A-13

--------------------------------------------------------------------------------




(ii)    all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;
(iii)    all obligations of such Person to pay the deferred and unpaid price of
property or services to the extent recorded as liabilities under GAAP, excluding
trade payables, accruals and accounts payable arising in the ordinary cause of
business (in each case, to the extent not overdue);
(iv)    all Capitalized Lease Obligations of such Person;
(v)    all obligations of such Person (whether contingent or otherwise) in
respect of bankers' acceptances, letters of credit, surety or other bonds, and
similar instruments;
(vi)    all financial obligations of other Persons secured by a Lien upon
Property of such Person;
(vii)    all obligations of other Persons which such Person has guaranteed;
(viii)    all reimbursement obligations in connection with letters of credit or
letter of credit guaranties issued for the account of such Person; and
(ix)    all Derivative Obligations of such Person.
Insignificant Subsidiary - as of any date of determination, any Guarantor or
Century West Virginia if (a) none of the Accounts of such Loan Party have been
included in the Borrowing Base by Borrowers as Eligible Accounts at any time
during the 60 day period ending on such date of determination, (b) none of the
Inventory of such Loan Party have been included in the Borrowing Base by
Borrowers as Eligible Inventory at any time during the 60 day period ending on
such date of determination, (c) as of such date of determination, such Loan
Party has ceased or substantially curtailed its business and operations, (d) as
of such date of determination, the value of the Collateral of such Loan Party
does not exceed $20,000,000, and (e) on such date of determination, the sum of
(i) Availability, calculated on a pro forma basis as if such Loan Party was not
a Loan Party and without including any Collateral held by such Loan Party in the
Borrowing Base and (ii) immediately available funds in bank accounts of the
other Borrowers and readily marketable investments of the other Borrowers of the
type described in clauses (v) through (viii) of the definition of the term
"Restricted Investments", is above $30,000,000.
Insolvent Insignificant Subsidiary - any Insignificant Subsidiary that shall
have suffered the appointment of a receiver, trustee, custodian or similar
fiduciary, or shall have made an assignment for the benefit of creditors, or
shall have filed, or had filed against it, any petition for an order for relief
under U.S. federal bankruptcy laws or under any other bankruptcy or insolvency
act or law, state or federal, now or hereafter existing (or any such Loan Party
shall have made (or shall call or attend a meeting for the purpose of making)
any offer of settlement, extension or composition to their respective unsecured
creditors generally or shall have taken any corporate action in furtherance
thereof.
Intellectual Property - all past, present and future: trade secrets, know-how
and other proprietary information; trademarks, internet domain names, service
marks, trade dress, trade names, business names, designs, logos, slogans (and
all translations, adaptations, derivations and combinations of the foregoing)
indicia and other source and/or business identifiers, and the goodwill of the
business relating thereto and all registrations or applications for
registrations which have heretofore been or may hereafter be issued thereon
throughout the world; copyrights (including copyrights for computer programs)
and copyright registrations or applications for registrations which have
heretofore been or may hereafter be issued throughout the world and all tangible
property embodying the copyrights, unpatented inventions (whether or not
patentable); patent

A-14

--------------------------------------------------------------------------------




applications and patents; industrial design applications and registered
industrial designs; license agreements related to any of the foregoing and
income therefrom; books, records, writings, computer tapes or disks, flow
diagrams, specification sheets, computer software, source codes, object codes,
executable code, data, databases and other physical manifestations, embodiments
or incorporations of any of the foregoing; the right to sue for all past,
present and future infringements of any of the foregoing; all other intellectual
property; and all common law and other rights throughout the world in and to all
of the foregoing.
Interest Expense - with respect to any period, interest expense paid or accrued
for such period, including the interest portion of Capitalized Lease
Obligations, all as determined for Borrowers and Guarantors on a Consolidated
basis and in accordance with GAAP.
Interest Period - as applicable to any LIBOR Portion, a period commencing on the
date such LIBOR Portion is advanced, continued or converted, and ending on the
date which is one month, two months or three months later, as may then be
requested by Borrower; provided that (i) any Interest Period which would
otherwise end on a day which is not a Business Day shall end in the next
preceding or succeeding Business Day as is Agent's custom in the market to which
such LIBOR Portion relates; (ii) there remains a minimum of one month, two
months or three months (depending upon which Interest Period Borrower selects)
in the Term, unless Borrowers and Lenders have agreed to an extension of the
Term beyond the expiration of the Interest Period in question; and (iii) all
Interest Periods of the same duration which commence on the same date shall end
on the same date.
Issuing Lender - WFCF or any other Lender that, at the request of Borrower and
with the consent of Agent, agrees, in such Lender's sole discretion, to become
an Issuing Lender for the purpose of issuing Letters of Credit or Reimbursement
Undertakings pursuant to this Agreement, and the Issuing Lender shall be a
Lender.
LC Amount - at any time, the aggregate undrawn face amount of all Letters of
Credit then outstanding.
LC Exposure - at any time, the sum of (i) the LC Amount as of such time, plus
(ii) the aggregate amount of unreimbursed LC Obligations as of such time.
LC Obligations - any Obligations that arise from any draw against any Letter of
Credit.
Lender - as defined in the preamble to the Agreement.
Letter of Credit - as defined in subsection 1.2.1 of the Agreement.
LIBOR Business Day. - any day on which commercial banks are open for
international business (including dealings in U.S. Dollar deposits) in London or
if commercial banks in London are not open, such other LIBOR interbank market as
may be selected by Agent in its reasonable judgment exercised in good faith.
LIBOR Interest Payment Date - as to any LIBOR Portion the last day of the
Interest Period applicable to such LIBOR Portion.
LIBOR Option - the option granted pursuant to Section 3.1 of the Agreement to
have the interest on all or any portion of the principal amount of the Revolving
Credit Loans be based on the LIBOR Rate.
LIBOR Portion - that portion of the Revolving Credit Loans specified in a LIBOR
Request (including any portion of Revolving Credit Loans which is being borrowed
by Borrower concurrently with such LIBOR Request) which, as of the date of the
LIBOR Request specifying such LIBOR Portion, has met the conditions

A-15

--------------------------------------------------------------------------------




for basing interest on the LIBOR Rate in Section 3.1 of the Agreement and the
Interest Period of which has not terminated.
LIBOR Rate - the rate per annum rate appearing on Bloomberg L.P.'s (the
"Service") Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service) 2 Business Days prior to the commencement of the requested
Interest Period, for a term and in an amount comparable to the Interest Period
and the amount of the LIBOR Rate Loan requested (whether as an initial LIBOR
Rate Loan or as a continuation of a LIBOR Rate Loan or as a conversion of a Base
Rate Loan to a LIBOR Rate Loan) by Borrower in accordance with the Agreement,
which determination shall be conclusive in the absence of manifest error.
LIBOR Request - a notice in writing (or by telephone confirmed electronically or
by telecopy or other facsimile transmission on the same day as the telephone
request) from Borrower Representative to Agent requesting that interest on a
Revolving Credit Loan be based on the LIBOR Rate, specifying: (i) the first day
of the Interest Period (which shall be a Business Day); (ii) the length of the
Interest Period; (iii) whether the LIBOR Portion is a new Loan, a conversion of
a Base Rate Portion, or a continuation of a LIBOR Portion; and (iv) the dollar
amount of the LIBOR Portion, which shall be in an amount not less than $500,000
or an integral multiple of $100,000 in excess thereof.
Lien - any mortgage, security interest, pledge, hypothecation, assignment,
attachment, deposit arrangement, encumbrance, lien (statutory, judgment or
otherwise), charge (whether fixed or floating), preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including any similar such interest arising under the laws of any applicable
domestic or foreign jurisdiction and including any conditional sale or other
title retention agreement, any financing lease involving substantially the same
economic effect as any of the foregoing and the filing of any financing
statement under the UCC or comparable law of any domestic or foreign
jurisdiction).
Liquidity - as of any date of determination, the sum of (i) Availability as of
such date of determination plus (ii) cash held in Dominion Accounts subject to
Blocked Account Agreements or a Controlled Investment Account as of such date of
determination; provided, that, for purposes of determining Liquidity, in no
event may the amount set forth in clause (ii) of this definition exceed the
Applicable Cash Limit as of such date of determination. For purposes of
calculating Liquidity on any date of determination, Availability shall be
Availability set forth in the most recently delivered Borrowing Base
Certificate, as adjusted on a daily basis to reflect any change in the amount of
outstanding Revolving Credit Loans or LC Exposure (other than, in connection
with the calculation of clause (a) of the definition of Availability, Cash
Collateralized LC Exposure) or any change in Reserves since delivery of such
Borrowing Base Certificate.
LME Price - the official cash price expressed in U.S. dollars per metric ton of
primary aluminum on the London Metals Exchange.
Loan Account - as defined in Section 3.6 of the Agreement.
Loan Documents - the Agreement, the Guaranty Agreements, and any and all other
agreements, instruments and documents heretofore, now or hereafter executed
and/or delivered to Agent or any Lender by any Loan Party in respect of the
transactions contemplated by the Agreement.
Loan Party - each Borrower and each Guarantor.
Loans - all loans and advances of any kind made by Agent, any Lender, or any
Affiliate of Agent or any Lender, pursuant to the Agreement.

A-16

--------------------------------------------------------------------------------




Majority Lenders - as of any date, Lenders holding greater than 50% of the
Revolving Loan Commitments determined on a combined basis and following the
termination of the Revolving Loan Commitments, Lenders holding greater than 50%
or more of the then outstanding Loans and LC Exposure; provided that if prior to
termination of the Revolving Loan Commitments, any Lender breaches its
obligation to fund any requested Revolving Credit Loan, for so long as such
breach exists, (i) its voting rights hereunder shall be calculated with
reference to its then outstanding Loans and LC Exposure, rather than its
Revolving Loan Commitment and (ii) in determining the total amount of Revolving
Loan Commitments of all Lenders, the breaching Lender's Revolving Loan
Commitment will be deemed to be equal to its then outstanding Loans and LC
Exposure.
Margin Stock - "margin stock" as such term is defined in Regulation T, U or X of
the Federal Reserve Board.
Material Adverse Effect - (i) a material adverse effect on the business,
condition (financial or otherwise), operation, performance or properties of
Borrowers and their Subsidiaries, taken as a whole, (ii) a material adverse
effect on the rights and remedies of Agent or Lenders under the Loan Documents,
(iii) the impairment of the ability of Borrowers or Guarantors to perform their
material obligations hereunder or under the Loan Documents taken as a whole, or
(iv) a material adverse effect on Agent's security interest in the Collateral.
Maximum Rate - as defined in subsection 2.1.3 of the Agreement.
Money Borrowed - (i) Indebtedness arising from the lending of money by any
Person to any Borrower or any Guarantor; (ii) Indebtedness, whether or not in
any such case arising from the lending by any Person of money to any Borrower or
any Guarantor, (1) which is represented by notes payable or drafts accepted that
evidence extensions of credit, (2) which constitutes obligations evidenced by
bonds, debentures, notes or similar instruments, (3) upon which interest charges
are customarily paid (other than accounts payable), or (4) that was issued or
assumed as full or partial payment for Property; (iii) Indebtedness that
constitutes a Capitalized Lease Obligation; (iv) reimbursement obligations with
respect to letters of credit or guaranties of letters of credit and
(v) Indebtedness of any Borrower or any Guarantor under any guaranty of
obligations that would constitute Indebtedness for Money Borrowed under clauses
(i) through (iii) hereof, if owed directly by such Borrower or Guarantor. Money
Borrowed shall not include trade payables or accrued expenses.
Mt. Holly Aluminum Facility - the aluminum reduction facility located in Mt.
Holly, South Carolina, which is owned jointly by Berkley Aluminum and Alumax of
South Carolina, Inc., a subsidiary of Alcoa, pursuant to the Mt. Holly Owners
Agreement.
Mt. Holly Owners Agreement - the Amended and Restated Owners Agreement, dated as
of January 26, 1996 between Alumax of South Carolina, Inc. and Berkeley
Aluminum, Inc. (as amended by a First Amendment, dated as of January 26, 1996
and an Amendment Agreement effective June 15, 1998).
Mt. Holly Payment Certification - an email certification from Borrower
Representative that all Mt. Holly Scheduled Payments due as of the most recently
ended month (or, at any time Availability falls below the Reporting Trigger
Amount, Friday until Availability exceeds the Reporting Trigger Amount for 60
consecutive days) have been paid in full, together with supporting proof of such
payment reasonably acceptable to Agent (such as a federal reference number in
respect of such payment).
Mt. Holly Reserve Amount - at all times after the fifth Business Day of each
month (or, at any time Availability falls below the Reporting Trigger Amount,
each Tuesday until Availability exceeds the Reporting Trigger Amount for 60
consecutive days) on which Agent has not received a Mt. Holly Payment
Certification

A-17

--------------------------------------------------------------------------------




pertaining to the most recently ended month (or, at any time Availability falls
below the Reporting Trigger Amount, Friday until Availability exceeds the
Reporting Trigger Amount for 60 consecutive days), an amount equal to the amount
of unpaid Mt. Holly Scheduled Payments determined in accordance with the Mt.
Holly Scheduled Payment Report applicable thereto, or if the Mt. Holly Scheduled
Payment Report has not been delivered for the applicable month, $5,000,000
(which amount shall be increased by the amount of unpaid Mt. Holly Scheduled
Payments determined in accordance with the Mt. Holly Scheduled Payment Report
applicable thereto, or if the Mt. Holly Scheduled Payment Report has not been
delivered for the applicable month, $5,000,000, for each subsequent month (or,
at any time Availability falls below the Reporting Trigger Amount, each Tuesday
until Availability exceeds the Reporting Trigger Amount for 60 consecutive days)
for which Agent has not received a Mt. Holly Payment Certification pertaining to
the most recently ended month (or, at any time Availability falls below the
Reporting Trigger Amount, Friday until Availability exceeds the Reporting
Trigger Amount for 60 consecutive days)); provided, that (i) the Mt. Holly
Reserve Amount shall be reduced as of the first month (or, at any time
Availability falls below the Reporting Trigger Amount, the first Tuesday until
Availability exceeds the Reporting Trigger Amount for 60 consecutive days) that
Agent receives a Mt. Holly Payment Certification pertaining to the most recently
ended month (or, at any time Availability falls below the Reporting Trigger
Amount, Friday until Availability exceeds the Reporting Trigger Amount for 60
consecutive days) to an amount equal to the unpaid amount of Mt. Holly Scheduled
Payments as of such date, and (ii) in no event shall the aggregate Mt. Holly
Reserve Amount exceed the amount of Availability attributable to Inventory
located at the Mt. Holly Aluminum Facility.
Mt. Holly Scheduled Payments - all payments due and payable under the Mt. Holly
Owners Agreement, including the scheduled payments to be made by Borrowers to
Mt. Holly Aluminum Company pursuant to a Mt. Holly Scheduled Payment Report.
Mt. Holly Scheduled Payment Report - an email report delivered by Borrower
Representative to Agent setting forth the monthly estimates delivered to
Borrowers by Mt. Holly Aluminum Company, which such estimates set forth, for
each month, (i) such month's projected aggregate fees, charges and other
obligations owing to Mt. Holly Aluminum Company and (ii) the date and amount of
the scheduled payments to be made by Borrowers in respect of such aggregate
fees, charges and other obligations.
Multiemployer Plan - has the meaning set forth in Section 4001(a)(3) of ERISA.
Net Liquidation Percentage - the percentage of the book value of Borrowers'
Inventory that is estimated to be recoverable in an orderly liquidation of such
Inventory net of all associated costs and expenses of such liquidation, such
percentage to be as determined from time to time by an appraisal company
selected by Agent. At Agent's option, Net Liquidation Percentage may be
calculated separately for different categories of Inventory.
No-Offset Letter - a letter agreement substantially in the form of Exhibit H to
the Agreement or in such other form as is reasonably acceptable to Agent.
Notice of Committed Facility Increase - as defined in Section 1.3.1 of the
Agreement.
Notice of Exclusive Control - as defined in subsection 6.2.3 of the Agreement.
Notice of Uncommitted Facility Increase - as defined in Section 1.3.2 of the
Agreement.
Obligations - all Loans, all LC Obligations, and all other advances, debts,
liabilities, and obligations, together with all interest (including all interest
that accrues (or, but for the commencement of any bankruptcy, insolvency or
similar proceeding, would accrue) after the commencement of any insolvency,
bankruptcy or

A-18

--------------------------------------------------------------------------------




other similar proceeding of any Borrower, whether or not a claim for post-filing
interest is allowed in such proceeding), fees and other charges thereon, of any
kind or nature, present or future, whether or not evidenced by any note,
guaranty or other instrument, whether direct or indirect (including those
acquired by assignment), absolute or contingent, primary or secondary, due or to
become due, now existing or hereafter arising and however acquired, owing,
arising, due or payable (a) from any Borrower to Agent, for its own benefit, or
to WFCF or any other Affiliate of Agent, in each case arising under any of the
Loan Documents, (b) from any Borrower to WFCF, any Affiliate of WFCF, any
Lender, or any Affiliate of any Lender in respect of Product Obligations, or (c)
from any Borrower to Agent for the benefit of any Lender or to any Lender
directly, in each case under any of the Loan Documents; provided, that
Obligations shall not include Excluded Derivative Obligations.
OFAC - The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
Organizational I.D. Number - with respect to any Person, the organizational
identification number assigned to such Person by the applicable governmental
unit or agency of the jurisdiction of organization of such Person.
Original Loan Agreement - as defined in the preamble to the Agreement.
Original Loan Documents - as defined in Section 1.4 of the Agreement.
Original Obligations - as defined in Section 1.4 of the Agreement.
Other Taxes - as defined in subsection 2.9(c) of the Agreement.
Outstanding Original Revolving Loan Balance as defined in Section 1.1 of this
Agreement.
Overadvance - as defined in subsection 1.1.2 of the Agreement.
Pension Plan - a pension plan (as defined in Section 3(2) of ERISA) subject to
Title IV of ERISA which any Borrower or any ERISA Affiliate sponsors, maintains,
or to which it makes, is making, or is obligated to make contributions.
Permitted Liens - as defined in subsection 8.2.4 of the Agreement.
Permitted Purchase Money Indebtedness - Purchase Money Indebtedness of any
Borrower incurred after the Closing Date which is secured by a Purchase Money
Lien and the principal amount of which, when aggregated with the principal
amount of all other such Purchase Money Indebtedness and Capitalized Lease
Obligations of Borrowers at the time outstanding, does not exceed $15,000,000.
For the purposes of this definition, the principal amount of any Purchase Money
Indebtedness consisting of capitalized leases (as opposed to operating leases)
shall be computed as a Capitalized Lease Obligation.
Permitted Refinancing Indenture Documents - any indenture or similar instrument,
together with related documents, pursuant to which Century extends or refinances
the Indebtedness under the 2009 Indenture so long as: (a) the terms, covenants
and conditions of such indenture or similar instrument and related documents,
taken as a whole, are not, in the Agent's reasonable judgment, less favorable to
the Loan Parties than the terms, covenants and conditions of the 2009 Indenture
(it being understood that an indenture entered into on the terms set out in the
2013 Offering Circular are acceptable to Agent, (b) the extended or refinanced
Indebtedness does not have an original principal issuance amount in excess of
$300,000,000, (c) the extended or refinanced Indebtedness has a stated maturity
date on or after the date that is six months following the Stated Termination
Date, and (e) the extended or refinanced Indebtedness is non-recourse to

A-19

--------------------------------------------------------------------------------




each Loan Party unless such Loan Party (other than Century Sebree and Century
Marketer LLC) is obligated with respect to the Indebtedness under the 2009
Indenture.
Person - an individual, partnership, corporation, limited liability company,
joint stock company, land trust, business trust, or unincorporated organization,
or a government or agency or political subdivision thereof.
Plan - an employee benefit plan (as defined in Section 3(3) of ERISA) which any
Borrower sponsors or maintains or to which any Borrower makes, is making, or is
obligated to make contributions and includes any Pension Plan.
Product Obligations - every obligation of any Borrower under and in respect of
Bank Products that are secured by this Agreement and the Loan Documents in
accordance with Section 11.12; provided, that Product Obligations shall not
include Excluded Derivative Obligations.
Projections - with respect to any Person or Persons, forecasted (i) balance
sheets, (ii) profit and loss statements, and (iii) cash flow statements of such
Person or Persons.
Project Echo Acquisition - the purchase by Century Sebree of substantially all
of the assets of Project Echo Seller related to or located at the aluminum
smelter, green mill, cast house, land, and related facilities conducted by
Project Echo Seller at the plant located at 9404 State Route 2096, Robards,
Kentucky 42452, in each case pursuant to and in accordance with the Project Echo
Acquisition Documents.
Project Echo Acquisition Agreement - that certain Asset Sale Agreement, dated as
of April 28, 2013, by and between Project Echo Seller and Century Sebree (f/k/a
Century Echo LLC), as in effect on the Amended and Restated Effective Date or as
otherwise modified with the written consent of Agent.
Project Echo Acquisition Documents - means the Project Echo Acquisition
Agreement and all other documents attached as exhibits thereto and executed in
connection therewith, in each case as in effect on the Amended and Restated
Effective Date or as otherwise modified with the written consent of Agent.
Project Echo Seller - Alcan Primary Products Corporation, a Texas corporation.
Property - any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
Purchase Money Indebtedness - includes (i) Indebtedness (other than the
Obligations) for the payment of all or any part of the purchase, lease or
improvement of any fixed assets, (ii) any Indebtedness (other than the
Obligations) incurred at the time of or within 10 days prior to or after the
acquisition of any fixed assets for the purpose of financing all or any part of
the purchase, lease or improvement price thereof, and (iii) any renewals,
extensions or refinancings thereof, but not any increases in the principal
amounts thereof outstanding at the time.
Purchase Money Lien - a Lien upon fixed assets which secures Purchase Money
Indebtedness, but only if such Lien shall at all times be confined solely to the
fixed assets the purchase price of which was financed through the incurrence of
the Purchase Money Indebtedness secured by such Lien.
Reasonable Credit Judgment - reasonable credit judgment, exercised in good
faith, in accordance with Agent's customary business practices in its capacity
as agent for asset-based loan facilities comparable to the Facility.

A-20

--------------------------------------------------------------------------------




Reimbursement Undertaking - as defined in subsection 1.2.1 of the Agreement.
Related Business - the business of mining, reducing, refining, processing and
selling bauxite, alumina, primary aluminum and aluminum products, and any
business reasonably related, incidental or ancillary thereto.
Reportable Event - any of the events set forth in Section 4043(c) of ERISA.
Reporting Trigger Amount - at any date, an amount equal to $31,300,000 (such
amount to be increased by an amount equal to 25% of any Committed Facility
Increase or Uncommitted Facility Increase upon the effectiveness thereof).
Requirements of Law - as to any Person, any law (statutory or common), treaty,
rule or regulation or determination of an arbitrator or of a Governmental
Authority, in each case applicable to or binding upon the Person or any of its
property or to which the Person or any of its property is subject.
Reserves - as defined in subsection 1.1.1 of the Agreement.
Responsible Officer - shall mean the Chairman, Chief Executive Officer,
President, Chief Financial Officer, Chief Operating Officer, Vice President,
Treasurer or Secretary of any Person.
Restricted Investment - any investment by a Person in another Person made by
delivery of Property to any Person, whether by (a) acquisition of Securities,
Indebtedness or other obligations of another Person, (b) loan, advance,
extension of credit or capital contribution to another Person or commitment to
do any of the foregoing (including the purchase of Property from another Person
subject to an understanding or agreement, contingent or otherwise, to resell
such Property to such Person or its Affiliate), (c) acquisition of all or a
significant part of the assets of a business conducted by any other Person or
all or substantially all of the assets constituting the business of a division,
branch, or other unit operation of any other Person, whether through purchase of
assets, merger, or otherwise, (d) becoming a partner in any partnership or joint
venture, (e) investments in time deposits, certificates of deposit, bankers
acceptances and money market, mutual or similar funds, (f) investments arising
out of forward contracts, futures contracts, exchange contracts, swaps, options
or other financing agreements or arrangements (including caps, floors, collars
and similar arrangements), the value of which is dependent upon interest rates,
currency exchange rates, commodities indices or other indices, or (g) guaranties
of obligations or liabilities of another Person, except the following:
(i)    investments by a Loan Party in one or more of its Subsidiaries that are
not also Loan Parties to the extent existing on the Closing Date, and any
renewals, extensions, and refinancings of such investments consisting of loans;
provided that any such renewal, extension, or refinancing is in an aggregate
principal amount not greater than the principal amount of the original
investment, and is on terms no less favorable taken as a whole to Borrower or
Guarantor making the investment);
(ii)    investments by a Borrower in one or more other Borrowers (including
investments that flow or pass through a Guarantor to a Borrower) or investments
by a Guarantor in another Guarantor or one or more Borrowers;
(iii)    investments consisting of Capital Expenditures permitted by subsection
8.2.6 of the Agreement;
(iv)    Current Assets arising in the ordinary course of business;

A-21

--------------------------------------------------------------------------------




(v)    investments in direct obligations of the United States of America, or any
agency thereof or obligations guaranteed by the United States of America;
provided that such obligations mature within one year from the date of
acquisition thereof;
(vi)    investments in time deposit accounts, certificates of deposit, bankers
acceptances and money market deposits maturing within one year of the date of
acquisition thereof issued by any Lender or a bank or trust company which is
organized under the laws of the United States of America, any State thereof or
any foreign country recognized by the United States of America, and which bank
or trust company has capital, surplus and undivided profits aggregating in
excess of $500,000,000 (or the foreign currency equivalent thereof) and whose
short-term debt is rated not less than A-2 if rated by Standard and Poor's
Rating Group or P-2 if rated by Moody's Investor Service, Inc. or any money
market fund sponsored by a registered broker dealer or mutual fund distributor;
(vii)    investments in commercial paper given a rating of not less than A-1 if
rated by Standard and Poor's Rating Group or P-1 if rated by Moody's Investor
Service, Inc. and maturing not more than 270 days from the date of creation
thereof;
(viii)    investments in money market, mutual or similar funds having assets in
excess of $100,000,000 and the investments of which are limited to investment
grade securities;
(ix)    investments and commitments to make investments existing on the date of
the Agreement and listed on Schedule 8.2.8 to the Agreement;
(x)    investments arising out of forward contracts, futures contracts, exchange
contracts, swaps, options or other financing agreements or arrangements
(including caps, floors, collars and similar arrangements), the value of which
is dependent upon interest rates, currency exchange rates, commodities indices
or other indices, solely to the extent entered into for bona fide hedging
purposes and not for speculative purposes;
(xi)    guaranties of obligations of other Persons to the extent permitted by
subsection 8.2.2 of the Agreement;
(xii)    investments not included in paragraphs (i) through (xi) above; provided
that:
(1)    no Default or Event of Default is continuing at the time of such
investment or would occur as a result thereof;
(2)    the total of (A) Availability, plus (B)  immediately available funds in
bank accounts of the Borrowers and readily marketable investments of the
Borrowers of the type described in clauses (v) through (viii) of this definition
of the term "Restricted Investments" so long as such funds and investments are
maintained in Controlled Investment Accounts, shall be at least $30,000,000
immediately following the proposed investment; and
(3)    solely with respect to the acquisition of all or substantially all of the
capital stock or other equity interest or assets of a Person that becomes a
Borrower or a Guarantor, Borrowers and Guarantors shall have a pro forma Fixed
Charge Coverage Ratio of not less than 1.25 to 1.0 as of the last day of the
immediately preceding four fiscal quarters for which financial statements have
been filed with the SEC, taken as a single period or, if not so filed, then for
which such financial statements were required to have been delivered under the
Agreement; and

A-22

--------------------------------------------------------------------------------




(xiii)    the Project Echo Acquisition in accordance with the Project Echo
Acquisition Documents so long as:
(1)    no Default or Event of Default is continuing at the time of such
acquisition or would occur as a result thereof;
(2)    the Project Echo Acquisition is consummated on or before August 1, 2013
in accordance with all applicable laws in all material respects;
(3)    all requisite approvals by Governmental Authorities having jurisdiction
over Borrowers and, to each Borrower's knowledge, the Project Echo Seller, with
respect to the Project Echo Acquisition, have been obtained (including filings
or approvals required under the Hart-Scott-Rodino Antitrust Improvements Act),
except for any approval the failure to obtain could not reasonably be expected
to be material to the interests of the Lenders; and
(4)    after giving effect to the transactions contemplated by the Project Echo
Acquisition Documents, Borrowers will have good title to the Collateral acquired
pursuant to the Project Echo Acquisition Agreement, free and clear of all Liens
except Permitted Liens.
Restrictive Agreement - an agreement (other than any of the Loan Documents)
that, if and for so long as a Borrower is a party thereto, would prohibit,
condition or restrict such Borrower's right to (a) repay any of the Obligations
or perform any of its other obligations under the Loan Documents, (b) grant
Liens in favor of Agent pursuant to the Loan Documents upon any of such
Borrower's Collateral, or (c) amend, modify or extend any of the Loan
Documents..
Revolving Credit Loan - a Loan made by any Lender pursuant to Section 1.1 of the
Agreement.
Revolving Credit Maximum Amount - $125,000,000 as of the Amended and Restated
Effective Date, as such amount may be increased or reduced from time to time
pursuant to the terms of the Agreement.
Revolving Loan Commitment - with respect to any Lender, the amount of such
Lender's Revolving Loan Commitment pursuant to subsection 1.1.1 of the
Agreement, as set forth below such Lender's name on the signature page hereof or
any Assignment and Acceptance Agreement executed by such Lender.
Revolving Loan Percentage - with respect to each Lender, the percentage equal to
the quotient of such Lender's Revolving Loan Commitment divided by the aggregate
of all Revolving Loan Commitments, and following the termination of the
Revolving Loan Commitments, the percentage equal to the quotient of such
Lender's interest in the outstanding Loans and LC Exposure divided by the
aggregate of all outstanding Loans and LC Exposure.
Sanctioned Entity - (a) a country or a government of a country, (b) an agency of
the government of a country, (c) an organization directly or indirectly
controlled by a country or its government, (d) a Person resident in or
determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.
Sanctioned Person - a person named on the list of Specially Designated Nationals
maintained by OFAC.
SEC - the United States Securities and Exchange Commission.

A-23

--------------------------------------------------------------------------------




Secured Parties - Lenders, Issuing Lender, Agent, and any other holder of any
Obligation.
Security - all shares of stock, partnership interests, membership interests,
membership units or other ownership interests in any Person and all warrants,
options or other rights to acquire the same.
Solvent - as to any Person, that such Person (i) owns Property (including all
rights of subrogation, contribution or indemnification arising pursuant to
guarantees of such Person) whose fair saleable value is greater than the amount
required to pay all of such Person's Indebtedness (including contingent debts
calculated based on the likelihood such debts will become due and payable),
(ii) is able to pay all of its Indebtedness as such Indebtedness matures and
(iii) has capital sufficient to carry on its business and transactions and all
business and transactions in which it is about to engage.
Stated Termination Date - May 24, 2018.
Subsidiary - any Person of which another Person owns, directly or indirectly
through one or more intermediaries, more than 50% of the Voting Stock at the
time of determination.
Supporting Letter of Credit - as defined in subsection 1.2.10 of the Agreement.
Swingline Loans - as defined in subsection 1.1.3 of the Agreement.
Taxes - all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
Tax Liabilities - as defined in subsection 2.9(a) of the Agreement.
Term - as defined in Section 4.1 of the Agreement.
Title Document Agent - UPS Supply Chain Solutions, Inc., Carolina Shipping
Company, LP and any other Person selected by Borrower Representative after
written notice by Borrower Representative to Agent who is reasonably acceptable
to Agent to receive and retain possession of negotiable documents (as defined in
Section 7-104 of the UCC) issued for any Inventory or other property of
Borrowers in accordance with a Title Document Agency Agreement, such receipt and
retention of possession being for the purpose of more fully perfecting and
preserving Agent's security interests in such negotiable documents and the
property represented thereby. For avoidance of doubt, no Person shall be a Title
Document Agent unless such Person has executed and delivered a Title Document
Agency Agreement.
Title Document Agency Agreement - an agreement among a Borrower, a Title
Document Agent, and Agent, substantially in the form of Exhibit I to the
Agreement.
Type of Organization - with respect to any Person, the kind or type of entity by
which such Person is organized, such as a corporation or limited liability
company.
UCC - the Uniform Commercial Code as in effect in the State of New York on the
date of this Agreement, as it may be amended or otherwise modified.
Uncommitted Facility Increase - as defined in Section 1.3.2 of the Agreement.
Uncommitted Facility Increase Amount - as defined in Section 1.3.2 of the
Agreement.
Uncommitted Facility Increase Effective Date - as defined in Section 1.3.2 of
the Agreement.

A-24

--------------------------------------------------------------------------------




Uncommitted Facility Increase Offerees - as defined in Section 1.3 of the
Agreement.
Underlying Issuer - Wells Fargo or one of its Affiliates.
Underlying Letter of Credit - a Letter of Credit that has been issued by an
Underlying Issuer.
Unused Letter of Credit Subfacility - at any time, an amount equal to
$80,000,000 minus the LC Exposure at such time.
Unused Line Fee - as defined in Section 2.5 of the Agreement.
Unused Line Fee Applicable Margin - the per annum fee set forth in the table
below with respect to the Unused Line Fee that corresponds to the average daily
Availability for the immediately preceding fiscal quarter (such average to be
determined using the Availability set forth in each Borrowing Base Certificate
delivered during such fiscal year quarter, as adjusted on a daily basis to
reflect any change in the amount of outstanding Revolving Credit Loans or LC
Exposure (other than Cash Collateralized LC Exposure) or any change in Reserves
during such period); provided, that for the period from the Amended and Restated
Effective Date through June 30, 2013, the Applicable Margin shall be at Level
II.
Level
Availability
Unused Line Fee
I
> an amount equal 50% of the Revolving Credit Maximum Amount
0.375%
II
< an amount equal 50% of the Revolving Credit Maximum Amount
0.25%



Voting Stock - Securities of any class or classes of a corporation, limited
partnership or limited liability company or any other entity the holders of
which are ordinarily, in the absence of contingencies, entitled to vote with
respect to the election of corporate directors (or Persons performing similar
functions).
WFCF - as defined in the preamble to the Agreement.
Wells Fargo - Wells Fargo Bank, National Association, a national banking
association.
Withdrawal Liability - with respect to a Multiemployer Plan, any "complete
withdrawal" or "partial withdrawal", as each of such terms are defined under
Sections 4203 and 4205 of ERISA.
Certain Matters of Construction. The terms "herein", "hereof" and "hereunder"
and other words of similar import refer to the Agreement as a whole and not to
any particular section, paragraph or subdivision. The term "including" means
"including without limitation." Any pronoun used shall be deemed to cover all
genders. The section titles, table of contents and list of exhibits appear as a
matter of convenience only and shall not affect the interpretation of the
Agreement. All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations. All references to
any of the Loan Documents shall include any and all modifications thereto and
any and all extensions or renewals thereof.



A-25

--------------------------------------------------------------------------------




LIST OF EXHIBITS AND SCHEDULES


Exhibit A
Form of Assignment and Acceptance

Exhibit B
Form of Bailee Certificate

Exhibit C
Form of Blocked Account Agreement - Deposit Accounts

Exhibit D
Form of Bill and Hold Agreement

Exhibit E
Form of Borrowing Base Certificate

Exhibit F
Form of Compliance Certificate

Exhibit G
2009 Indenture

Exhibit H
Form of No-Offset Letter

Exhibit I
Form of Title Document Agency Agreement

Exhibit J
Access Provisions

Schedule 5.1
Dominion Accounts

Schedule 6.1.1
Business Locations

Schedule 7.1.4
Organizational Structure Chart

Schedule 7.1.5
Names; Organization

Schedule 7.1.7
Actions to Perfect

Schedule 7.1.16
Litigation

Schedule 8.1.4
Collateral Reports

Schedule 8.2.2
Existing Indebtedness

Schedule 8.2.4
Existing Liens

Schedule 8.2.8
Existing Investments






